Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 1 of 241 PageID #: 9447



                              UNITED STATES DISTRICT COURT

                        FOR THE EASTERN DISTRICT OF NEW YORK

              ______________________________

              PATRICK SAGET,                        )

              et al.,                               )

                       Plaintiffs,                  ) Case No.

                 vs.                                ) 18-cv-01599-WFK-ST

              DONALD TRUMP, President               )

              of the United States,                 )

              et al.,                               )

                       Defendants.                  )

              ______________________________



                     Videotaped Deposition of LEE FRANCIS CISSNA

                                     Washington, D.C.

                                     December 20, 2018



                   Reported by:      Michele E. Eddy

                   Job No. 450087



                                   Magna Legal Services

                                        866-624-6221

                                      www.MagnaLS.com
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 2 of 241 PageID #: 9448



         1    Videotaped Deposition of Lee Francis Cissna held

         2    at:

         3

         4

         5

         6

         7                           Mayer Brown, LLP

         8                      1999 K Street, Northwest

         9                           Washington, D.C.

        10

        11

        12

        13

        14

        15

        16

        17

        18

        19    Pursuant to Notice, when were present on behalf

        20    of the respective parties:

        21

        22
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 3 of 241 PageID #: 9449


                                                                             Page 3
         1                         A P P E A R A N C E S

         2

         3    ON BEHALF OF THE PLAINTIFFS:

         4                 BRANTLEY WEBB, ESQUIRE

         5                 MARCUS A. CHRISTIAN, ESQUIRE

         6                 Mayer Brown

         7                 1999 K Street, Northwest

         8                 Washington, D.C.       20006

         9                 (202) 263-3188

        10                 bwebb@mayerbrown.com

        11                 mchristian@mayerbrown.com

        12

        13    ON BEHALF OF THE DEFENDANTS:

        14                 JOSEPH A. MARUTOLLO, ESQUIRE

        15                 U.S. Department of Justice

        16                 United States Attorney's Office

        17                 Eastern District of New York

        18                 271 Cadman Plaza East

        19                 Brooklyn, New York       11201

        20                 (718) 254-6288

        21                 joseph.marutollo@usdoj.gov

        22
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 4 of 241 PageID #: 9450


                                                                             Page 4
         1    ATTENDANCE, Continued

         2

         3    ON BEHALF OF THE DEFENDANTS:

         4                 JOSEPH C. DUGAN, ESQUIRE

         5                 U.S. Department of Justice

         6                 Ben Franklin Station

         7                 P.O. Box 883

         8                 Washington, D.C.       20044

         9                 (202) 514-3259

        10                 joseph.dugan@usdoj.gov

        11

        12    ALSO PRESENT:

        13                 Sarah Vuong, Associate Counsel

        14                     U.S. Citizenship and Immigration Services

        15                 David Voigtsberger, Videographer

        16

        17

        18

        19

        20

        21

        22
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 5 of 241 PageID #: 9451


                                                                             Page 5
         1                       EXAMINATION INDEX

         2                                                                    PAGE

         3    EXAMINATION BY MS. WEBB                                           10

         4

         5

         6

         7                            E X H I B I T S

         8                    (Attached to the Transcript)

         9    DEPOSITION EXHIBIT                                              PAGE

        10    Exhibit 102      U.S.C.A. 1254a.                                  40

        11                     Temporary protected status

        12

        13    Exhibit 103      Email dated 4-7-17 from Gene                     65

        14                     Hamilton to Francis Cissna,

        15                     etc.; CP_00001526

        16

        17    Exhibit 104      Secretary Kelly's Statement on                   83

        18                     the Limited Extension of Haiti's

        19                     Designation for Temporary

        20                     Protected Status released

        21                     5-22-17

        22
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 6 of 241 PageID #: 9452


                                                                             Page 6
         1                       EXHIBIT INDEX CONTINUED

         2

         3    DEPOSITION EXHIBIT                                              PAGE

         4    Exhibit 105      Email chain; top email dated                     86

         5                     8-29-17 from Briana Petyo to

         6                     Gene Hamilton, etc.;

         7                     CP_00000678 - 679

         8

         9    Exhibit 106      August 28, 2017 Decision -                       86

        10                     Memorandum for the Secretary

        11                     from James W. McCament;

        12                     DPP_00000473 - 478

        13

        14    Exhibit 107      Decision - Memorandum for the                   112

        15                     Secretary from L. Francis Cissna;

        16                     CP_00021753 - 759

        17

        18    Exhibit 108      Decision dated 11-3-17 -                        121

        19                     Memorandum for the Secretary

        20                     from J. Francis Cissna;

        21                     CP_00028905 - 911

        22
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 7 of 241 PageID #: 9453


                                                                             Page 7
         1                       EXHIBIT INDEX CONTINUED

         2

         3    DEPOSITION EXHIBIT                                              PAGE

         4    Exhibit 109      Defendants' Objections and                      131

         5                     Responses to Plaintiffs' First

         6                     Set of Interrogatories to

         7                     Defendant U.S. Department of

         8                     Homeland Security

         9

        10    Exhibit 110      Email chain; top email dated                    160

        11                     11-12-17 from Francis Cissna

        12                     to Jared Culver;

        13                     CP_00029138 - 139

        14

        15    Exhibit 111      Email chain; top email dated                    181

        16                     11-12-17 from Francis Cissna

        17                     Kathy Nuebel Kovarik;

        18                     CP_00031945 - 946

        19

        20    Exhibit 112      Memorandum RE:      Conference                  190

        21                     Call - Haiti TPS; 1-18-18, 11:30;

        22                     CP_00026912
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 8 of 241 PageID #: 9454


                                                                             Page 8
         1                       EXHIBIT INDEX CONTINUED

         2

         3    DEPOSITION EXHIBIT                                              PAGE

         4    Exhibit 113      Email dated 4-27-18 from Aaron                  190

         5                     Calkins to Francis Cissna, etc.;

         6                     CP_00031967

         7

         8    Exhibit 114      Acting Secretary Elaine Duke                    201

         9                     Announcement on Temporary

        10                     Protected Status for Haiti;

        11                     DPP_00019502

        12

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 9 of 241 PageID #: 9455


                                                                             Page 9
         1                         P R O C E E D I N G S

         2                           Washington, D.C.

         3                           December 20, 2018

         4                                   - - -

         5                 THE VIDEOGRAPHER:       Good morning.

         6    This is the video deposition of Francis Cissna

         7    in the matter of -- in the matter of Patrick

         8    Saget, et al., versus Donald Trump, President

         9    of the United States, in the United States

        10    District Court for the Eastern District of New

        11    York.

        12                 Today is December 20th, 2018, and

        13    the time on my video screen is 10:03 a.m.

        14    This deposition is being taken at 1999 K

        15    Street, Northwest, Washington, D.C., at the

        16    request of Mayer Brown.

        17                 The videographer today is David

        18    Voigtsberger of Magna Legal Services, and the

        19    court reporter is Michele Eddy of Magna Legal

        20    Services.

        21                 Will counsel please introduce

        22    yourselves and whom you represent.
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 10 of 241 PageID #:
                                    9456

                                                                         Page 10
       1                 MS. WEBB:     Brantley Webb, from Mayer

       2    Brown, on behalf of the plaintiffs.

       3                 MR. CHRISTIAN:      Marcus Christian,

       4    with Mayer Brown, on behalf of the plaintiff.

       5                 MR. MARUTOLLO:      Joseph Marutollo,

       6    from the U.S. Attorney's Office, Eastern

       7    District of New York, for the government.

       8                 MR. DUGAN:     Joseph Dugan, from the

       9    U.S. Department of Justice, Civil Division,

      10    Federal Programs Branch for the defense.

      11                 MS. VUONG:     Sarah Vuong, with the

      12    United States Citizenship and Immigration

      13    Services for the government.

      14                 THE VIDEOGRAPHER:       Will the court

      15    reporter please swear in the witness.

      16                                   - - -

      17                          LEE FRANCIS CISSNA,

      18    having been duly sworn, testified as follows:

      19               EXAMINATION BY COUNSEL FOR PLAINTIFFS

      20    BY MS. WEBB:

      21           Q     Good morning.

      22           A     Good morning.
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 11 of 241 PageID #:
                                    9457

                                                                         Page 11
       1           Q     Would you please state your full

       2    name for the record.

       3           A     Lee Francis Cissna.

       4           Q     And your home address for the record

       5    as well.

       6                 MR. MARUTOLLO:      Objection.      Just --

       7    I just direct the witness to provide generally

       8    where he lives, what city.

       9                 MS. WEBB:     That's fine.

      10           A     I live in Chevy Chase, Maryland.

      11           Q     And do you understand, Director

      12    Cissna, that you're here to testify today

      13    pursuant to a deposition notice and subpoena?

      14           A     I do.

      15           Q     Do you understand that you've just

      16    taken an oath so you're under oath just as if

      17    you were testifying in a courtroom?

      18           A     Yes.

      19           Q     Have you ever been deposed before?

      20           A     No.

      21           Q     Did you qualify that?        Have you ever

      22    --
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 12 of 241 PageID #:
                                    9458

                                                                         Page 12
       1            A      No, I have not been deposed before.

       2            Q      So I'll just go over a few of the

       3    basic ground rules.        So please answer audibly

       4    instead of shaking your head so she can get

       5    down the answer.       Please allow me to finish my

       6    questions before you answer and I'll allow you

       7    to finish your answers before I continue

       8    questioning you.

       9                   If you don't understand a question,

      10    please ask me to clarify.          Otherwise, I'll

      11    assume and the record will reflect that you

      12    understood the question.         If I would like to

      13    amend an answer at any time, just let me know

      14    and we can go back and do that.

      15                   You can also take a break at any

      16    time.       I would just ask that you answer the

      17    question that I have pending.

      18                   So your attorney will undoubtedly

      19    object from time to time, but those are for

      20    the record.       So unless he instructs you not to

      21    answer, you should answer the question.

      22                   Is there any reason you can think of
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 13 of 241 PageID #:
                                    9459

                                                                         Page 13
       1    why you can't give full and truthful answers

       2    today?

       3           A     No.

       4           Q     Are you presently suffering from any

       5    physical, mental, or other conditions that

       6    might affect your ability to answer truthfully

       7    today?

       8           A     No.

       9           Q     We always have to ask, are you

      10    taking any medication that might affect your

      11    ability to provide full and complete answers

      12    today?

      13           A     No.

      14           Q     Do you have any questions for me?

      15           A     No.

      16           Q     Okay.

      17                 So I would just like to get a bit of

      18    background from your life and your history

      19    first.

      20                 So, where did you attend undergrad

      21    school?

      22           A     I attended undergraduate school at
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 14 of 241 PageID #:
                                    9460

                                                                         Page 14
       1    the Massachusetts Institute of Technology.

       2           Q     What was your major?

       3           A     I had two majors.       I studied physics

       4    and, separately, political science.

       5           Q     What about in graduate school?

       6           A     I attended graduate school at

       7    Columbia University.        I got a master's degree

       8    in international affairs.          Subsequently I went

       9    to law school at the Georgetown University Law

      10    Center.

      11           Q     Do you remember approximately what

      12    year you graduated from law school?

      13           A     1995.

      14           Q     And coming out of law school, what

      15    was your first job?

      16           A     My first job coming out of law

      17    school was as an associate at the law firm of

      18    Kirkpatrick and Lockhart, which now goes by a

      19    different name, in Harrisburg, Pennsylvania.

      20           Q     How long were you an associate

      21    there?

      22           A     Approximately two years.
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 15 of 241 PageID #:
                                    9461

                                                                         Page 15
       1           Q     What kind of work did you do?

       2           A     I principally handled federal

       3    environmental litigation.

       4           Q     And what did you do next?

       5           A     After working at Kirkpatrick and

       6    Lockhart for about two years, I got a job as

       7    an associate attorney at a law firm here in

       8    Washington, D.C., the firm of Steptoe &

       9    Johnson.

      10           Q     Steptoe, okay.

      11                 How long were you there?

      12           A     I was there, to the best of my

      13    recollection, between two and two and a half

      14    years.

      15           Q     And what kind of law did you

      16    practice there?

      17           A     There I principally handled matters

      18    relating to international trade law.

      19           Q     Okay.    And after two, two and a half

      20    years, what was your next job after that?

      21           A     After working at Steptoe, I got into

      22    the United States Foreign Service, Department
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 16 of 241 PageID #:
                                    9462

                                                                         Page 16
       1    of State, and accepted that position and went

       2    to foreign service training and then was

       3    posted overseas.

       4           Q     How long was the training for that?

       5           A     The training was, as I recall, about

       6    -- between six and eight months, all told.

       7           Q     What did it entail?

       8           A     Well, principally, the State

       9    Department training entailed language

      10    training.     That was the bulk of the time, but

      11    there was a module of courses relating to the

      12    nature of the work in embassies overseas.

      13    Since I was going to be assigned -- since we

      14    were all entry level officers, we were almost

      15    certainly going to be assigned as consulate

      16    officers.     We had a month or two long module

      17    on that subject and what consulate work

      18    entails.     And then there was -- and that's

      19    about it.     It was about eight months or so of

      20    training.     Most of it was language.

      21           Q     Okay.    What language did you study?

      22           A     I studied Swedish.
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 17 of 241 PageID #:
                                    9463

                                                                         Page 17
       1            Q      Swedish, okay.

       2                   And was that based on your choice or

       3    the department's choice?

       4            A      The department's choice, because

       5    that's where they decided to send me.

       6            Q      Okay.   And then you said you were

       7    stationed overseas.         So where were you

       8    stationed?

       9            A      So, first, I was sent on a temporary

      10    duty assignment to Haiti to the U.S. consulate

      11    at Port-au-Prince, and that was about, as I

      12    recall, about five or six weeks.           This would

      13    have been in early 2000, sometime around

      14    March, April, May, sometime around there.

      15           Q       All right.

      16           A       Maybe earlier -- a little earlier

      17    than that, but it was sometime in the year

      18    2000.       And then upon finishing that temporary

      19    duty assignment, I was sent -- I came back to

      20    Washington very briefly, and then went out to

      21    my permanent assignment, which was in

      22    Stockholm, Sweden, at the U.S. Embassy there.
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 18 of 241 PageID #:
                                    9464

                                                                         Page 18
       1            Q    And how long were you in Sweden?

       2            A    I was there a little over two and a

       3    half years.

       4            Q    So going back to your temporary

       5    assignment in Haiti, could you describe for me

       6    what your duties were while you were on

       7    assignment there?

       8            A    I was on some temporary duty.          I was

       9    assigned to work on the immigrant visa

      10    adjudications line, as it was called,

      11    immigration -- the immigrant visa part of the

      12    consulate.

      13           Q     Okay.    What sort of work did you do?

      14           A     I adjudicated immigrant Visa

      15    applications from Haitian nationals who were

      16    seeking -- or applying for immigrant visas to

      17    come to the United States.

      18           Q     And did you live in Port-au-Prince

      19    during those five to six weeks or somewhere

      20    else?

      21           A     I did.

      22           Q     And how was your experience there,
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 19 of 241 PageID #:
                                    9465

                                                                         Page 19
       1    just generally?

       2                 MR. MARUTOLLO:      Objection.      You can

       3    answer.

       4           A     I loved my experience there.          I

       5    thought it was a fantastic experience.             I was

       6    sad to leave at the end of the six weeks.               I

       7    got to know, you know, my colleagues at the

       8    Embassy very well during that six weeks.               The

       9    nature of the work was very interesting.               I

      10    got to learn some Creole language while I was

      11    there.     I had to to interview people.          Overall

      12    it was a fantastic experience, short but

      13    memorable.

      14           Q     Okay.    So, fast forward, you were

      15    stationed in Sweden.        And what were your

      16    responsibilities there?

      17           A     I was the chief of the nonimmigrant

      18    visa section at the Embassy.

      19           Q     And what sort of duties did that

      20    role entail?

      21           A     I was the head of the group of --

      22    the group of foreign -- of State Department
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 20 of 241 PageID #:
                                    9466

                                                                         Page 20
       1    employees who worked on the nonimmigrant visa

       2    applications, so temporary visa applications.

       3    I managed a group of roughly six, seven

       4    people, more or less, including locally

       5    employed foreign nationals, a couple American

       6    nationals, American citizens, and we were the

       7    group that handled all matters relating to

       8    nonimmigrant visa applications.

       9            Q      You said temporary visa

      10    applications.       What sorts of reasons would one

      11    get a temporary visa application,

      12    nonimmigrant?

      13                   MR. MARUTOLLO:    Objection.      You can

      14    answer.

      15           A       You could be applying for a student

      16    visa.       You could be applying for a temporary

      17    employment-based visa of some sort, for

      18    example, or you could be applying for an

      19    exchange visit or visa.         Those are the

      20    examples of the sorts of visas.

      21           Q       Okay.   What was your next job after

      22    that?
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 21 of 241 PageID #:
                                    9467

                                                                         Page 21
       1            A     After that, I returned to the United

       2    States.      I joined -- I became an associate at

       3    a law firm in Richmond, Virginia.            The law

       4    firm of Kaufman & Canoles.          It's a general

       5    practice law firm with a section devoted to

       6    only immigration law, so I was an associate in

       7    that group at that law firm.

       8            Q     How long were you there?

       9            A     I was there from -- I guess,

      10    probably two and a half years, something like

      11    that.

      12           Q      And I take it, did you practice

      13    immigration law there in that practice?

      14           A      Yes.   There I only practiced

      15    immigration law.

      16           Q      What kind of immigration law

      17    specifically?

      18           A      The partner that I worked for

      19    handled a wide variety of immigration cases

      20    ranging from immigrant cases, nonimmigrant

      21    cases.      Typically it would be -- they were

      22    employment-based cases.
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 22 of 241 PageID #:
                                    9468

                                                                         Page 22
       1           Q     Representing companies or

       2    individuals trying to work through the

       3    immigration process or something else?

       4           A     Both.

       5           Q     Okay.

       6           A     Both companies and individuals.

       7           Q     Okay.    And then after two and a half

       8    years there, what was your next job?

       9           A     My next job was with the Department

      10    of Homeland Security.

      11           Q     And what was that job?

      12           A     I was -- in late 2005, as I recall,

      13    in October, as I recall, I got a job as an

      14    associate counsel in the Office of Chief

      15    Counsel in the United States Citizenship and

      16    Immigration Services.

      17           Q     And what made you want to take on

      18    that new job at the time?

      19           A     Well, I wanted to come back to

      20    Washington, D.C., where my family was, and

      21    remains to this day, and I had an strong

      22    interest in returning to government service,
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 23 of 241 PageID #:
                                    9469

                                                                         Page 23
       1    which I had enjoyed during my time with the

       2    Department of State.

       3            Q    And what were your duties as

       4    associate counsel, USCIS?

       5            A    I would handle, you know, again, a

       6    wide variety of immigration-related legal

       7    matters.     I didn't have a specific portfolio,

       8    but principally the sorts of things that would

       9    come up typically related to employment-based

      10    immigration, either immigrant or nonimmigrant.

      11    Those were typically the matters that I had

      12    dealt with.      Also worked a lot on legislative

      13    initiatives that the agency was working on at

      14    the time.

      15           Q     How long were you there in that

      16    role?

      17           A     In that role I -- so starting around

      18    October 2005, I remained a USCIS employee

      19    until around October, November 2006.

      20           Q     Okay.    And then what did you do

      21    next?

      22           A     Then I became an employee of the
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 24 of 241 PageID #:
                                    9470

                                                                         Page 24
       1    actual Department of Homeland Security, the

       2    umbrella organization of the agency.

       3           Q     What was that position that you

       4    held?

       5           A     The position that I had -- held was

       6    Deputy Director of the Immigration Policy

       7    Group inside of the DHS Office of Policy at

       8    DHS headquarters.

       9           Q     So that wasn't a strictly attorney

      10    position anymore.       You were doing other

      11    duties; is that right?

      12                 MR. MARUTOLLO:      Objection.      Vague.

      13    You can answer.

      14           A     Correct.     It was not a legal

      15    position.

      16           Q     Did you have a particular portfolio

      17    in that position?

      18           A     There, too, the portfolio was --

      19    there was no one specific portfolio.             It was

      20    very broad.      It was -- the nature of the DHS

      21    Office of Policy is -- its purpose is to

      22    coordinate policy across all of the DHS
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 25 of 241 PageID #:
                                    9471

                                                                         Page 25
       1    components, so the -- my portfolio necessarily

       2    involved immigration matters that would touch

       3    not just USCIS, but all of the components,

       4    CBP, ICE, any of the components that had

       5    anything to do with immigration.

       6           Q     Okay.    How long were you in that

       7    role?

       8           A     In that role as the deputy, I was

       9    probably -- to the best of my recollection,

      10    about two years.

      11           Q     Okay.    Then after two years?

      12           A     After two years, the individual who

      13    was the director, my superior, left the

      14    department.      I became the acting director.

      15    This would have been sometime around late

      16    2008, so I became the acting director.

      17           Q     Okay.    Late 2008.

      18                 And how long were you acting

      19    director?

      20           A     I don't recall.

      21           Q     Months, years?

      22           A     Well, the -- at some point in early
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 26 of 241 PageID #:
                                    9472

                                                                         Page 26
       1    2009, the structure of the office changed.              A

       2    person was appointed to be the Deputy

       3    Assistant Secretary in charge of that group

       4    and other related groups, and I don't recall

       5    exactly when, but at some point I became the

       6    Director of the Immigration Policy Group

       7    working under this Deputy Assistant Secretary.

       8    It was sometime in 2010, I think.            I'm not --

       9    I don't recall right now.

      10           Q     Okay.    And so your title then was

      11    the -- I won't put words in your mouth -- was

      12    what?

      13           A     When that bureaucratic change

      14    settled down, I -- my title was Director for

      15    Immigration Policy in the Office of Policy of

      16    the Department of Homeland Security.

      17           Q     And was that a promotion of sorts

      18    from being acting director?

      19                 MR. MARUTOLLO:      Objection.      You can

      20    answer.

      21           A     Yes.

      22           Q     And who was responsible for
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 27 of 241 PageID #:
                                    9473

                                                                         Page 27
       1    promoting you?

       2           A     I don't know that any -- the -- my

       3    getting that title or that position was the

       4    decision of the then-Assistant Secretary for

       5    Policy, who would have been the -- who is the

       6    person who runs the entire Office of Policy.

       7           Q     Who was that at the time?

       8           A     I don't recall specifically who it

       9    was at the time that I got that position

      10    because it was a time of change between

      11    administrations and I don't remember when the

      12    new Assistant Secretary came in or the last

      13    one left.

      14           Q     And you said that was around 2010.

      15    How long were you in that specific role?

      16           A     I was in that role up until I took

      17    my current role.

      18           Q     Okay.    We may have our research

      19    wrong, but at some point were you working for

      20    a chairman under Senator Chuck Grassley in any

      21    of this?

      22           A     Yes.
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 28 of 241 PageID #:
                                    9474

                                                                         Page 28
       1           Q     When was that?

       2           A     I was detailed from the job that I

       3    had at the Office of Policy when I was

       4    director for the immigration group to Capitol

       5    Hill in, as I recall, roughly February of 2015

       6    and the detail lasted -- it was two years --

       7    ended up being two years and ended roughly

       8    February 2017.

       9           Q     Okay.    Why were you put on that

      10    detail?

      11           A     I was put on that detail because, as

      12    best as I understand it, Senator Grassley

      13    requested a detail.        Other committee chairmen

      14    had in the past, of Senate Judiciary committee

      15    chairmen in the past, had similarly requested

      16    details and been granted them.

      17           Q     What sort of issues did you work on

      18    for the Senator?

      19           A     During that time --

      20                 MR. MARUTOLLO:      Objection.      You can

      21    answer.

      22           A     During the time I was detailed
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 29 of 241 PageID #:
                                    9475

                                                                         Page 29
       1    there, I offered technical assistance as a DHS

       2    subject matter expert on a wide variety of

       3    immigration-related issues that the Senator

       4    wanted assistance with relating to oversight,

       5    drafting the legislation, you know, the

       6    general matters falling under his chairmanship

       7    of the committee that touched on immigration.

       8           Q     You mentioned -- you said two years

       9    beginning approximately 2015.           So that would

      10    take you to 2017.

      11           A     Correct.

      12           Q     And then -- so your current

      13    position, when were you first appointed?

      14           A     Well, my current position, do you

      15    mean being the Director of CIS?

      16           Q     Yes.

      17           A     I was nominated for the position, as

      18    I recall, sometime around April of 2017, and I

      19    was confirmed by the Senate for the position

      20    in October of 2017.

      21           Q     I apologize.      Prior to that, were

      22    you acting director?
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 30 of 241 PageID #:
                                    9476

                                                                         Page 30
       1            A    When I returned from Capitol Hill in

       2    February of 2017, I returned to the exact same

       3    job I had when I left two years earlier.              So I

       4    returned to the position of Director of the

       5    Immigration Policy Group inside of DHS Policy.

       6            Q    Okay.

       7                 And from there you were nominated to

       8    your current position?

       9            A    Correct.     And during that entire

      10    time that I was nominated but not yet

      11    confirmed, I carried out my duties as I did

      12    before, in that same job that I had before I

      13    left.

      14           Q     Okay.    Thank you.

      15                 How would you describe your current

      16    responsibilities as Director of USCIS?

      17           A     I would describe them as being

      18    responsible for the executive direction of the

      19    agency.

      20           Q     How many people report to you?

      21                 MR. MARUTOLLO:      Objection.      Again,

      22    what was the question, how many people work --
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 31 of 241 PageID #:
                                    9477

                                                                         Page 31
       1                 MS. WEBB:     How many people report to

       2    him.

       3                 MR. MARUTOLLO:       Report to him.

       4                 MS. WEBB:     Yes.

       5                 MR. MARUTOLLO:       Objection.     You can

       6    answer.

       7           A     The number of people who directly

       8    report to me, do you mean?

       9           Q     Yes.

      10           A     I would say -- let me think.          Do you

      11    want ... about half a dozen.

      12           Q     And generally who are they, what are

      13    their subject matter areas?

      14                 MR. MARUTOLLO:       Objection.     Vague.

      15    You can answer.

      16           A     One is the current acting deputy.

      17    Another is the chief of staff.           Another is the

      18    -- there is a counselor position in the front

      19    office who reports to me as well.            The chief

      20    counsel of the agency and the chief of the

      21    Office of Policy and Strategy, as I understand

      22    the bureaucratic structure, also report to me.
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 32 of 241 PageID #:
                                    9478

                                                                         Page 32
       1    I may have left some out, but those are the

       2    principal direct reports to me.

       3           Q     Okay.    And who is the acting deputy

       4    right now?

       5           A     The acting deputy is Tracy Renaud.

       6           Q     And what about the chief of staff?

       7           A     The chief of staff is Lora Ries,

       8    spelled R-I-E-S.       First name L-O-R-A.

       9           Q     And what about the counselor?          You

      10    mentioned the counselor position in the front

      11    office.

      12           A     The counselor is currently Kaitlin

      13    Stoddard, K-A-I-T-L-I-N, S-T-O-D-D-A-R-D.

      14           Q     Thank you.

      15                 And what is she -- first of all, let

      16    me just ask you generally.          We hear the term

      17    "front office" used a lot.          How would you

      18    describe what the front office is in your

      19    agency?

      20                 MR. MARUTOLLO:      Objection.      And,

      21    again, I would just note that the witness is

      22    not a 30(b)(6) witness, but to the extent he
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 33 of 241 PageID #:
                                    9479

                                                                         Page 33
       1    can answer in the capacity of a fact witness,

       2    he can answer it.

       3           Q     Just very generally.

       4           A     The front office is the group of

       5    individuals that surround the director's

       6    office and -- including people performing

       7    administrative tasks in the director's

       8    immediate suite.       And people who discharge

       9    executive functions with regard to the whole

      10    agency, for example, the chief of staff, it's

      11    -- it's, I guess, best described as people who

      12    directly support the director and/or have

      13    functions that relate to the management of the

      14    entire agency.

      15           Q     Okay, thank you.       That's very

      16    helpful.     Okay.

      17                 So Ms. Stoddard, what are her --

      18    just very generally, what are her

      19    responsibilities?

      20           A     Ms. Stoddard is -- she assists me in

      21    a variety of ways.        She directs -- manages and

      22    directs special projects and initiatives that
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 34 of 241 PageID #:
                                    9480

                                                                         Page 34
       1    require some sort of front office involvement

       2    or role.     Certain projects and initiatives cut

       3    across multiple directorates of the agency and

       4    it's preferable, in those types of situations,

       5    to have someone who is one level above, from

       6    an office that is one level above to

       7    coordinate the entities that are doing the

       8    project.     So there's a number of projects

       9    she's involved in on that.

      10                 She transmits requests from me that

      11    may require coordination amongst multiple

      12    directorates, requests for information that I

      13    might have or requests for data, statistics,

      14    and at the same time she transmits to me

      15    information or concerns that she might glean

      16    from her work with the various directorates

      17    that I might not have insight into personally

      18    or directly.

      19           Q     Is she an attorney?        Is it an

      20    attorney position or broader?           I should --

      21    strike that.

      22                 Is she also an attorney?
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 35 of 241 PageID #:
                                    9481

                                                                         Page 35
       1           A     No.

       2           Q     Then you said chief counsel.          Who is

       3    that right now?

       4           A     The chief counsel of the agency is

       5    Craig Symons, S-Y-M-O-N-S.

       6           Q     And who is the Chief of the Office

       7    of Policy and Strategy right now?

       8           A     Currently, the chief of that office

       9    is Kathy Nuebel Kovarik.

      10           Q     And you also mentioned some

      11    bureaucratic functions.         Could you explain

      12    what you mean by that just a little more?

      13                 MR. MARUTOLLO:      Objection.      You can

      14    answer.

      15           A     In the -- you mean -- do you mean in

      16    the DHS front office?

      17           Q     No.   I thought when you mentioned

      18    the various people, areas who report to you,

      19    you mentioned at the end, you thought there

      20    were some other bureaucratic areas or

      21    functions who report up to you.

      22                 MR. MARUTOLLO:      Objection.
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 36 of 241 PageID #:
                                    9482

                                                                         Page 36
       1    Objection.      I don't think that's quite what he

       2    testified to, but you can answer.

       3           A     In the DHS front office, there are

       4    administrative staff, but they do not report

       5    to me.     They report either to the chief of

       6    staff -- I forgot.        There's a deputy chief of

       7    staff as well in the -- in the front office.

       8    That position is currently being filled by

       9    Kaitlin Stoddard in an acting capacity, but

      10    the administrative staff that I just talked

      11    about typically reports to that person, the

      12    deputy chief of staff or the chief of staff

      13    herself.

      14                 Like I said, I may be forgetting

      15    other people in that front office, other

      16    roles, I should say, but I think that that's

      17    the bulk of it.

      18           Q     Okay.    Okay.    Thank you.

      19                 Very briefly, before we start

      20    getting into documents, so you mentioned very

      21    broadly what you see your role as the

      22    director.     How would you describe -- I know it
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 37 of 241 PageID #:
                                    9483

                                                                         Page 37
       1    must vary substantially, but how would you

       2    describe your sort of day-to-day

       3    responsibilities at the agency?

       4           A     My day-to-day responsibilities vary

       5    widely depending on the day.          Today I'm being

       6    deposed.     On other days I could be -- I am

       7    promoting initiatives, changes, policy

       8    direction that I think makes sense for the

       9    agency or that the Secretary wants the agency

      10    to accomplish.       I review and clear memoranda,

      11    documents, regulations, proposed regulations,

      12    final regulations, updates to field guidance.

      13    All manner of instruments for carrying out the

      14    policy for the agency that either I have

      15    requested the initiative or -- be initiated or

      16    that staff have on their own initiative

      17    proposed to me.       I engage with the public.         I

      18    attend meetings with stakeholders.            I attend

      19    meetings with internal offices within the

      20    agency.     I travel a great deal to the field

      21    offices that we have all around the country.

      22    Those are my typical duties.
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 38 of 241 PageID #:
                                    9484

                                                                         Page 38
       1           Q     When you said you review and clear

       2    memos and other documents, could you explain a

       3    little bit more what you mean by clear?

       4           A     As in any other agency, there is an

       5    executive secretariate that moves -- basically

       6    has the function of moving paper around.              And

       7    any document, memo, letter, for example,

       8    correspondence to a member of Congress,

       9    anything that is leaving the agency that is a

      10    substantial document needs to have front

      11    office clearance.       As we discussed before, the

      12    front office is that -- is that -- is the

      13    entity, including myself, the chief of staff,

      14    the deputy chief of staff, and the counselor,

      15    and detailee, so we may have subject matter

      16    detailees, you know, from the staff at any

      17    given time assigned to the front office to

      18    assist.

      19                 Those documents that the executive

      20    secretariate circulates, if they are

      21    substantial, will come through the front

      22    office and most are cleared, meaning that they
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 39 of 241 PageID #:
                                    9485

                                                                         Page 39
       1    are given front office approval, without me

       2    having to -- without my having to get

       3    involved, if they're normal, routinely

       4    operational types of things.

       5                 If it's a letter to a member of

       6    Congress or a substantial policy memorandum,

       7    then the director would need to clear it.

       8    What that means is that the document would

       9    come to me in a formal manner and I would read

      10    the document.

      11                 I would make any edits I think are

      12    necessary and either send it back for further

      13    consideration or review or I would approve it,

      14    in which case in most -- in most instances

      15    that means I would sign it and then the

      16    document would go on to whatever its

      17    destination would be, either the member of

      18    Congress, the Secretary, or whoever.

      19           Q     And in the course of reviewing and

      20    clearing documents, would you ever consult

      21    statutes or other agency regulations?

      22                 MR. MARUTOLLO:      Objection.      You can
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 40 of 241 PageID #:
                                    9486

                                                                         Page 40
       1    answer.

       2            A      Certainly, yes.

       3                   MS. WEBB:   Let's go ahead and mark

       4    this as Exhibit 102.

       5                   (Exhibit 102 was marked for

       6    identification and attached to the deposition

       7    transcript.)

       8    BY MS. WEBB:

       9            Q      This is -- in general, during the

      10    deposition, I will pass you -- I'll mark some

      11    exhibits for the record and you should review

      12    them and take as much time as you want to

      13    familiarize yourself with the document,

      14    whether it's a statute or email, anything like

      15    that.       So take your time and just let me know

      16    when you're ready.

      17           A       Okay.

      18                   (Document review.)

      19                   I have reviewed the document.

      20           Q       And is this the federal statute U.S.

      21    -- excuse me, 8 U.S.C. Section 1254, titled

      22    "Temporary Protected Status"?
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 41 of 241 PageID #:
                                    9487

                                                                         Page 41
       1           A     Yes.

       2           Q     And are you familiar with this

       3    statute?

       4           A     Yes.

       5           Q     In the course of your duties at

       6    USCIS, do you work with this statute?

       7           A     Yes.

       8           Q     And just to make sure that you read

       9    the parts we're going to discuss, I want to go

      10    through in a little more detail a few sections

      11    of the statute.

      12                 So if you see under the second page,

      13    it's under bold, the designations.            And then

      14    on page 3 it continues.         Do you see the

      15    further subcategories that are (A), (B) and

      16    (C)?

      17           A     I do.

      18           Q     And (A) states, "The Attorney

      19    General finds that there is an ongoing armed

      20    conflict within the state and, due to such

      21    conflict, requiring the return of aliens who

      22    are nationals of that state to that state (or
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 42 of 241 PageID #:
                                    9488

                                                                         Page 42
       1    to the part of the state) would pose a serious

       2    threat to their personal safety."

       3                 Are you familiar with that

       4    subsection of the statute?

       5           A     Yes.

       6                 MR. MARUTOLLO:      Objection.      You can

       7    answer.

       8           A     Yes.

       9           Q     And then (B) states, "The Attorney

      10    General finds that there has been an

      11    earthquake, flood, drought, epidemic or other

      12    environmental disaster in the state resulting

      13    in a substantial, but temporary, disruption of

      14    living conditions in the area affected."

      15                 Subsection 2, (ii), "The foreign

      16    state is unable, temporarily, to handle

      17    adequately the return to the state of aliens

      18    who are nationals of the state," and, 3, or

      19    (iii), "the foreign state officially has

      20    requested designation under this subparagraph

      21    or."

      22                 Are you familiar with that
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 43 of 241 PageID #:
                                    9489

                                                                         Page 43
       1    subsection of the statute as well?

       2                 MR. MARUTOLLO:      Objection.      You can

       3    answer.

       4           A     I am.

       5           Q     And, then, finally (C), "The

       6    Attorney General finds that there exist

       7    extraordinary and temporary conditions in the

       8    foreign state that prevent aliens who are

       9    nationals of the state from returning to the

      10    state in safety, unless the Attorney General

      11    finds that permitting the aliens to remain

      12    temporarily in the United States is contrary

      13    to the national interest of the United

      14    States."

      15                 Same question, are you familiar with

      16    that subsection of the statute?

      17                 MR. MARUTOLLO:      Objection.      You can

      18    answer.

      19           A     I am.

      20           Q     And, then, there's just one

      21    additional subsection to take a look at.              It's

      22    on the next page.       Subsection (3), "Periodic
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 44 of 241 PageID #:
                                    9490

                                                                         Page 44
       1    Review, Terminations, and Extensions of

       2    Designations."

       3                 And under that it has three, again,

       4    three subparts, (A), Periodic Review; (B),

       5    Termination of Designation; and, (C),

       6    Extension of Designation.

       7                 Are you familiar with that

       8    subsection of the statute?

       9                 MR. MARUTOLLO:      Objection.      You can

      10    answer.

      11           A     I am.

      12           Q     Okay.    So turning back to

      13    designations, does USCIS perform a role in

      14    determining whether a country will be given a

      15    TPS status under the subsection?

      16                 MR. MARUTOLLO:      Again, I just object

      17    that this witness is not a 30(b)(6) witness,

      18    but he can answer in his capacity as a fact

      19    witness in this case.

      20           A     The decision whether a country

      21    should be designated for TPS is the

      22    Secretary's.      The role of USCIS is to advise
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 45 of 241 PageID #:
                                    9491

                                                                         Page 45
       1    the Secretary in making the most informed

       2    decision.

       3           Q     How does -- to your understanding,

       4    how does the -- how does the USCIS advise the

       5    Secretary in making an informed decision?

       6    What sort of -- well, let me back up.

       7                 Could you just walk us through the

       8    process that USCIS engages in, sort of from

       9    start to finish, in the designation prong of

      10    the statute to help advise the Secretary.

      11                 MR. MARUTOLLO:      I'll just object,

      12    again, to the extent it calls for internal

      13    governmental deliberations.          But given the

      14    court's order, the witness can answer the

      15    question.

      16           A     Well, I would start by saying first

      17    that USCIS isn't the only entity to advise the

      18    Secretary in making the most informed

      19    decision.     USCIS is only one component that

      20    has a role in advising her on this subject.

      21    The DHS Office of Policy, the Office of

      22    General Counsel, the other immigration-related
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 46 of 241 PageID #:
                                    9492

                                                                         Page 46
       1    components, ICE and CBP, all have a say in the

       2    recommendations that they might make to the

       3    Secretary, which may or may not be the same as

       4    the ones that USCIS makes.

       5                 But with respect to CIS, the

       6    process, as I understand it, is that the --

       7    within USCIS, the Office of Policy and

       8    Strategy coordinates the drafting of a

       9    memorandum to the Secretary from me, from the

      10    director.     And in that memorandum, the nature

      11    of the situation in the country in question is

      12    described, and the -- a recommendation is made

      13    to the Secretary regarding whether USCIS

      14    thinks the country should remain or be

      15    designated or remain designated or not be

      16    designated any longer.

      17                 That memorandum, as I say, is

      18    coordinated by the Office of Policy and

      19    Strategy.     There are other offices within CIS

      20    that have a role in that, including the Office

      21    of Refugee Asylum and International

      22    Operations.      That coordinated memo is
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 47 of 241 PageID #:
                                    9493

                                                                         Page 47
       1    presented to the director's office for final

       2    review.

       3           Q     Okay.    And then -- but you said OPS

       4    coordinates the drafting of the memo.

       5                 Who in principal prepares the memo?

       6    Or who initially does the research that goes

       7    into the memo?

       8                 MR. MARUTOLLO:      Objection to the

       9    extent it misstates his prior testimony as to

      10    who coordinates the memo, but you can answer

      11    the question.

      12           A     I don't know for certain.         As best

      13    as I understand it, the Office of Policy and

      14    Strategy, which includes subject matter

      15    experts in this and every field of policy that

      16    the agency is engaged in, will consult with

      17    other subject matter experts, like I said, in

      18    the Office of Refugee Asylum and International

      19    Operations, and as far as I know the Office of

      20    Chief Counsel and other directorates within

      21    the agency -- other directorates in offices

      22    within the agency.        I don't know that any one
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 48 of 241 PageID #:
                                    9494

                                                                         Page 48
       1    person or entity is the chief scribe to draft

       2    it.

       3           Q     And could you describe your -- your

       4    specific role in the process.

       5                 MR. MARUTOLLO:      Objection.      You can

       6    answer.

       7           A     My role is to review the final

       8    product or the final proposed memo that is --

       9    that comes out of this coordinated drafting

      10    process and determine whether it -- whether I

      11    feel comfortable signing the memo and

      12    transmitting that recommendation -- the memo

      13    and the included recommendation to the

      14    Secretary.      And if I am, I sign it, and it

      15    moves on.

      16           Q     Are there differences between the

      17    process for an initial designation -- excuse

      18    me.    Are there differences in the types of

      19    research and ground level process between the

      20    decision to designate versus the decision to

      21    extend or not extend?

      22                 MR. MARUTOLLO:      Objection.      Vague
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 49 of 241 PageID #:
                                    9495

                                                                         Page 49
       1    and calls for a legal conclusion as well, but

       2    you can answer.

       3           A     I don't know.

       4           Q     Since you've been director of USCIS,

       5    have you made any changes to the process of

       6    agencies as to prepare this -- these memos?

       7                 MR. MARUTOLLO:      Objection.      Vague.

       8    You can answer.

       9           A     To the best of my recollection, I

      10    have made no changes to this process.

      11           Q     So you mentioned RAIO, Refugee

      12    Asylum and International Operations, that they

      13    perform the research on the country conditions

      14    for TPS.     How -- how many people,

      15    approximately, are in RAIO, to your knowledge?

      16           A     Well, what I -- what I thought --

      17    what I think I said was that RAIO is consulted

      18    as part of the coordinated memo drafting

      19    process.     I don't know with specificity what

      20    exactly they do.       I know that within RAIO,

      21    there are subject matter experts on different

      22    countries and -- because we have international
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 50 of 241 PageID #:
                                    9496

                                                                         Page 50
       1    operations.      I know that in RAIO, they have --

       2    or RAIO, they have expertise in assessing

       3    country conditions, but I can't say that I

       4    fully understand the exact details of what

       5    their role is in doing the researching

       6    underlying the memo that is coordinated by

       7    OP&S, Office of Policy and Strategy.             With

       8    respect to how many people are in RAIO, I

       9    can't say off the top of my head with -- I

      10    couldn't tell you with accuracy.

      11           Q     And are the employees in RAIO, are

      12    they sort of career civil servants?            Do they

      13    have a high turnover or do they turn over from

      14    administration to administration?

      15                 MR. MARUTOLLO:      Objection.      Compound

      16    and vague, but you can answer.

      17           A     As far -- I know of no political

      18    appointee employees in RAIO.          As far as I

      19    know, they are, indeed, all career civil

      20    servants and -- that continue to work from

      21    administration to administration.

      22           Q     So, other than helping with this
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 51 of 241 PageID #:
                                    9497

                                                                         Page 51
       1    process to prepare these memos, what sort of

       2    other functions do the employees in RAIO --

       3    RAIO perform?

       4                 MR. MARUTOLLO:      Objection.      Vague.

       5    But you can answer.

       6           A     RAIO has a very wide portfolio of

       7    duties.     They -- as the acronym describes,

       8    they handle all refugee-related operations,

       9    which entails sending -- there's an

      10    established cadre of people, about 100, 150

      11    strong, that are constantly sent out around

      12    the world to interview prospective refugee

      13    candidates for resettlement.          There are --

      14    there is the A part of RAIO, asylum.             That is

      15    -- we have about 5-, 600 people that are

      16    asylum officers.       Their responsibility is to

      17    handle, process, interview people who have

      18    asylum claims in the United States, which is

      19    the only place you can make an asylum claim.

      20                 The nature of the work that the

      21    refugee and the asylum officers do is very

      22    similar but not the same.          They both
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 52 of 241 PageID #:
                                    9498

                                                                         Page 52
       1    adjudicate protection claims based on the same

       2    fundamental principles of persecution, the

       3    five grounds of persecution, but the nature of

       4    the process is different for an asylum claim

       5    in the states versus a refugee resettlement

       6    application process overseas.

       7                 The I and the O of RAIO,

       8    international operations, that is a cadre of

       9    people, a couple hundred, 2- or 300 people, to

      10    the best of my recollection, that work in --

      11    either at overseas offices that we have in a

      12    handful of places around the world or support

      13    that work.      And those offices sometimes do

      14    refugee work.      At other times they will

      15    process certain types of cases and forms that

      16    we are able to receive overseas from either

      17    American citizens or aliens seeking some

      18    benefit overseas.       So the entirety of RAIO's

      19    mission is very broad, and -- has worldwide

      20    reach.

      21           Q     So who in that -- who in RAIO then

      22    is working on the memos here?           Is it a staff
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 53 of 241 PageID #:
                                    9499

                                                                         Page 53
       1    in D.C. that's devoted to this kind of task?

       2                 MR. MARUTOLLO:      Objection.      You can

       3    answer.

       4           A     I don't know -- to the best of my

       5    understanding, the people in RAIO that work on

       6    these TPS memos are subject matter experts in

       7    a research arm of RAIO that supports the other

       8    functions I just described, the refugee,

       9    asylum operations and international

      10    operations.      That, I believe, but I'm not

      11    certain, that that group reposes in

      12    Washington, D.C., somewhere, but it may be

      13    that they have people around the country in

      14    different remote work sites or other places.

      15           Q     Okay.    How does -- how do the people

      16    in that research arm gain their expertise on

      17    these type of country condition issues?

      18                 MR. MARUTOLLO:      Objection, to the

      19    extent it calls for speculation and also

      20    vague, but you can answer.

      21           A     I don't know.

      22           Q     Okay.    Is it fair to say that the
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 54 of 241 PageID #:
                                    9500

                                                                         Page 54
       1    agency relies on them for that type of country

       2    condition and expertise in various capacity?

       3                 MR. MARUTOLLO:      Objection.      Again,

       4    the witness is not a 30(b)(6) witness here,

       5    but you can answer to your personal knowledge

       6    as a fact witness.

       7           A     I don't have a complete

       8    understanding of the full breadth of what that

       9    research arm does, but it is my understanding

      10    that the work that they do does greatly

      11    support our overseas operations.           They also

      12    assist with outreach to stakeholders, the

      13    media when they're asking us for statistics on

      14    anything ranging from refugee adjudication to

      15    the rate of fraud and asylum applications.

      16    These are things that they would be able to

      17    dig up pretty quickly, but more than that, I

      18    can't really say what the full extent of the

      19    nature of the agency's reliance on their

      20    services is.

      21           Q     Is it fair to say that the agency

      22    relies on their support in the TPS process?
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 55 of 241 PageID #:
                                    9501

                                                                         Page 55
       1                 MR. MARUTOLLO:      Objection.      Again,

       2    the witness is not a 30(b)(6) witness, but you

       3    can answer the question, to the extent it's

       4    not already been answered, but you can answer

       5    it.

       6           A     I don't know that it would be fair

       7    to say to that.       I would have to defer to the

       8    chief of the Office of Policy and Strategy who

       9    solicits their -- who I assume solicits their

      10    input, along with all the other offices, in

      11    the drafting of the memo or whatever other

      12    documentation relating to TPS is being

      13    presented to me for review.

      14           Q     Sure.    It wasn't a trick question.

      15    I guess I was just trying to understand the

      16    agency relies on -- or excuse me -- the agency

      17    seeks their input in the process, seeks their

      18    help in the process.        Okay.

      19                 So turning back to your role in

      20    reviewing the draft memos that are coming up

      21    from -- during -- excuse me, during the TPS

      22    process, what would happen if you were to
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 56 of 241 PageID #:
                                    9502

                                                                         Page 56
       1    disagree with the assessment in the memo of

       2    country conditions?

       3                 MR. MARUTOLLO:      Objection.      Again,

       4    the witness is not an expert witness and I

       5    would instruct him not to answer any

       6    hypothetical questions, so I direct him not to

       7    answer that question.

       8                 MS. WEBB:     Okay.    We can -- we can

       9    get it out in the documents.

      10    BY MS. WEBB:

      11           Q     To your knowledge, are there any

      12    sort of formal policies or guidelines in place

      13    that would govern how the RAIO employees

      14    conduct the country conditions research?

      15                 MR. MARUTOLLO:      Objection.      You can

      16    answer.

      17           A     I have no knowledge of any such

      18    policies or guidelines.

      19           Q     Do you know whether any other parts

      20    of USCIS, leaving aside other parts of DHS,

      21    other agencies, any other parts of USCIS

      22    contribute to the research that goes into the
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 57 of 241 PageID #:
                                    9503

                                                                         Page 57
       1    memos?

       2                 MR. MARUTOLLO:      Objection.      Vague.

       3    But you can answer.

       4           A     I don't know.

       5                 MS. WEBB:     Let's take a break now

       6    before I get into --

       7                 MR. MARUTOLLO:      Sure.

       8                 THE VIDEOGRAPHER:       We're going off

       9    the record at 11:04.

      10                     (A brief recess was taken.)

      11                 THE VIDEOGRAPHER:       We're back on the

      12    record at 11:12.

      13    BY MS. WEBB:

      14           Q     If you would turn back to Exhibit

      15    102, please.      And on page 4, subsection

      16    (3)(A), which is entitled "Periodic review,"

      17    which states, "At least 60 days before end of

      18    the initial period of designation, and any

      19    extended period of designation, of a foreign

      20    state (or part thereof) under this section,

      21    the Attorney General, after consultation with

      22    appropriate agencies of the government, shall
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 58 of 241 PageID #:
                                    9504

                                                                         Page 58
       1    review the conditions in the foreign state (or

       2    part of such foreign state) for which a

       3    designation is in effect under this subsection

       4    and shall determine whether the conditions for

       5    such designation under this subsection

       6    continue to be met."

       7                 You mentioned you were familiar with

       8    that subsection of the statute, correct?

       9           A     Yes.

      10           Q     And what do you understand that

      11    provision of the statute to mean?

      12                 MR. MARUTOLLO:      Objection to the

      13    extent the statute speaks for itself, but you

      14    can answer.

      15           A     As I understand it, the Secretary of

      16    Homeland Security, not the Attorney General,

      17    because that was changed by the Operation

      18    Homeland Security Act, the Secretary of

      19    Homeland Security is required to review the

      20    conditions in the country in question and at

      21    least two months before the end of the

      22    designation period to determine if the country
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 59 of 241 PageID #:
                                    9505

                                                                         Page 59
       1    continues to meet the eligibility criteria set

       2    forth in 244(b)(1), the section that describes

       3    the various prongs for eligibility for TPS.

       4           Q     And when you say "review the

       5    conditions in the country in question," would

       6    that include -- would that be limited to

       7    conditions that prompted the initial TPS

       8    designation?

       9                 MR. MARUTOLLO:      Objection.      I don't

      10    know if that's a hypothetical question, but

      11    you can answer the question.

      12           A     As I see it, conditions means

      13    conditions.      So the Secretary should review

      14    the totality of the circumstances, the

      15    universe of conditions in place in that

      16    country at the time of the review.

      17           Q     Okay.    Including taking into

      18    account, perhaps, adverse conditions caused by

      19    intervening events between the originating

      20    designation event and the present or -- excuse

      21    me -- or at the time of review?

      22                 MR. MARUTOLLO:      Objection.      Calls
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 60 of 241 PageID #:
                                    9506

                                                                         Page 60
       1    for a legal conclusion, is vague.            Also calls

       2    for speculation, what the Secretary would do,

       3    but you can answer the question.

       4           A     As I understand the statute, the

       5    requirement is to consider all conditions in

       6    place at the time of the review, everything,

       7    yes.

       8           Q     Okay.    So turning to the Haiti TPS

       9    designation.        So you are aware -- you're aware

      10    that Haiti was designated for TPS in January

      11    2010, correct?

      12                 MR. MARUTOLLO:      You have to answer

      13    verbally.

      14           A     I didn't even get a chance to

      15    answer.

      16                 Yes.

      17           Q     Did you have anything -- did you

      18    have any role in that designation?

      19                 MR. MARUTOLLO:      Objection.      I'm

      20    sorry, which designation are we talking about?

      21    I just missed it.

      22                 MS. WEBB:     The 2010 designation of
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 61 of 241 PageID #:
                                    9507

                                                                         Page 61
       1    Haiti.

       2                 MR. MARUTOLLO:      Sorry.    You can go

       3    ahead and answer.

       4           A     Not that I recall.       I was certainly

       5    aware of it at the time in 2010.

       6           Q     Okay.    And you were -- you were at

       7    DHS at the time but not specifically working

       8    on TPS?

       9                 MR. MARUTOLLO:      Objection.      You can

      10    answer.

      11           A     Correct.     I was indeed at DHS

      12    headquarters at the time, but TPS was not

      13    something I normally dealt with.

      14           Q     Let me just pause and ask, during

      15    that time that you were at headquarters and

      16    before you were detailed to Senator Grassley,

      17    did you ever work on TPS issues?

      18                 MR. MARUTOLLO:      Objection.      Vague.

      19    You can answer.

      20           A     I don't recall ever working on TPS

      21    issues during my -- during the years that I

      22    was up there.      There were other people in the
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 62 of 241 PageID #:
                                    9508

                                                                         Page 62
       1    group, the immigration group that worked on

       2    those issues.        I was, of course, aware of TPS

       3    decisions and determinations as they were

       4    being made, but it was not something that I

       5    normally worked on during those years.

       6           Q     Okay.    What about when you were

       7    working for Senator Grassley, did you work

       8    specifically -- did your work touch on TPS

       9    issues?

      10           A     I don't specifically recall TPS

      11    coming up in anything I ever did during my --

      12    during the time I was detailed there.             It may

      13    very well have come up in questions the

      14    Senator may have had relating to oversight

      15    just generally of the department, but I don't

      16    recall myself having been involved in that

      17    issue area.

      18           Q     Okay.    Okay.    So going back to the

      19    January 2010 Haiti TPS designation, are you

      20    aware that the basis for that was the

      21    earthquake in 2010 that struck Haiti?

      22                 MR. MARUTOLLO:      Objection.      Vague
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 63 of 241 PageID #:
                                    9509

                                                                         Page 63
       1    and calls for a legal conclusion.            But you can

       2    answer.

       3           A     I'm aware of that, yes.

       4           Q     Okay.    And you -- are you aware that

       5    that designation was extended in 2011 due to

       6    -- also to a cholera outbreak?

       7                 MR. MARUTOLLO:      Objection.      Vague.

       8    Again, calls for a legal conclusion, but you

       9    can answer.

      10           A     That is my understanding, though I

      11    have no direct knowledge of that.            I don't

      12    recall having read the 2011 Federal Register

      13    Notice or any of the subsequent -- subsequent

      14    ones, for that matter.

      15           Q     But you are aware that the

      16    designation and redesignation was extended

      17    several times since 2011, correct?

      18                 MR. MARUTOLLO:      Objection to the

      19    extent -- well, objection.          I think that

      20    assumes facts not in evidence, but you can

      21    answer.     And vague, but you can answer.

      22           A     I am indeed generally aware that the
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 64 of 241 PageID #:
                                    9510

                                                                         Page 64
       1    initial designation was renewed or extended

       2    several times, yes.

       3           Q     Okay.    Moving forward to 2017, are

       4    you aware of whether the Haiti TPS designation

       5    was set to expire in July of 2017?

       6           A     I am aware of that, yes.

       7           Q     Do you recall how that was brought

       8    to your attention?

       9                 MR. MARUTOLLO:      Objection.      You know

      10    not to disclose anything from attorney-client

      11    privilege, but apart from that, you can

      12    answer.

      13           A     At the time I was still working at

      14    DHS headquarters and -- though, as I described

      15    it before, TPS was not something I normally

      16    dealt with.      Nevertheless, I was aware that

      17    the designation was expiring soon and -- so

      18    the reason I was aware was because it was the

      19    subject of discussion just generally in the

      20    department and within the immigration group.

      21           Q     Okay.    So in -- as of July, just

      22    remind me, I apologize, as of July 2017, you
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 65 of 241 PageID #:
                                    9511

                                                                         Page 65
       1    had been nominated to the director, correct,

       2    but you had not yet been confirmed?            Where

       3    were you in the process as of July?

       4           A     Yes, as I recall, I was nominated

       5    around April, and -- but I wasn't confirmed

       6    until October, so that entire time from

       7    February when I came back from Capitol Hill

       8    until October 6th or 7th, whenever it was I

       9    was sworn in, I was at DHS headquarters doing

      10    my normal job.

      11           Q     All right.     Okay.

      12                 MS. WEBB:     Let's mark Exhibit 103.

      13                 (Exhibit 103 was marked for

      14    identification and attached to the deposition

      15    transcript.)

      16    BY MS. WEBB:

      17           Q     Take your time.

      18           A     Okay.

      19                 (Document review.)

      20                 Okay, I've reviewed the document.

      21           Q     Okay.    Do you recognize the email?

      22           A     I don't remember the email, but I
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 66 of 241 PageID #:
                                    9512

                                                                         Page 66
       1    see it, yes.

       2           Q     Okay.    Just a couple questions about

       3    who's who.

       4                 So, first, who is Gene Hamilton?

       5           A     Gene Hamilton at the time that this

       6    email was sent in April of 2017, was a

       7    counselor to the Secretary.

       8           Q     Okay.    And James McCament?

       9           A     As I recall, at the time James

      10    McCament was the acting director of USCIS.

      11           Q     Okay.    And Dimple Shah -- I'm not

      12    sure I pronounced that right --

      13           A     Dimple Shah at that time was the --

      14    I think she -- she was the acting head of the

      15    DHS Office of Policy.        I don't remember her --

      16    the exact title that she had, but she was the

      17    senior official from DHS policy.

      18           Q     And what is she now?

      19           A     Currently Dimple is the head -- I

      20    don't know her exact title, but she is the

      21    head -- she's in DHS -- the DHS Office of

      22    Policy, and she's the head of the -- part of
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 67 of 241 PageID #:
                                    9513

                                                                         Page 67
       1    DHS policy that relates to overseas relations,

       2    international relations.

       3           Q     Okay.

       4           A     Between the agency and foreign

       5    countries.

       6           Q     Okay.    Michael Dougherty.

       7           A     Yes, Michael Dougherty at that time

       8    was and still is the Assistant Secretary for

       9    Immigration and -- Immigration Border and

      10    Trade Policy, I believe is his title.             He's

      11    also -- he was then and is now in the DHS

      12    Office of Policy.

      13           Q     Okay.    And Carl Risch?

      14           A     Carl Risch at that time, as I

      15    recall, was the Acting Chief of Staff at

      16    USCIS.

      17           Q     Okay.    And Ms. Nuebel Kovarik?

      18           A     Kathy Nuebel Kovarik -- let me amend

      19    my -- when I mentioned Carl -- I can't say

      20    with certainty, but Carl Risch, Kathy Nuebel

      21    and Craig Symons, all three of them were at

      22    USCIS at the time.
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 68 of 241 PageID #:
                                    9514

                                                                         Page 68
       1                 I don't know with precision what

       2    their exact titles were at the time, this

       3    being very early on, April, but I know that

       4    they had -- they were at USCIS, but I don't --

       5    I'm not certain that they had actually been

       6    given a formal role or title at that time.

       7           Q     Okay.    And when the email refers to

       8    S1, just to clarify, is that the Secretary of

       9    DHS?

      10           A     Yes, S1 is the typical way the

      11    Secretary is referred to.

      12           Q     Okay, thank you.

      13                 Okay.    So the subject of the email

      14    is TPS, correct?

      15           A     Yes.

      16           Q     And it mentions -- the email

      17    mentions a "briefing on TPS likely on Monday."

      18                 Do you by chance recall that

      19    meeting?

      20           A     I do not recall that meeting, no.

      21           Q     Okay.    So then it says, "In addition

      22    to the general TPS document we had last week
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 69 of 241 PageID #:
                                    9515

                                                                         Page 69
       1    (showing country, designation, expiration), he

       2    would like the following related to Haiti."

       3                 And "he," is that a reference to the

       4    Secretary, to your understanding?

       5                 MR. MARUTOLLO:      Objection.      You can

       6    answer.

       7           A     As I read the email, Mr. Hamilton is

       8    indeed referring to the Secretary.

       9           Q     Okay.    And when it references "he

      10    would like the following related to Haiti," is

      11    that in relation to the Haiti TPS decision --

      12                 MR. MARUTOLLO:      Objection.

      13           Q     -- to your understanding?

      14                 MR. MARUTOLLO:      Objection.      The

      15    document speaks for itself.          Also calls for

      16    speculation, but you can answer.

      17           A     I don't know.      I -- it's included in

      18    the email relating to TPS, but I have no idea

      19    whether the Secretary wanted that information

      20    for purposes of TPS or for some other reason.

      21           Q     Okay.    Do you recall USCIS working

      22    to gather this -- the information listed here,
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 70 of 241 PageID #:
                                    9516

                                                                         Page 70
       1    details on how many are on public and private

       2    relief, how many are school-aged kids and

       3    other general demographic data, how many have

       4    been convicted of crimes of any kind and how

       5    often they travel back and forth to the

       6    island, remittances, et cetera?

       7                 MR. MARUTOLLO:      Objection to the

       8    extent it calls for internal governmental

       9    deliberations, but you can answer the

      10    question.

      11           A     As I recall, at the time that all of

      12    this was going on, in the spring of 2017, I

      13    was aware that USCIS was working on the TPS

      14    issue, which is appropriate for that agency

      15    but that -- I had no specific knowledge what

      16    the -- the specific things they were looking

      17    at or researching.        So beyond, you know, what

      18    it says here, I -- I really don't know what

      19    they were doing in their -- in the development

      20    of whatever document they eventually came up

      21    with.

      22           Q     Okay.    You mentioned in the spring
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 71 of 241 PageID #:
                                    9517

                                                                         Page 71
       1    of 2017.     At some point after that, did you --

       2    did you see this data or did you become aware

       3    that this data was being collected?

       4                 MR. MARUTOLLO:      Objection.

       5           Q     Do you recall?

       6                 MR. MARUTOLLO:      Compound and vague,

       7    but you can answer.

       8           A     I have a very vague recollection

       9    that at some later time I was aware that

      10    information like this had been collected.              It

      11    may be that I gleaned it from news reports,

      12    but I -- I don't have any specific

      13    recollection of being presented with these

      14    statistics or being shown to me.

      15           Q     Okay.    This group of individuals on

      16    the email, was this some sort of policy group,

      17    or why did Mr. Hamilton choose these

      18    particular recipients?

      19                 MR. MARUTOLLO:      Objection.      Calls

      20    for speculation.

      21           Q     To the extent that you know.

      22           A     I can't get into Mr. Hamilton's
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 72 of 241 PageID #:
                                    9518

                                                                         Page 72
       1    head, but I can assume -- I would assume that

       2    he wanted to communicate with all relevant DHS

       3    headquarters and component agency entities

       4    that were working on the question of TPS

       5    extension or termination.          So naturally USCIS

       6    would be included, and there they are.             The

       7    DHS Office of Policy would be included, and

       8    indeed there they are.         At the time I was a

       9    DHS policy official.        So it seems like a

      10    natural, you know, universe of people to

      11    communicate with on this.

      12           Q     Okay.    And towards the end of the

      13    email, he states, "Please keep the prep for

      14    this briefing limited to those on this email.

      15    If you need a specific data set and need to

      16    ask someone to pull it, please do not indicate

      17    what it is for.       I don't want to turn this

      18    into a big thing where people start prodding

      19    and things start leaking out."

      20                 What is your understanding of what

      21    he meant by that?

      22                 MR. MARUTOLLO:      Objection.      The
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 73 of 241 PageID #:
                                    9519

                                                                         Page 73
       1    document speaks for itself.          Calls for

       2    speculation.      You can answer.

       3           A     My understanding is that he wanted

       4    the discussion of the -- the preparation for

       5    the Secretary's brief to be kept to as small

       6    of a group as possible.

       7           Q     Was that a typical practice with

       8    preparing briefings for the Secretary, to

       9    limit it to very small groups, just the heads

      10    of the agencies?

      11                 MR. MARUTOLLO:      Objection.      Again,

      12    first that the witness is not a 30(b)(6)

      13    witness and, second, this is related to an

      14    email from Gene Hamilton, not from Mr. Cissna,

      15    but you can answer the question.

      16           Q     Just in his experience -- in your

      17    experience.

      18           A     In my experience going back years,

      19    going back all the way to Secretary Chertoff,

      20    it is not uncommon for a Secretary and his

      21    immediate counselors to choose to or to

      22    request that certain decisions the Secretary
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 74 of 241 PageID #:
                                    9520

                                                                         Page 74
       1    is making or contemplating be -- that -- that

       2    the universe of people advising the Secretary

       3    on one decision or another be limited to a

       4    small group.

       5           Q     So with respect to the information

       6    requested that I listed out before, in your

       7    view, are any of those sets of data relevant

       8    to a decision to extend or terminate TPS?

       9                 MR. MARUTOLLO:      Objection.      Again,

      10    that calls for internal deliberations of the

      11    government.      And, again, this is also beyond

      12    the scope of this witness.          He's not the final

      13    decision-maker here.

      14                 You can answer the question.

      15           A     It could be.      It could be.      Under

      16    the section of the law relating to -- under

      17    section 244(b)(1)(C), this is on page 3 of

      18    Exhibit 102, the extraordinary and temporary

      19    conditions prong of TPS designation, it does

      20    say, "The Secretary -- the AG, rather -- "The

      21    Secretary finds that there exists

      22    extraordinary and temporary conditions in the
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 75 of 241 PageID #:
                                    9521

                                                                         Page 75
       1    foreign state that prevent aliens or nationals

       2    of the state to return to the state in safety"

       3    --

       4                 MR. MARUTOLLO:      Hang on, just slow

       5    down for the court reporter.

       6           A     Sorry.

       7                 "From returning to the state in

       8    safety, unless the Secretary finds that

       9    permitting the aliens to remain temporarily in

      10    the United States is contrary to the national

      11    interest of the United States."

      12                 So, that last part, potentially,

      13    such information could be useful in

      14    considering whether allowing the population of

      15    whatever country to remain might or might not

      16    be in the national interest of the United

      17    States.

      18           Q     Okay.    And I'll just ask you, with

      19    respect to each one, just to elaborate a

      20    little bit.      So when he asks for details on

      21    how many are in public and private relief, in

      22    your view how would that relate to the United
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 76 of 241 PageID #:
                                    9522

                                                                         Page 76
       1    States' national interest?

       2                 MR. MARUTOLLO:      Objection.      Again,

       3    that calls for speculation.          I mean, I direct

       4    the witness not to answer to the extent it's a

       5    hypothetical question, but otherwise, you can

       6    answer the question.

       7           A     I think that -- it would not be

       8    unreasonable for a Secretary to consider

       9    whether, if a population -- if a large

      10    percentage of a population were on public or

      11    private relief, to consider that to be --

      12    whether allowing such people to remain is or

      13    is not in the national interest I think would

      14    be a reasonable thing to consider.

      15           Q     And then what about the second one,

      16    how many are school-aged kids and other

      17    general demographic -- well, let's just take

      18    how many are school-aged kids?           How would that

      19    relate to that last part of the statute there

      20    as contrary to the national interest of the

      21    United States?

      22                 MR. MARUTOLLO:      Again, same
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 77 of 241 PageID #:
                                    9523

                                                                         Page 77
       1    objection.      It calls for internal governmental

       2    deliberations.       And it certainly calls for

       3    speculation, is a hypothetical question, but

       4    you can answer the question.

       5           A     As I read, I think the general point

       6    would be what is the demographic -- what are

       7    the demographic characteristics of the

       8    population in question.         Whatever those may

       9    be, may or may not, may impact the

      10    consideration of whether allowing the people

      11    to remain is or is not a national interest.              I

      12    think that, too, would be a reasonable thing

      13    to consider.

      14           Q     Would the number of school-aged kids

      15    bear specifically one way or another?

      16                 MR. MARUTOLLO:      Again, objection.

      17    Vague.     Calls for speculation.        This is,

      18    again, related to an email not drafted by

      19    Mr. Cissna.      Mr. Cissna is not a 30(b)(6)

      20    witness.     He's a fact witness.        There's been

      21    no testimony that he's had any involvement in

      22    this decision in April -- in the spring of
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 78 of 241 PageID #:
                                    9524

                                                                         Page 78
       1    2017, but -- again, it calls for internal

       2    government deliberations, but you can answer

       3    the question.

       4           A     I have -- I don't -- I don't know

       5    how specifically -- whether the population of

       6    school-aged -- what the number of school-aged

       7    children in the population would have any

       8    bearing, but it might.         I don't -- I don't

       9    know.

      10           Q     Okay.    Okay.    And then the same

      11    question for criminal convictions of any kind.

      12    How in your view would that relate to the

      13    statutory requirement that you read for us?

      14                 MR. MARUTOLLO:      Again, same

      15    objection.      Calls for internal governmental

      16    deliberations.       Calls for speculation.        But

      17    you can answer the question.

      18           A     I think the level of criminality of

      19    a population that has been granted TPS is

      20    something surely, again, that would be

      21    reasonable to consider in determining whether

      22    it's in the national interest to extend or not
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 79 of 241 PageID #:
                                    9525

                                                                         Page 79
       1    extend.

       2           Q     Is it your understanding that if a

       3    TPS beneficiary is convicted of a crime, that

       4    they can be removed from the United States?

       5                 MR. MARUTOLLO:      Objection.      Calls

       6    for a legal conclusion.         Also, goes beyond the

       7    scope of his testimony here as a fact witness,

       8    but you can answer to the extent you know.

       9           A     The statute does provide for

      10    termination of TPS status for people who

      11    commit certain crimes.         I believe it's a

      12    felony or two misdemeanors, but -- so the

      13    short answer is yes, it is my understanding

      14    that certain types of criminality do render a

      15    person ineligible for TPS or make them lose

      16    their TPS status.

      17           Q     Okay.    Is it your understanding that

      18    this data request was for a broader universe

      19    of all crimes, essentially?

      20                 MR. MARUTOLLO:      Objection.      Again,

      21    calls for speculation.         Mr. Cissna did not

      22    draft this email and it also calls for
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 80 of 241 PageID #:
                                    9526

                                                                         Page 80
       1    internal governmental deliberations.             You can

       2    answer to the extent you know.

       3           A     All I know is what the email says,

       4    the requester wants information on how many

       5    have been convicted of crimes of any kind.

       6           Q     And, finally, the fourth request for

       7    how often they travel back and forth to the

       8    island, remittances, what is your

       9    understanding of how that would relate to the

      10    national interest of the United States?

      11                 MR. MARUTOLLO:      Objection.      I also

      12    think that misstates testimony from Mr. Cissna

      13    and also is -- seeks internal governmental

      14    deliberations, but you can answer the

      15    question.

      16           A     I don't know.      It may be that the --

      17    whatever the answer is to that question would

      18    be determined to be in apposite to the

      19    determination.       I can't say what Mr. Hamilton

      20    or the Secretary had in mind when requesting

      21    that information.

      22           Q     And in your view, would these
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 81 of 241 PageID #:
                                    9527

                                                                         Page 81
       1    categories of information go to any provision

       2    of the statute other than the one that you

       3    identified in subsection (C)?

       4                 MR. MARUTOLLO:      Objection.      Again,

       5    calls for speculation that these items are

       6    even in connection with a determination about

       7    TPS designations, but you can answer the

       8    question.

       9           A     I don't know.

      10           Q     I understand that, I think, at some

      11    point you had responded to an inquiry from

      12    Senator Feinstein on this same topic and had

      13    stated that these sorts of categories of

      14    information would help increase the

      15    Secretary's understanding of how the TPS

      16    program operates.       Do you recall that?

      17                 MR. MARUTOLLO:      Objection.      First,

      18    to the extent -- first, objection on the

      19    grounds of vagueness, but, second, to the

      20    extent there are documents that you have, this

      21    should not be a memory test for Mr. Cissna;

      22    but given that objection, you can answer the
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 82 of 241 PageID #:
                                    9528

                                                                         Page 82
       1    question.

       2           Q      Fully understood it's not a memory

       3    test.      Just do you recall that response at

       4    some point to Senator Feinstein?

       5           A      I don't recall that exact response,

       6    no.

       7           Q      Okay.   Do you recall -- do you

       8    recall her making an inquiry to you in your

       9    office about these -- those specific

      10    categories of information?

      11                 MR. MARUTOLLO:      Objection.      You can

      12    answer to the extent you remember.

      13           A     You mean during the time that I was

      14    director or --

      15           Q     Yes, yes.

      16           A     No, I don't recall a specific letter

      17    from Senator Feinstein.         I must have received

      18    hundreds of letters from members of Congress

      19    and other outside groups, but I can't

      20    specifically remember a letter to her.

      21           Q     Okay.    Do you ever -- do you

      22    remember ever -- do you think that these
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 83 of 241 PageID #:
                                    9529

                                                                         Page 83
       1    categories of information do have a bearing on

       2    how the TPS program operates generally?

       3                 MR. MARUTOLLO:        Objection.    Vague,

       4    and calls for a legal conclusion, but you can

       5    answer based on your own understanding as a

       6    fact witness in this case.

       7           A     You mean the categories in the

       8    Hamilton email?

       9           Q     Yes.

      10           A     They could.     They might.      It's --

      11    national interest is a very broad term.             It

      12    could.

      13                 MS. WEBB:     Okay.    Let's mark Exhibit

      14    104.

      15                 (Exhibit 104 was marked for

      16    identification and attached to the deposition

      17    transcript.)

      18                 MR. MARUTOLLO:      Do you have three

      19    copies?

      20                 MS. WEBB:     Sorry.    I have -- this

      21    was a surprise this morning.

      22                 MR. MARUTOLLO:      That's okay.
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 84 of 241 PageID #:
                                    9530

                                                                         Page 84
       1                 I'm sorry, what number exhibit is

       2    this?

       3                 MS. WEBB:     104.

       4                 THE REPORTER:      104.

       5           A     (Document review.)

       6                 I reviewed the document.

       7           Q     Just a few questions about this.

       8                 So, do you recall this decision by

       9    Secretary Kelly in May of 2017?

      10           A     I do recall it.

      11           Q     Did you have any involvement in the

      12    decision that was made?         Did you provide any

      13    input?

      14                 MR. MARUTOLLO:       Objection to the

      15    extent it calls for internal governmental

      16    deliberations, but you can answer the

      17    question.

      18           A     I don't have any specific

      19    recollection of having any involvement in this

      20    decision.     As we discussed earlier, I was

      21    certainly aware of it, but from what I recall,

      22    USCIS was taking the lead on offering advice,
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 85 of 241 PageID #:
                                    9531

                                                                         Page 85
       1    but not sole -- we didn't have the sole role.

       2    Other components were giving advice to

       3    Secretary Kelly on this subject, but I

       4    personally, I don't have any specific

       5    recollection of being involved in this

       6    decision.

       7           Q     Okay.    Do you remember any

       8    discussions about this decision prior to it

       9    being made that you had?

      10                 MR. MARUTOLLO:      Objection to the

      11    extent it calls for internal governmental

      12    deliberations, but you can answer the

      13    question.

      14           A     No, I don't recall any discussions

      15    that I had with anybody about this decision

      16    during that time.

      17           Q     Okay.    Do you recall being present

      18    -- excuse me -- present at any meetings where

      19    this decision was discussed?

      20                 MR. MARUTOLLO:      Objection to the

      21    extent it calls for internal government

      22    deliberations, but you can answer the
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 86 of 241 PageID #:
                                    9532

                                                                         Page 86
       1    question.

       2           A     I don't -- truly, I do not

       3    specifically recall being in any meetings on

       4    the subject during this time frame, no.

       5           Q     Okay.    Okay.

       6                 MS. WEBB:     Let's mark this.       I think

       7    I just have two.       Let's see.

       8                 Here's one more.

       9                 MR. DUGAN:     Thank you.

      10                 (Exhibit 105 was marked for

      11    identification and attached to the deposition

      12    transcript.)

      13    BY MS. WEBB:

      14           Q     I'm also going to give you the memo

      15    in question.

      16                 (Exhibit 106 was marked for

      17    identification and attached to the deposition

      18    transcript.)

      19           A     (Document review.)

      20                 Okay, I removed -- I reviewed the

      21    documents.

      22           Q     Okay.    So just starting with 106,
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 87 of 241 PageID #:
                                    9533

                                                                         Page 87
       1    the memo, so what -- we've talked about the

       2    process in the memos that move through USCIS

       3    to the Secretary.

       4                 What is this document and where is

       5    it in the process that we discussed?

       6                 MR. MARUTOLLO:      Objection.      Vague

       7    and compound, ambiguous.         You can answer.

       8           A     This document is the recommendation

       9    from USCIS to the Secretary for Sudan, TPS

      10    designation.      This would be like the same

      11    document as is done for all the other TPS

      12    countries, this one done during Mr. McCament's

      13    time as acting director.         So it's the same

      14    product that the director signs out and sends

      15    up to the Secretary.

      16           Q     And as we discussed -- as we

      17    discussed before, RAIO would provide research

      18    and input for this document; is that correct?

      19                 MR. MARUTOLLO:      Objection.      That

      20    misstates testimony, but you can answer to the

      21    extent you know.

      22           A     As best I understand the process,
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 88 of 241 PageID #:
                                    9534

                                                                         Page 88
       1    even then, in the summer of 2017, RAIO had a

       2    role in the coordinated product that OP&S,

       3    Office of Policy and Strategy, put together.

       4           Q     Okay.    Okay.    And then turning to

       5    the email chain, so Mr. Dougherty on Tuesday,

       6    August 29th, 5:05 p.m., emails -- excuse me --

       7    emails James Nealon, with you copied, and

       8    Briana Petyo copied and Gene Hamilton copied,

       9    and says "Ambassador Nealon, Francis and I

      10    looked over USCIS/McCament's TPS packages for

      11    Sudan and South Sudan, and we agree with his

      12    recommendations."

      13                 First, let me ask you, do you recall

      14    this email chain?

      15                 MR. MARUTOLLO:      Objection.      First, I

      16    would just note that, again, this is related

      17    to TPS designations and packages for Sudan and

      18    South Sudan, that South Sudan and Sudan are

      19    not countries at issue in this litigation,

      20    which is only limited to Haiti, so I would

      21    object on the ground that this is unnecessary,

      22    conducted in bad faith, but you can answer the
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 89 of 241 PageID #:
                                    9535

                                                                         Page 89
       1    question.

       2           A     I recall at the time these

       3    discussions happening.         I didn't remember this

       4    email chain until I heard about it again some

       5    time ago, and now have reread it.            So I do

       6    remember it now.

       7           Q     Okay.     Okay.   And why was Ambassador

       8    Nealon -- I don't know if I'm pronouncing that

       9    name right, I apologize.

      10           A     Nealon.

      11           Q     Why was he included in that email to

      12    your understanding?

      13                 MR. MARUTOLLO:      Objection.      Calls

      14    for speculation.       The email is not from

      15    Mr. Cissna, but you can answer to the extent

      16    you know as a fact witness.          Same objection

      17    that this is related to a determination that

      18    is for Sudan or South Sudan, which is not at

      19    issue in this litigation, but you can answer.

      20           A     At the time, as I recall, Ambassador

      21    James Nealon, former Ambassador James Nealon

      22    was -- had -- he had effectively become the
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 90 of 241 PageID #:
                                    9536

                                                                         Page 90
       1    political head of -- actually, I don't know

       2    that he was a political appointee.            He had

       3    become the de facto head of the Office of

       4    Policy.     So it was appropriate that Assistant

       5    Secretary Dougherty would loop Ambassador

       6    Nealon into this issue.

       7                 The process was this document, the

       8    memorandum, like all the other memoranda that

       9    are going to the Secretary, like most other

      10    memoranda that are going to the Secretary, are

      11    reviewed by DHS component offices.            So the

      12    Office of Policy might look at a memorandum,

      13    the Office of General Counsel, maybe other

      14    components at headquarters that have an

      15    interest in whatever the thing is.

      16                 So, as I recall, what would happen

      17    with these, and I don't think I saw many

      18    during the time that I was up there before I

      19    took my current job, these would be

      20    circulated, like memoranda like this one, the

      21    Sudan memorandum, would be circulated amongst

      22    DHS headquarter components for comment,
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 91 of 241 PageID #:
                                    9537

                                                                         Page 91
       1    review, clearance, and if component offices

       2    had concerns or questions, then we would

       3    communicate back with the originating

       4    component through the executive Secretary of

       5    process and express those concerns.

       6                 So, here we see an exchange where

       7    Assistant Secretary Dougherty is telling

       8    Ambassador Nealon at the staff level, because

       9    in those days I was a career staff person, we

      10    had reviewed the document, and he was

      11    transmitting our conclusions.

      12           Q     Who is Briana Petyo?

      13           A     Briana Petyo --

      14           Q     At the time, what was her position?

      15           A     She was a career official in the DHS

      16    Office of Policy.       She was working in the --

      17    at the time, in the DHS policy front office.

      18    She was -- as I understood her role, she acted

      19    as a sort of counselor to Ambassador Nealon

      20    and generally helped him manage the front

      21    office of the Office of Policy.

      22           Q     Okay.    So then this email was going
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 92 of 241 PageID #:
                                    9538

                                                                         Page 92
       1    from the Assistant Secretary of Immigration

       2    Border to OPS officials and to Gene Hamilton,

       3    who is counselor to the Secretary, correct?

       4           A     Correct.

       5           Q     And to you.

       6           A     Right.

       7           Q     At the head office.

       8                 And does that exhaust the group of

       9    the DHS departments that this type of memo

      10    would have gone to?

      11                 MR. MARUTOLLO:      Objection.      Calls

      12    for speculation.       Vague.    Again, this is in

      13    relation to the Sudan and South Sudan

      14    determinations unrelated to this litigation,

      15    but you can answer.

      16           A     No.   I mean, typically, a memo --

      17    memos that are going to the Secretary are

      18    often, though I don't believe in every case,

      19    circulated generally at the department

      20    headquarters level.        So the Office of General

      21    Counsel would see it.        Here, as you see, the

      22    DHS Office of Policy.        Perhaps the Office of
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 93 of 241 PageID #:
                                    9539

                                                                         Page 93
       1    Civil Rights and Civil Liberties.            It all

       2    depends on the nature of the memo.

       3           Q     Okay.

       4           A     So the addressees on this email are

       5    just people in DHS policy with Mr. Hamilton

       6    tacked on so ...

       7           Q     So there would be separate emails to

       8    those other departments potentially?

       9           A     That's what I would assume, yes.

      10           Q     Okay.    So in the next email that you

      11    send on Tuesday, August 29, 2017, at 6:50

      12    p.m., you say that "Looking more carefully at

      13    the Sudan paper attached, it seems a bit

      14    confused."      And then you quote some language

      15    from it.

      16                 On page 1 of the decision memo it

      17    says -- you highlight, "The draft package that

      18    was submitted to Secretary Tillerson's office

      19    for review assesses that the statutory

      20    conditions supporting Sudan's TPS designation

      21    continue to be met and recommends an 18-month

      22    extension of Sudan's designation for TPS."
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 94 of 241 PageID #:
                                    9540

                                                                         Page 94
       1                 Then, you note at the bottom of page

       2    3, it says, you highlight again, "The review

       3    of conditions in Sudan indicates that it

       4    remains unsafe for individuals to return to

       5    Sudan and that the statutory requirements to

       6    designate a country for TPS under Immigration

       7    Nationality Act, Section 244(b)(1)(A), ongoing

       8    armed conflict, and under Section

       9    244(b)(1)(C), extraordinary temporary

      10    conditions, continue to be met."

      11                 Then, you highlight again, "Because

      12    the conditions supporting Sudan's TPS

      13    designation persist, termination does not

      14    appear to be warranted."

      15                 Then you write -- and then on page

      16    5, "Despite all the forgoing, the

      17    recommendation is to terminate TPS for Sudan,

      18    exclamation point."

      19                 Then you add at the end, "The memo

      20    reads like one person who strongly supports

      21    extending TPS for Sudan wrote everything up to

      22    the recommendation section, and then someone
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 95 of 241 PageID #:
                                    9541

                                                                         Page 95
       1    who opposes extension snuck up behind the

       2    first guy, clubbed him over the head, pushed a

       3    senseless body out of the way and finished the

       4    memo.      Am I missing something?"

       5                  So my question to you is, what did

       6    you -- how did you understand that that --

       7    those inconsistencies in the memo had

       8    occurred?      What had happened there?

       9                  MR. MARUTOLLO:     Objection.      Again,

      10    first, I would just note our objection on the

      11    grounds of deliberative process privileges

      12    that as that question is phrased calls for

      13    internal governmental deliberations.             Second,

      14    I object to the fact that this is related to

      15    Sudan, which is not an issue in this

      16    litigation, Haiti is the country of issue in

      17    this litigation, and, third, I would object on

      18    the grounds that the document speaks for

      19    itself, but you can answer the question.

      20           A     Before I answer, I commend counsel

      21    in reading that with a straight face.             But I

      22    would say the -- my point in making that
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 96 of 241 PageID #:
                                    9542

                                                                         Page 96
       1    communication in that email was that the memo

       2    was internally -- it was not drafted well.              It

       3    was -- it was just not drafted well.             It was

       4    inconsistent, internally inconsistent.             And I

       5    -- I have -- I have no idea why that happened

       6    or what caused the bad drafting to take place.

       7    My only point was that if something is going

       8    to be sent to the Secretary, the document has

       9    got to be right.       It has to be well drafted,

      10    internally consistent, and it has to make

      11    sense.     So I was just performing my duty as an

      12    Office of Policy staffer and basically

      13    expressing concern, the memo was just not

      14    ready for prime time and recommending that

      15    that be -- that the Office of Policy

      16    communicate that back to the agency that

      17    originated the document.

      18           Q     Right.

      19                 And you seem to emphasize that the

      20    memo had appeared to be drafted by two people

      21    with competing agendas.         Is that correct of

      22    what you felt at that time?
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 97 of 241 PageID #:
                                    9543

                                                                         Page 97
       1                 MR. MARUTOLLO:      Objection.      First,

       2    again, with respect to calling for internal

       3    governmental deliberations and calling for

       4    Mr. Cissna's feelings on issues.

       5    Additionally, objection on the ground that the

       6    witness has just answered that question, but

       7    you can answer it again.

       8           A     I had -- again, I have had, and even

       9    now, have no idea who drafted it or whether

      10    there was more than one person or ten people.

      11    I don't know.      I was only making the point

      12    that however it came to be, the document was

      13    badly crafted and needed to be made

      14    consistent.

      15           Q     Okay.    And in the prior email,

      16    Mr. Dougherty had stated that you and others

      17    agreed with the recommendation in the memo,

      18    correct?

      19                 MR. MARUTOLLO:      Objection.      Again,

      20    to the extent it calls for internal

      21    governmental deliberations, I would object,

      22    and also that the document speaks for itself,
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 98 of 241 PageID #:
                                    9544

                                                                         Page 98
       1    but you can answer.

       2           A     Yes, that's what we said in the

       3    email, correct.

       4           Q     Okay.    Do you recall at the time

       5    agreeing with the recommendation in the memo?

       6                 MR. MARUTOLLO:      Objection.      Again,

       7    to the extent it calls for his personal

       8    opinion, I direct the witness not to answer,

       9    under the deliberative process privilege at

      10    least how that question is phrased.

      11                 MS. WEBB:     I'm asking just about the

      12    email.     It says he agrees.

      13                 MR. MARUTOLLO:      I think -- I think

      14    the question was, did you agree with the

      15    recommendation, correct me if I'm wrong, but

      16    if the question is do you agree with the

      17    recommendation for Sudan here, then I would

      18    instruct the witness not to answer, not only

      19    on deliberative process grounds but,

      20    obviously, it's outside of this case.             We're

      21    not dealing with Sudan in this case.             So that

      22    -- if that's the way the question was phrased,
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 99 of 241 PageID #:
                                    9545

                                                                         Page 99
       1    which I think it was, then I would direct the

       2    witness not to answer.

       3                 MS. WEBB:     I'm asking him whether he

       4    agreed in his capacity at the time at DHS

       5    headquarters, reviewing this memo?            So it's

       6    not his personal feelings, really.            It was

       7    sort of his official position that he took.

       8                 MR. MARUTOLLO:      I still think --

       9    again, I realize there was a ruling yesterday,

      10    but the ruling yesterday did not touch on

      11    personal opinions.        It touched on, based on

      12    Plaintiff's motion, what was reviewed, what

      13    the witnesses were instructed to do, facts

      14    that were asked for, who asked certain

      15    information.      Even at earlier depositions,

      16    Plaintiffs have stated explicitly they're

      17    seeking discovery of facts and not -- I

      18    believe even at the first deposition, the

      19    Plaintiff's attorney noted they're not

      20    seeking, you know, views or recommendations

      21    and internal recommendations.           So I think,

      22    again, the question as phrased I would
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 100 of 241 PageID #:
                                     9546

                                                                         Page 100
        1    instruct the witness not to answer.

        2                 MS. WEBB:    I guess we have to take a

        3    break.    Let's go ahead and take a break.

        4                 THE VIDEOGRAPHER:       Going off the

        5    record at 12:15.

        6                    (A lunch recess was taken.)

        7                 THE VIDEOGRAPHER:       We're back on the

        8    record at 1:05.

        9    BY MS. WEBB:

      10           Q      Okay.   So just a couple more

      11     questions about the last exhibit, which is

      12     106, yes.

      13                  Okay.   So, your attorney will be

      14     relieved that I'm not going to ask any more

      15     questions about your personal views on it, but

      16     I want to get just a bit of a better

      17     understanding of the process that happened

      18     after you had sent that email on August 29th.

      19                  So, after you sent your email at

      20     6:50 p.m., Mr. Hamilton sent an email at 9:35

      21     p.m. the same day saying, "Who can take care

      22     of this ASAP?      She needs to sign this
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 101 of 241 PageID #:
                                     9547

                                                                         Page 101
        1    tomorrow."

        2                 Who did you understand "she" to be

        3    there?

        4          A      I'm not sure because -- yeah, I

        5    don't know.     Secretary Nielsen wasn't

        6    Secretary yet at the time, I don't think.               I

        7    don't think she came in until later.

        8          Q      Okay.

        9          A      November, I think.       So I'm not sure.

      10           Q      Would it be the acting Secretary

      11     then, possibly?

      12                  MR. MARUTOLLO:      Objection.     Asked

      13     and answered.      But you can answer again.

      14           A      I don't -- I don't remember when

      15     Kelly left and when Duke came in, so it -- I

      16     don't know.

      17           Q      Okay.   So, in general, the memo --

      18     feel free to look at it again because it's

      19     been a few minutes here -- would this memo

      20     inform the -- well, would the Secretary sign

      21     this memo?

      22                  MR. MARUTOLLO:      Objection.     You can
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 102 of 241 PageID #:
                                     9548

                                                                         Page 102
        1    answer, to the extent you know.

        2          A      If the decision memo had a decision

        3    block at the end with options that the

        4    Secretary can choose from, just as a general

        5    matter, then, yes, the Secretary would circle

        6    whatever option they want and then sign their

        7    name next to it.

        8          Q      Okay.   Okay.

        9                 So, but you're not sure whether

      10     Mr. Hamilton was implying that the decision

      11     memo needs to be signed tomorrow by the

      12     Secretary?

      13                  MR. MARUTOLLO:      Objection.     You can

      14     answer.

      15           A      I think that's what -- what he's

      16     implying.

      17           Q      Okay.

      18           A      The -- that's what it appears he's

      19     applying -- implying, yes.

      20           Q      Okay.   So, then, at 9:49 p.m. on the

      21     same day, August 29th, Ms. Petyo sends an

      22     email with some acronyms that I'm going to ask
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 103 of 241 PageID #:
                                     9549

                                                                         Page 103
        1    you about, but "PLCY only got PDFs and

        2    clearance.     We can do but would need CIS

        3    originals and would probably need to be

        4    re-signed by CIS given one of the key pieces

        5    we will actually need to change to make sure

        6    it's consistent is the first part where you

        7    mention this draft relies on the assessment

        8    sitting on Tillerson's desk and CIS rec. which

        9    don't align in this draft."

      10                  So, just quickly, what did you

      11     understand what PLCY to refer to?

      12           A      PLCY means the Office of Policy.

      13           Q      And CIS is USCIS?

      14           A      Correct.

      15           Q      What did you understand her to mean

      16     generally in her email there?

      17           A      She is saying that if the memo in

      18     question is to be amended in any way in

      19     response to the comments I raised or whatever

      20     comments anybody else has, then we, the DHS

      21     Office of Policy, would need Microsoft Word

      22     text in order to be able to edit it.            This
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 104 of 241 PageID #:
                                     9550

                                                                         Page 104
        1    document evidently only came as a PDF so it

        2    couldn't be edited, and that's the substance

        3    of her remarks.

        4           Q     Okay.   And what about her remark

        5    that it probably would need to be re-signed by

        6    CIS?

        7                 MR. MARUTOLLO:      Objection.     Vague

        8    and you can answer.

        9           A     I think what that -- what she's

      10     trying to say there is that if something on

      11     the first page needs to be changed, then

      12     Mr. McCament would have to re-sign the first

      13     page because the existing page with his

      14     signature on it is a PDF and couldn't be

      15     changed so they would have to have him re-sign

      16     it all over again.

      17            Q     Okay.   Was it the first page or

      18     first part?

      19                  MR. MARUTOLLO:      Objection to the

      20     extent the document speaks for itself and,

      21     also, just reassert our argument that this is

      22     governmental deliberations, but you can answer
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 105 of 241 PageID #:
                                     9551

                                                                         Page 105
        1    the question.

        2          A      As I understand what she's saying,

        3    she is suggesting that if the people on this

        4    email chain agree that something on the first

        5    page needs to be changed, then, yes, they --

        6    he would have to re-sign that first page to go

        7    along with the rest of the memo where apparent

        8    -- where it seems other changes may be

        9    contemplated, too.

      10           Q      Okay.   Okay.    So a couple questions.

      11     First, what -- so the -- the changes that you

      12     had highlighted here were with respect to

      13     explanation of the country conditions in

      14     Sudan, correct?

      15                  MR. MARUTOLLO:      Objection.     Asked

      16     and answered, but you can answer again.

      17           A      The -- I wasn't -- what I was

      18     pointing out were things that I saw were

      19     inconsistencies within the report.

      20           Q      Okay.   But the highlighted language,

      21     I guess, from your email goes to parts of the

      22     first part of the memo that discussed the
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 106 of 241 PageID #:
                                     9552

                                                                         Page 106
        1    country conditions in Sudan.

        2                 MR. MARUTOLLO:      Objection.     Asked

        3    and answered.      You can answer again.

        4           A     Correct.

        5           Q     And for those parts of the memo to

        6    be changed or parts to be excised from the

        7    memo, who in the process would have to sign

        8    off on that before the memo arrived on the

        9    Secretary's desk?

      10                  MR. MARUTOLLO:      Objection.     You can

      11     answer to the extent you know.

      12            A     As I understand the process, then,

      13     if there were to be any changes to this memo,

      14     which is a USCIS document, then the

      15     then-director would have had to have signed

      16     off on them.

      17            Q     Anyone else that would need to sign

      18     off?

      19                  MR. MARUTOLLO:      Objection, again,

      20     just asserting that Mr. Cissna is not a

      21     30(b)(6) witness and this does not even

      22     pertain to the Haiti determination, but you
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 107 of 241 PageID #:
                                     9553

                                                                         Page 107
        1    can answer the question to the extent you

        2    know.

        3           A     The only person who clears a

        4    document like this on behalf of the agency

        5    would be the director.

        6           Q     Okay.   In terms of a process for

        7    making amendments like this, is there anyone

        8    else that would be apprised of an amendment

        9    like this at this late stage within USCIS?

      10                  MR. MARUTOLLO:      Objection as being

      11     vague.     Objection, asked and answered, but you

      12     can answer.

      13            A     I think as a general matter, any

      14     time a memo or document that's created by a

      15     component of DHS gets sent back with comments

      16     or suggested red lines from a DHS headquarters

      17     component, then the memo is typically just

      18     sent back to the original drafting office

      19     within the component to assess those concerns

      20     or red lines, and then adjudicate them; that

      21     is to say, decide whether they accept them or

      22     not.    And if the originating office accepts
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 108 of 241 PageID #:
                                     9554

                                                                         Page 108
        1    them, then they do so, and then refinalize the

        2    memo, send it back and eventually the process

        3    reaches a point where everyone agrees the memo

        4    is fine and then it can move on to the

        5    Secretary's desk.

        6          Q      Okay.   And here, who, again, was the

        7    originating office for this memo?

        8                 MR. MARUTOLLO:      Objection.     You can

        9    answer, but we would object on the extent that

      10     it calls for internal government

      11     deliberations, but you can still answer.

      12           A      Since I wasn't at USCIS at the time,

      13     I don't know.      Assuming the process is the

      14     same as it is now, it would have been the

      15     Office of Policy and Strategy, which

      16     coordinated the memo, but I don't know for

      17     certain that they did in this case.            I assume

      18     they did.

      19           Q      So it appears that Ms. Petyo offers

      20     to handle the revisions and asks for, as you

      21     said, asks for the Word documents.

      22                  So is that a typical part of this
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 109 of 241 PageID #:
                                     9555

                                                                         Page 109
        1    practice where her office would take over the

        2    revision process at this stage as opposed to

        3    the originating office?

        4                 MR. MARUTOLLO:      Objection, again.

        5    The witness is not a 30(b)(6) witness and this

        6    does not relate to a decision in which he was

        7    the CIS director at the time or to Haiti, but

        8    given those objections you can still answer

        9    the question.

      10           A      As I've long understood the process,

      11     it's the originating components which is, I

      12     guess for a lack of a better term, the owner

      13     of the document, so it would be that

      14     originating component, which would make the

      15     edits and just send them back.          So it is

      16     unclear to me what Ms. Petyo is referring to

      17     there.

      18           Q      Okay.   So it would not be typical,

      19     at least in your experience, for her

      20     department to take over ownership of the

      21     document at this stage; is that correct?

      22                  MR. MARUTOLLO:      Objection.     I think
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 110 of 241 PageID #:
                                     9556

                                                                         Page 110
        1    that mischaracterizes his testimony, but you

        2    can answer.

        3          A      In my experience, at least in the

        4    Office of Policy, what would happen frequently

        5    would be that the Office of Policy would have

        6    comments or concerns or even red line edits

        7    that we would propose to documents, not just

        8    ones like this, and those would be sent back

        9    and adjudicated by the originating component.

      10           Q      Okay.   When you say adjudicated,

      11     could you explain a little bit more what you

      12     mean by that?

      13           A      When a -- when one component of the

      14     agency -- this is just in general government

      15     experience -- when one component has comments

      16     or suggested red lines on a document that is

      17     drafted by a different component, in the usual

      18     executive secretariate process, the document

      19     goes back to the originating office and the

      20     authors of the document -- the author or

      21     authors of the document look at all the

      22     suggested edits, red lines, comments, concerns
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 111 of 241 PageID #:
                                     9557

                                                                         Page 111
        1    and respond to them.        Sometimes the

        2    originating office will agree with the

        3    proposed red lines and sometimes they won't.

        4    That process of deciding how to react to

        5    different comments or red lines or comment

        6    bubbles is the process of adjudicating those

        7    suggested revisions.        That's what I mean by

        8    adjudication.

        9          Q      Okay.

      10                  And with respect to a TPS decision

      11     memo like this, is it the director who would

      12     have the final say in adjudicating conflicting

      13     intra agency positions?

      14                  MR. MARUTOLLO:      Objection, again to

      15     the extent it calls for internal government

      16     deliberations, but you can answer the

      17     question.

      18           A      As a general matter, it would be

      19     because the -- if the document comes back to,

      20     in this case, USCIS, and edits are -- proposed

      21     edits are responded to or adjudicated as I

      22     just described, it would almost certainly
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 112 of 241 PageID #:
                                     9558

                                                                         Page 112
        1    require the front office to look at it again

        2    before it goes off the second time, or a third

        3    time, or however many times, and it may even

        4    require the memo to be re-signed, but either

        5    way, the -- at least the front office would

        6    surely look at it again if they did the first

        7    time.

        8          Q      Okay.   Okay.    Let's move on.

        9                 MS. WEBB:    Exhibit 107.

      10                  (Exhibit 107 was marked for

      11     identification and attached to the deposition

      12     transcript.)

      13           A      Excuse me, may I grab my water?          I

      14     forgot.

      15           Q      Sure.

      16           A      Okay.

      17                  (Document review.)

      18                  Okay.   I have reviewed the document.

      19           Q      Okay.

      20                  Do you recognize the document?

      21           A      I do.

      22           Q      There's not too many more of these
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 113 of 241 PageID #:
                                     9559

                                                                         Page 113
        1    but I'm going to ask you again, what is the

        2    document and where are we in the process that

        3    we've discussed today in terms of getting this

        4    decision memo to your desk for signing?

        5                 MR. MARUTOLLO:      Objection.     You can

        6    answer.

        7          A      Well, the document appears to be an

        8    unsigned draft of the decision memo that was

        9    being prepared, unsigned and undated draft

      10     revision of the draft that was being prepared

      11     for the Secretary in connection with the Haiti

      12     TPS designation situation.

      13           Q      Okay.   Do you recall reviewing this

      14     draft specifically?

      15           A      I do not recall specifically this

      16     draft, so, no.

      17           Q      With respect to this decision memo

      18     on Haiti, do you recall looking at drafts

      19     prior to the version you signed?

      20                  MR. MARUTOLLO:      Objection to the

      21     extent it calls for internal government

      22     deliberations, but you can answer.
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 114 of 241 PageID #:
                                     9560

                                                                         Page 114
        1          A      I don't recall.      If there were

        2    multiple drafts, there may have been, but I

        3    don't recall specifically whether in the case

        4    of Haiti there were multiple drafts.

        5          Q      Okay.   Who within USCIS would have

        6    ownership of the drafts as they're sort of

        7    being prepared before they come to you?

        8                 MR. MARUTOLLO:      Objection.     It

        9    assumes facts not in evidence, but you can

      10     answer.

      11           A      The Office of Policy and Strategy

      12     would be, as we discussed, the office that

      13     would be coordinating the drafting of these

      14     documents so that office would be the one that

      15     would, again, for lack of a better term, own

      16     the document.

      17           Q      Okay.

      18                  So the document references a country

      19     conditions memo.

      20                  What other data sources would be

      21     used to prepare this document?

      22                  MR. MARUTOLLO:      Objection.     You can
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 115 of 241 PageID #:
                                     9561

                                                                         Page 115
        1    answer.

        2          A      I don't know enough to say, based on

        3    my understanding of what OP&S, Office of

        4    Policy and Strategy, does.

        5          Q      Would anyone outside of USCIS have

        6    seen, maybe not this draft, but would have

        7    seen the drafts of the memo before they came

        8    to you?

        9                 MR. MARUTOLLO:      Objection, again, to

      10     the extent it calls for internal government

      11     deliberations, also to the extent it calls for

      12     speculation, but you can answer to the extent

      13     you know.

      14           A      I don't know if anybody outside of

      15     CIS saw this or any of the other drafts for

      16     the Haiti TPS decision memos.

      17           Q      Would any other agencies or parts of

      18     DHS, do they regularly provide input into this

      19     type of memo before you sign it?

      20                  MR. MARUTOLLO:      Objection.     Again,

      21     the witness is not a 30(b)(6) witness here.

      22     He's testifying as a fact witness.           Also
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 116 of 241 PageID #:
                                     9562

                                                                         Page 116
        1    object on the grounds that it calls for

        2    internal government deliberations and calls

        3    for speculation, but you can answer.

        4          A      I don't know if that happens.          What

        5    I do know is that once the memo is signed,

        6    then other DHS offices and component agencies,

        7    as it is circulated before it goes to the

        8    Secretary, can chime in and make comments or

        9    suggestions.

      10           Q      Okay.

      11           A      I would amend -- add that, as the

      12     memo states, the Department of State also is a

      13     part of this process.        As the memo states --

      14     as this draft memo states, "As part of the

      15     review process, USCIS has consulted with the

      16     Department of State, DOS, and as of the date

      17     of this memorandum, DOS has not provided a

      18     formal recommendation."

      19           Q      All right.     Thank you.

      20                  Okay.   So turning to page 3, which

      21     contains the current country conditions

      22     analysis, I just want to point your attention
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 117 of 241 PageID #:
                                     9563

                                                                         Page 117
        1    to a couple of statements in the statements

        2    here.

        3                 So, in the first full paragraph

        4    under "Current country conditions," the memo

        5    states, "Already strained government resources

        6    have been further tested by large numbers of

        7    returns of Haitians from the Dominican

        8    Republic increasing in pace in recent months."

        9                 So, in your view, is -- would that

      10     type of information bear on the decision to

      11     recommend extension or termination of TPS?

      12                  MR. MARUTOLLO:      Objection, to the

      13     extent it calls for internal government

      14     deliberations and also to the extent it

      15     assumes facts not in evidence, but you can

      16     answer.

      17           A      Well, the Haiti TPS decision and the

      18     potential extension were being considered

      19     under the extraordinary -- according to this

      20     memo, the extraordinary and temporary

      21     conditions prong in Section 244(b)(1)(C), and

      22     under that prong the statute provides that
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 118 of 241 PageID #:
                                     9564

                                                                         Page 118
        1    "The Secretary must find that there exists

        2    extraordinary and temporary conditions in the

        3    foreign state that prevent aliens who are

        4    nationals of the state from returning to the

        5    state in safety."       So, based on that, any

        6    conditions in the country that could be

        7    considered to prevent people from returning in

        8    safety are perfectly valid things to consider.

        9          Q      To consider for the extension and

      10     termination decision as opposed to just the

      11     original designation, correct?

      12                  MR. MARUTOLLO:      Objection.     Vague.

      13     You can answer.

      14           A      Well, there is -- I mean, as the

      15     memo states, there are a number of different

      16     potential decision points.         One is to extend

      17     the original existing TPS designation.

      18     Alternately, to terminate or to redesignate

      19     or, I suppose, newly designate, put in

      20     different words, based on some other grounds,

      21     or make no decision at all, which is actually

      22     something provided in the statute too.             So
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 119 of 241 PageID #:
                                     9565

                                                                         Page 119
        1    whatever the conditions are, they would inform

        2    one of those -- one of those selections.

        3          Q      Okay.   So, the statement further

        4    down the page in the second long paragraph

        5    that Haiti also -- it's at the very end of the

        6    paragraph, "Haiti also still faces a

        7    considerable housing shortage exacerbated by

        8    the destruction caused by Hurricane Matthew,

        9    which impacted over 236,000 homes and

      10     displaced 175,000 persons."

      11                  Same -- is that also true for that

      12     statement, that it's fair -- perfectly

      13     acceptable for the department to consider that

      14     type of condition in making its determination?

      15                  MR. MARUTOLLO:      Objection.     Vague.

      16     It also calls for a legal conclusion in what

      17     the Department of Homeland Security would do,

      18     but you can answer.

      19           Q      In your view.

      20           A      That is -- assuming that is correct,

      21     that is a fact on the ground.          It is a country

      22     condition.     Whether the Secretary determines
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 120 of 241 PageID #:
                                     9566

                                                                         Page 120
        1    that that specific country condition is

        2    something that makes it not -- makes it

        3    impossible for people to return to the state

        4    in safety is for her to decide.

        5          Q      Okay.   Then, finally on the next

        6    page, page 4 at the top, it says, "Haiti

        7    successfully completed its presidential

        8    election in February 2017.         However, Haiti's

        9    government institutions continue to lack

      10     sufficient resources to provide services to

      11     more than a limited portion of the

      12     population."

      13                  The same question, is that also a

      14     fact on the ground for the Secretary to

      15     consider under the statute --

      16                  MR. MARUTOLLO:      Objection.

      17           Q      -- in your view?

      18                  MR. MARUTOLLO:      Objection, vague, to

      19     the extent it calls for internal government

      20     deliberations and also to the extent it calls

      21     for a legal conclusion, but you can answer.

      22           A      Assuming that's correct, that's a
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 121 of 241 PageID #:
                                     9567

                                                                         Page 121
        1    fact on the ground.       It is -- it is a country

        2    condition and, as I said before, whether that

        3    specific country condition is something that,

        4    in fact, causes it -- makes it that it's not

        5    safe for people to return, up to the Secretary

        6    to decide whether she thinks that that -- that

        7    meets that requirement -- meets that

        8    criterion.

        9          Q      Okay, thank you.

      10                  Okay, let me give you the final

      11     version here.

      12                  (Exhibit 108 was marked for

      13     identification and attached to the deposition

      14     transcript.)

      15           A      (Document review.)

      16                  I reviewed the document.        At this

      17     point, though, may I take a break?

      18           Q      Yes, absolutely.

      19           A      Very quickly.

      20                  THE VIDEOGRAPHER:       Going off the

      21     record at 1:43.

      22                     (A brief recess was taken.)
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 122 of 241 PageID #:
                                     9568

                                                                         Page 122
        1                 THE VIDEOGRAPHER:       We're back on the

        2    record at 1:47.

        3    BY MS. WEBB:

        4          Q      Okay.   So I think you had just

        5    familiarized yourself with Exhibit 108, and do

        6    you recognize this document?

        7          A      Yes.

        8          Q      Okay.   And do you recall the role

        9    you played in this particular version -- let

      10     me -- let me clarify that.

      11                  Do you recall making edits to this

      12     version before you signed it?

      13           A      I don't.

      14                  MR. MARUTOLLO:      Objection.     You can

      15     answer.

      16           A      I don't recall that, no.

      17           Q      Okay.   Do you recall reviewing the

      18     document before signing it?

      19           A      I --

      20           Q      Or just vaguely recall signing it?

      21     I guess I'm just trying to gauge how well --

      22     how well you remember sort of reviewing this
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 123 of 241 PageID #:
                                     9569

                                                                         Page 123
        1    when it came to you.

        2                 MR. MARUTOLLO:      Objection.     Compound

        3    and vague, but you can answer to the extent

        4    you remember if you -- if you reviewed the

        5    document.

        6          A      I do remember reviewing this

        7    document, yes.

        8          Q      Do you remember when you reviewed

        9    it, whether you -- strike that.

      10                  Let's -- so, I want to ask you just

      11     a few questions about differences between this

      12     document and the one that we just looked at

      13     and discussed, and it's not -- it's not a

      14     quiz, and you can take as much time as you

      15     would like to look at the relevant portions,

      16     but what I wanted to ask you is, so, in the

      17     prior -- in the undated draft, we had -- we

      18     had gone over some language in certain parts

      19     of the draft that -- so the one -- the first

      20     statement that we reviewed was that "Already

      21     strained government resources have been

      22     further tested by large numbers of returns of
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 124 of 241 PageID #:
                                     9570

                                                                         Page 124
        1    Haitians from the Dominican Republic

        2    increasing in pace in recent months."

        3                 And you acknowledge that that was

        4    acceptable consideration for the Secretary.

        5    And what I would like to ask you is whether

        6    you see that language in this final draft that

        7    you signed?

        8                 MR. MARUTOLLO:      First, just an

        9    objection.     Mischaracterizes the prior

      10     testimony and, second, to the extent counsel

      11     knows that the language is or is not in here

      12     as a matter of saving time it might be --

      13                  MS. WEBB:    Absolutely.      Absolutely.

      14     BY MS. WEBB:

      15           Q      It's not a quiz.      It's just to

      16     highlight the missing language.

      17                  Are you aware that that language

      18     about strain on government resources by large

      19     numbers of returns of Haitians was removed

      20     from this final draft that you signed?

      21                  MR. MARUTOLLO:      Objection, again, to

      22     the extent it calls for internal government
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 125 of 241 PageID #:
                                     9571

                                                                         Page 125
        1    deliberations, you can answer to the extent

        2    you know.

        3          A      I'm not aware of that, no.

        4          Q      Will you accept my representation

        5    that it was --

        6          A      Yes.

        7          Q      Feel free to look at it.

        8          A      Yes, I will accept your

        9    representation that it was taken out.

      10           Q      Okay.   And I take it you did not

      11     request to have the language removed yourself,

      12     that you recall?

      13                  MR. MARUTOLLO:      Objection.     You can

      14     answer.

      15           A      I don't recall that, no.

      16           Q      Do you know why the language would

      17     have been removed?

      18                  MR. MARUTOLLO:      Objection.     You can

      19     answer.

      20           A      No.

      21           Q      Okay.   What about the language we

      22     reviewed that "Haiti also still faces a
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 126 of 241 PageID #:
                                     9572

                                                                         Page 126
        1    considerable housing shortage exacerbated by

        2    the destruction caused by Hurricane Matthew

        3    which impacted over 236,000 and displaced over

        4    175,000 persons," were you aware that that

        5    language was removed from this final draft

        6    that you signed?

        7                 MR. MARUTOLLO:      I'm going to object

        8    to the extent that it calls for internal

        9    government deliberations and also calls for

      10     speculation, but you can answer.

      11           A      I was not aware of that removal, but

      12     I accept your representation that it was.

      13           Q      And any reason you can think of why

      14     that language would have been removed from the

      15     final draft?

      16                  MR. MARUTOLLO:      Objection.     Again,

      17     that goes to internal government deliberations

      18     and assumes facts not in evidence.           I think,

      19     also, really calls for a legal conclusion as

      20     well, but you can answer -- answer to the

      21     extent you have any idea.

      22           A      I don't know why, but it is worth
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 127 of 241 PageID #:
                                     9573

                                                                         Page 127
        1    noting that whenever a document is in draft

        2    form or under review, it often goes --

        3    undergoes substantial changes.          So it is not

        4    surprising that the final version, which I

        5    signed, is different from some earlier

        6    version.

        7          Q      Sure.

        8                 Just one more statement on the

        9    record.    So we discussed how the earlier

      10     drafts said that the "Haiti government

      11     institutions continue to lack sufficient

      12     resources to provide services to more than a

      13     limited portion of the population," were you

      14     aware that that language was removed from the

      15     final?

      16           A      No.

      17                  MR. MARUTOLLO:      Objection, again, to

      18     the extent it calls for internal government

      19     deliberations, but you can answer.

      20           A      No.

      21           Q      I'll highlight another sentence from

      22     the original -- excuse me, from the earlier
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 128 of 241 PageID #:
                                     9574

                                                                         Page 128
        1    draft, which says, "Levels of crime and

        2    violence, including gender-based violence,

        3    remain high as does the potential for civil

        4    unrest."

        5          A      What page is that on?

        6          Q      Sorry, it's on page 3.

        7                 It's in the middle of the very last

        8    paragraph.

        9                 MR. MARUTOLLO:      I'm sorry, what page

      10     did you say?

      11                  MS. WEBB:    Page 3 of the earlier

      12     draft.

      13                  MR. MARUTOLLO:      I'll object to the

      14     extent it calls for internal government

      15     deliberations and calls for speculation.             You

      16     can answer.

      17           A      I was not aware that that was

      18     removed either.

      19           Q      So, duly noting that, obviously, the

      20     revision process for a draft -- in the

      21     revision process for a draft changes are made,

      22     can you think of any reason why these types of
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 129 of 241 PageID #:
                                     9575

                                                                         Page 129
        1    statements which go to negative country

        2    conditions would all have been removed from

        3    the final version that you signed?

        4                 MR. MARUTOLLO:      Objection.     Again,

        5    it calls for internal government

        6    deliberations.      It also calls for speculation,

        7    calls for a legal conclusion, and assumes

        8    facts not in evidence.        But you can answer.

        9          A      I don't know why.       To make a more

      10     informed -- give you a more informed response,

      11     I would really have to, you know, understand

      12     the totality of things that were taken out or

      13     put in, and I would also note that the memo in

      14     question is a cover memo to a package, and the

      15     package includes, at least looking at the

      16     final version, Exhibit 108, an attachment that

      17     describes -- attachment A is a legal authority

      18     description, attachment B, according to this,

      19     is the entirety of the USCIS RAIO unit report,

      20     and then attachment C is the Department of

      21     State recommendation.        So those other

      22     documents, in particular, the latter two, may
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 130 of 241 PageID #:
                                     9576

                                                                         Page 130
        1    very well have information that is not

        2    reflected in this cover memo, so just because

        3    something was taken out of the cover memo from

        4    a previous draft does not necessarily mean

        5    that it wasn't a fact that was presented to

        6    the Secretary in some other manner.

        7          Q      Okay.   But this, what you're calling

        8    the cover memo, is the decision memo with the

        9    area for signing for the Secretary, correct?

      10           A      That's right.

      11           Q      And it encapsulates your specific

      12     recommendation and what you have chosen to

      13     highlight to the Secretary, correct?

      14                  MR. MARUTOLLO:      Objection.     You can

      15     answer.

      16           A      That's right.

      17           Q      Once you signed this, do you recall

      18     any additional revisions -- not revisions --

      19     but any additional discussions that you had

      20     with others in the agency about your -- your

      21     decision memo?

      22                  MR. MARUTOLLO:      Objection to the
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 131 of 241 PageID #:
                                     9577

                                                                         Page 131
        1    extent it calls for internal government

        2    deliberations and also to the extent it's

        3    vague, but you can answer.

        4          A      I don't recall specific meetings,

        5    but it is my general recollection that there

        6    were -- this is dated November 3rd, that there

        7    were meetings after this, but I do not recall

        8    with specificity when they were or who was at

        9    them.

      10           Q      Okay.   I have a document that I'll

      11     show you that may refresh your recollection.

      12                  (Exhibit 109 was marked for

      13     identification and attached to the deposition

      14     transcript.)

      15     BY MS. WEBB:

      16           Q      This is, I will represent to you,

      17     the government's objections and responses to

      18     interrogatories in another case entirely, so

      19     there's no need to review the whole thing

      20     unless you would like to.         What I would like

      21     to point you to is just the last few pages

      22     beginning on page 15, which is an attachment
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 132 of 241 PageID #:
                                     9578

                                                                         Page 132
        1    A, and it's a list of meetings.           So if you

        2    wouldn't -- if you wouldn't mind taking a look

        3    at this and see if it helps refresh your

        4    memory about specific meetings that you were

        5    at.

        6          A      Okay.

        7                 (Document review.)

        8                 MR. MARUTOLLO:      Also, this was

        9    marked as Exhibit 109?

      10                  MS. WEBB:    Yes, yes.     This is 109.

      11                  MR. MARUTOLLO:      I direct the witness

      12     to look at interrogatory number 2 first.             The

      13     attachment seems to be in response to

      14     interrogatory number 2.

      15                  MS. WEBB:    Yes.

      16                  MR. MARUTOLLO:      Interrogatory number

      17     2 is on page 8.

      18           A      (Document review.)

      19                  Okay, I reviewed the attachment.

      20           Q      Okay.   So I want to ask you

      21     specifically whether the meetings listed on

      22     page 17, control after November 3rd, 2017, if
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 133 of 241 PageID #:
                                     9579

                                                                         Page 133
        1    any of those refresh your memory as to

        2    meetings you had or discussed -- that

        3    discussed the Haiti TPS decision.

        4                 MR. MARUTOLLO:      Objection.     Vague.

        5    Again, to the extent it goes beyond this case,

        6    you know, I would object, but you can answer

        7    to the extent it refreshes any memory that you

        8    have.

        9           A     Well, like I said, I did recall,

      10     apparently correctly, that there were meetings

      11     after this memo dated November 3rd was sent on

      12     TPS.    I do remember the November 15th meeting

      13     -- no, the November 13th meeting with the

      14     foreign minister of Haiti.

      15            Q     Okay.

      16            A     I remember that one.       And -- so that

      17     one I do remember clearly.

      18            Q     Okay.   And what about the one before

      19     that, the same day?

      20            A     That one truly I -- I have zero

      21     recollection of what -- what was discussed at

      22     that, but the one with the foreign minister,
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 134 of 241 PageID #:
                                     9580

                                                                         Page 134
        1    that one I do remember very well because it

        2    was notable, the foreign minister himself

        3    came.

        4          Q      Yes.   What do you remember about

        5    that meeting?

        6                 MR. MARUTOLLO:      Objection.

        7    Generally to the extent it calls for internal

        8    government deliberations in terms of anything

        9    that was not shared with the foreign minister,

      10     you know, I would object, but otherwise you

      11     can answer the question.

      12           A      The meeting was between Acting

      13     Secretary Duke and a number of other DHS

      14     officials and the foreign minister and his

      15     interage.     The meeting was held in Washington,

      16     D.C. at the Ronald Reagan Building.            The

      17     foreign minister basically expressed his

      18     desire that the Secretary would extend TPS,

      19     and just he and his staff made that desire

      20     very clear, and Acting Secretary Duke replied

      21     that she would take everything they had told

      22     her into consideration, and that was basically
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 135 of 241 PageID #:
                                     9581

                                                                         Page 135
        1    what the meeting -- how the meeting went.

        2          Q      What role did you play in the

        3    meeting, if you remember?

        4          A      Well, I was there in my capacity as

        5    the director of USCIS, and the -- I didn't do

        6    much talking.      There were -- as I recall,

        7    there were a few technical questions,

        8    operational questions that the Acting

        9    Secretary pitched to me regarding if there

      10     were to be a termination, if she made the

      11     termination, how would it be implemented, what

      12     would be the -- I think there were questions

      13     relating to extending employment

      14     authorization, things like that.           That's what

      15     I recall from the meeting.

      16           Q      So at that time the Secretary had

      17     not made her decision yet.

      18                  MR. MARUTOLLO:      Objection.     Calls

      19     for speculation.       I mean, you can answer to

      20     the extent you know.

      21           Q      Let me rephrase because I don't mean

      22     in her own head.
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 136 of 241 PageID #:
                                     9582

                                                                         Page 136
        1                 To your knowledge, at that time her

        2    decision had not been issued yet.           She was

        3    still in the process of reviewing the

        4    materials; is that correct?

        5                 MR. MARUTOLLO:      Objection.     You can

        6    answer.

        7          A      Yes, as I recall, this meeting

        8    happened during the time when she was still

        9    reviewing all of the materials and considering

      10     the issue.

      11           Q      And did that meeting have any affect

      12     on your view that you had -- well, did the

      13     meeting affect your view of the decision that

      14     you had come to in this decision memo?

      15                  MR. MARUTOLLO:      Objection.     Vague

      16     and calls for a legal conclusion, but you can

      17     answer.    Assumes facts not in evidence, but

      18     you can answer.

      19           A      No, it did not change my sense of

      20     the correct recommendation to the Secretary.

      21                  It was informative, but it didn't

      22     change as I saw it the -- it didn't change
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 137 of 241 PageID #:
                                     9583

                                                                         Page 137
        1    what I thought was the correct recommendation.

        2            Q    And why is that?

        3                 MR. MARUTOLLO:      Objection to the

        4    extent it calls for internal government

        5    deliberations, but you can answer.

        6            A    Because I didn't hear anything at

        7    the meeting that added new information that

        8    would have changed my opinion on the ability

        9    or nonability of Haitian nationals to return

      10     to Haiti in safety were TPS to be terminated

      11     for them.

      12           Q      So any other -- other than these

      13     two, any other meetings you can remember after

      14     you signed this decision memo that related to

      15     the Haiti -- that related to this decision

      16     memo?

      17                  MR. MARUTOLLO:      Objection.     You can

      18     answer.

      19           A      No, not that relate to the Haiti

      20     memo, no.

      21           Q      Okay.   What about to Haiti TPS

      22     generally?
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 138 of 241 PageID #:
                                     9584

                                                                         Page 138
        1                 MR. MARUTOLLO:      Objection.     You can

        2    answer.

        3          A      No, I don't remember any specific

        4    meetings on Haiti TPS generally.           I just have

        5    no recollection of any additional meetings.

        6    There may have been, but I just don't

        7    remember.     I do remember that one with the

        8    foreign minister, but I don't remember

        9    anything else, really.

      10           Q      Okay.   By chance do you remember any

      11     phone calls related to your decision memo

      12     outside of USCIS with other government

      13     officials or agencies?

      14                  MR. MARUTOLLO:      Again, I would

      15     object to the extent it calls for internal

      16     government deliberations, but you can answer

      17     given the court's order.

      18           A      No, I truly don't remember any

      19     specific phone calls on Haiti either.

      20           Q      Okay.   So prior to signing this

      21     memo, I think we talked a little bit about

      22     what you recall in terms of the revision
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 139 of 241 PageID #:
                                     9585

                                                                         Page 139
        1    process for the memo.

        2                 What I would like to ask you is, do

        3    you recall having any discussions with anyone

        4    outside of USCIS about the Haiti TPS decision

        5    prior to signing this memo?

        6                 MR. MARUTOLLO:      Objection to the

        7    extent it calls for internal governmental

        8    deliberations, but you can answer to the

        9    extent -- to the extent you remember.

      10           A      I can't say I recall with

      11     specificity that I had conversations prior to

      12     signing that, but such conversations could

      13     very well have happened.         I just don't

      14     remember.

      15           Q      I guess let me make it a little

      16     broader then.

      17                  Do you remember prior to signing the

      18     decision memo here having conversations

      19     outside of USCIS about TPS generally as

      20     opposed to just Haiti specifically?

      21                  MR. MARUTOLLO:      Again, I would

      22     object to the extent it calls for internal
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 140 of 241 PageID #:
                                     9586

                                                                         Page 140
        1    governmental deliberations.          Also, the

        2    question has been asked and answered so I

        3    would -- he can answer again, but ...

        4          A      Just so I'm clear, you're asking if

        5    there were conversations outside -- with

        6    people outside of DHS or outside of CIS?

        7          Q      We'll start with outside of DHS.

        8    Any meetings or conversations with people

        9    outside of DHS about TPS generally while you

      10     were in your role as director?

      11                  MR. MARUTOLLO:      Objection to the

      12     extent it calls for internal governmental

      13     deliberations.      Also, just on vagueness

      14     grounds, but you can answer to the extent you

      15     recall conversations about TPS.

      16           A      I do recall -- I do recall, and I'm

      17     looking at other meetings here in this

      18     attachment that happened that don't relate to

      19     Haiti but did relate to TPS, for example, the

      20     meeting with the minister of foreign affairs

      21     of El Salvador.      I remember that meeting.         He

      22     certainly -- or she, I don't recall, it was an
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 141 of 241 PageID #:
                                     9587

                                                                         Page 141
        1    outside DHS person, but I don't specifically

        2    recall any conversations with people outside

        3    of DHS about TPS.

        4                 Generally, again, such conversations

        5    could have happened, but I just have no

        6    specific recollection of talking about TPS

        7    with people outside of DHS except for those

        8    meetings where we had foreign ministers or

        9    people like that, or there were also -- there

      10     was a group of nuns that came in to talk about

      11     Central American TPS.        We talked to them.       But

      12     I -- aside from those interactions, I don't

      13     recall talking to anybody outside of DHS about

      14     TPS.

      15            Q     What about with anyone at the White

      16     House?

      17                  MR. MARUTOLLO:      We would object to

      18     the extent it calls for internal government

      19     deliberations.      Also, to the extent it

      20     potentially calls for presidential

      21     communications privilege and is covered in our

      22     brief that's currently pending in the District
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 142 of 241 PageID #:
                                     9588

                                                                         Page 142
        1    Court on White House related discovery.             You

        2    can answer to the extent whether you had any

        3    communications with the White House, but

        4    that's at least right now as far as we would

        5    permit you to answer.

        6          A      I don't recall any conversations

        7    with the White House about TPS during this

        8    time.

        9          Q      The same question, the Department of

      10     State?

      11                  MR. MARUTOLLO:      We would object

      12     again on the grounds for internal government

      13     deliberations, but you can answer that

      14     question.

      15           A      I don't recall any specific

      16     conversations that I had with the Department

      17     of State.     I am aware that my staff was

      18     certainly in communication with the Department

      19     of State constantly because they're -- they

      20     had an important role in the development of

      21     USCIS's recommendation, but I don't recall

      22     myself calling anybody over at the Department
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 143 of 241 PageID #:
                                     9589

                                                                         Page 143
        1    of State about it.       I just don't remember if I

        2    did that.

        3          Q      What about with other branches

        4    within DHS, do you recall having any meetings

        5    or conversations about Haiti TPS?

        6                 MR. MARUTOLLO:      Objection.     Vague.

        7    But you can answer.

        8          Q      Prior, prior to.

        9          A      Prior.    I -- I don't recall specific

      10     conversations, but -- I mean, even during the

      11     time that I was -- before I was confirmed for

      12     my job when I was working at DHS headquarters,

      13     just in my normal job, you know, I -- I was

      14     generally aware of, you know, ICE staff, you

      15     know, points that ICE staff would make about

      16     TPS or CBP, just kind of in general.            But I

      17     don't recall any specific actually substantive

      18     conversations I had with anybody from other

      19     DHS components on this.

      20           Q      You mentioned points ICE would make

      21     about TPS generally.        What do you recall those

      22     being, just generally?
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 144 of 241 PageID #:
                                     9590

                                                                         Page 144
        1                 MR. MARUTOLLO:      Again, object to the

        2    extent it calls for internal government

        3    deliberations, but you can answer the question

        4    based on the court's order.

        5          A      Just as a general matter, ICE has an

        6    interest in the extension or nonextension of

        7    TPS because if TPS is terminated, then those

        8    people after the wind-down period is

        9    completed, if they haven't left and if they

      10     have no other -- no other underlying status,

      11     then they could potentially become removable

      12     illegal aliens, in which case ICE would need

      13     to deal with that.       So as a general matter,

      14     they have an interest in that decision and --

      15     that's about the extent of it.

      16           Q      When you made your decision to

      17     recommend termination of Haiti TPS, at the

      18     time, did you -- were you aware of any other

      19     agencies' views on whether TPS should be

      20     terminated?

      21                  MR. MARUTOLLO:      Objection.     I would

      22     say that question goes beyond what the court
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 145 of 241 PageID #:
                                     9591

                                                                         Page 145
        1    allowed in terms of permitting questions on

        2    deliberative process materials, so I would

        3    direct this witness not to answer to the

        4    extent they're about other opinions or views

        5    of other agencies that are clearly

        6    deliberative in nature.         So as the question is

        7    phrased, I would direct the witness not to

        8    answer.

        9                 MS. WEBB:    I guess I just want to

      10     explore a little bit of what factors he had to

      11     consider when he reviewed and signed the

      12     decision memo.

      13                  MR. MARUTOLLO:      I think that's a

      14     fair question.      I mean, I think we would still

      15     object, but he can answer the question what

      16     factors.     But to the extent the question is

      17     what other agencies or other entities within

      18     U.S. -- within DHS had particular views or

      19     opinions prior to any decision being made, I

      20     think that's inherently a deliberative

      21     communication and we would -- and I don't

      22     think that's covered by yesterday's order of
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 146 of 241 PageID #:
                                     9592

                                                                         Page 146
        1    the court, so I would direct the witness not

        2    to answer that question.         But I would allow

        3    the witness to answer the question of what

        4    factors, you know, did he consider in reaching

        5    his determination.

        6          A      The factors that I considered in

        7    deciding whether to sign this or not were

        8    really what's in the -- what was in the

        9    packet, what was in the packet that was

      10     presented to me.

      11                  So the overlaying memo and then the

      12     other attachments that came with it, including

      13     the Secretary of State's recommendation, which

      14     as I recall was at least a several-page

      15     document, and then the RAIO research report,

      16     the memo -- the attachment describing the

      17     legal basis -- the legal authority.            So all of

      18     that was what I looked at.

      19                  The -- as I recall, I think at the

      20     time that this memo was being sent to me,

      21     there may have been an in-person meeting at

      22     the agency with the Office of Policy and
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 147 of 241 PageID #:
                                     9593

                                                                         Page 147
        1    Strategy, the lawyers to explain this and what

        2    was in the packet.       I don't recall

        3    specifically what was discussed.           Beyond that,

        4    to be sure, I was aware that other parts of

        5    DHS had their own opinions, but I left it to

        6    them to make their opinions known to the

        7    Secretary in whatever manner they did that.

        8    Truly I just relied on what was presented to

        9    me in this packet.

      10                  MS. WEBB:    It makes sense to take a

      11     quick break and then we may only have one more

      12     session before we're done.

      13                  MR. MARUTOLLO:      Sure.

      14                  THE VIDEOGRAPHER:       We're going off

      15     the record at 2:22.

      16                     (A brief recess was taken.)

      17                  THE VIDEOGRAPHER:       We're back on the

      18     record at 2:29.

      19     BY MS. WEBB:

      20           Q      As part of your decision to

      21     recommend termination of Haiti TPS, did you

      22     make the determination that it was safe for
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 148 of 241 PageID #:
                                     9594

                                                                         Page 148
        1    Haiti TPS beneficiaries to return to Haiti?

        2                 MR. MARUTOLLO:      Objection.     You can

        3    answer.

        4          A      The -- the recommendation I made was

        5    that the Secretary terminate the designation,

        6    and I based that on my assessment based on the

        7    information in the memo presented to me that,

        8    in fact, there were not extraordinary and

        9    temporary conditions in Haiti that prevented

      10     Haitian nationals from returning to the state

      11     in safety.

      12           Q      Okay.   In making that determination,

      13     did you examine some of the factors that we

      14     discussed about the large numbers of Haitians

      15     returning from the Dominican Republic and the

      16     housing shortages and the weekend -- excuse me

      17     -- the levels of crimes and violence and

      18     resources at the government, did you examine

      19     those factors in coming to your decision?

      20                  MR. MARUTOLLO:      Objection.     Again,

      21     to the extent it calls for internal government

      22     deliberations, and also to the extent it
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 149 of 241 PageID #:
                                     9595

                                                                         Page 149
        1    assumes facts not in evidence, but you can

        2    answer the question.

        3          A      My recommendation was based, as I

        4    said before, on everything that was presented

        5    to me in the packet, and that included

        6    everything in this cover memo and everything

        7    in the State Department's recommendation,

        8    which I don't have before me but which I

        9    recall had additional discussion in it, and

      10     then the RAIO research document as well.

      11                  I don't recall if the points you

      12     just talked about were included in any of

      13     those other documents, but whatever was in all

      14     of those documents was what I looked at and

      15     what I based my decision on, even if it wasn't

      16     specifically mentioned in that cover memo.

      17                  The -- I would note that in the

      18     cover memo -- well, I'll leave it at that.

      19           Q      So in the determination that it was

      20     safe for Haiti TPS beneficiaries to return,

      21     did that include all nearly 60,000

      22     beneficiaries to return once the designation
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 150 of 241 PageID #:
                                     9596

                                                                         Page 150
        1    is terminated?

        2                 MR. MARUTOLLO:      Objection to the

        3    extent it calls for speculation, and vague,

        4    but you can answer.

        5          A      Well, return, yes, it would cover

        6    all of the people who had TPS status who would

        7    then no longer have that status after -- if

        8    TPS were terminated but who had no other

        9    status.

      10                  It could be that -- it could be that

      11     many people with TPS, not just Haitians, but

      12     any TPS class of people, there could be many

      13     recipients of TPS who have some other

      14     underlying status that even if TPS were

      15     removed, they could still remain somehow.

      16                  Many TPS recipients often, if

      17     they're here long enough, they'll marry a U.S.

      18     citizen.     Maybe they have an asylum claim.

      19     Maybe they have, you know -- there's a wide

      20     variety of ways in which people can stay.             So

      21     the -- it wouldn't necessarily be all 40,000

      22     or 60,000 or whatever it was of TPS
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 151 of 241 PageID #:
                                     9597

                                                                         Page 151
        1    beneficiaries would have to go back.

        2                 The other point I would make is when

        3    you're talking about return, that includes

        4    people voluntarily returning and people being

        5    removed from the United States.           So -- and I

        6    would note, I think it's mentioned explicitly

        7    in the memorandum that, although immediately

        8    after the earthquake, ICE stopped removing

        9    people to Haiti.       Because of the chaotic

      10     situation in the immediate aftermath of the

      11     earthquake, as I recall, not long after that,

      12     in a year or something like that, after a year

      13     or two, they resumed removals, and to this day

      14     people are removed to Haiti.

      15                  So these were all factors that we

      16     pointed to in the memo regarding the safety

      17     point.

      18           Q      Sure.   So I think you're referring

      19     to paragraph -- the last full paragraph on

      20     page 3 of the signed memo where it does say

      21     that "In 2011, ICE resumed removal of Haitians

      22     on a limited basis, specifically those who had
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 152 of 241 PageID #:
                                     9598

                                                                         Page 152
        1    final orders of removal and had been convicted

        2    of a serious crime."        And then, "On September

        3    22nd, 2016" ... "DHS would resume removals of

        4    Haitian nationals in accordance with ICE's

        5    existing enforcement priorities."

        6                 So then at the end of paragraph it

        7    does say, "In total, ICE his removed over

        8    1,100 Haitians from fiscal years 2014 to 2016"

        9    and lists, I guess, "382 in 2014 and 433 in

      10     2015, and 310 in 2016."

      11                  Is that what you're referring to?

      12           A      Yes, that's what I'm referring to.

      13           Q      Would you agree that level of influx

      14     of people into Haiti -- that number of people

      15     removed from 2014 to 2016 was relatively

      16     small, a few hundred a year?

      17                  MR. MARUTOLLO:      Objection.     Vague.

      18     Calls for a legal conclusion, but you can

      19     answer.

      20           A      Compared to the population of Haiti,

      21     which I believe is somewhere around 10 million

      22     people, it is a small number, yes.
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 153 of 241 PageID #:
                                     9599

                                                                         Page 153
        1          Q      If -- when TPS is ended, it would be

        2    potentially many, many more people returning

        3    at the same time, correct, than those few

        4    hundred a year?

        5                 MR. MARUTOLLO:      Objection.     Calls

        6    for speculation.       It assumes facts not in

        7    evidence and also assumes a legal conclusion

        8    as to when removal proceedings would be

        9    completed, but you can answer.

      10           A      Not necessarily because -- this is a

      11     misunderstanding amongst many people when

      12     talking about TPS policy, and that is that

      13     even if TPS is removed from a population, it

      14     doesn't mean that the very next day all 40,000

      15     or 60,000 or 250,000 will leave.

      16                  They may choose not to leave.          They

      17     may choose to remain unlawfully, in which case

      18     some will certainly leave on their own.             But I

      19     would imagine that a number of people will

      20     choose not to leave lawfully.          In that case,

      21     if they were a removal priority, then ICE

      22     would apprehend them and put them through
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 154 of 241 PageID #:
                                     9600

                                                                         Page 154
        1    removal proceedings, assuming they didn't have

        2    a final order of removal already, and then

        3    remove them.      But even in that circumstance,

        4    ICE can only remove populations to the country

        5    of origin at the rate and pace and frequency

        6    which the receiving country allows.

        7                 So the receiving country needs to

        8    give ICE travel documents for the people with

        9    final orders, and no country I know of would

      10     be giving tens of thousands of travel

      11     documents instantaneously to ICE.           It would

      12     necessarily be a protracted process.

      13                  So the ability of a country to

      14     receive even relatively a large population of

      15     TPS recipients is -- assuming they were

      16     removed, would really be within their power to

      17     control because they would be the ones issuing

      18     the travel documents to ICE.

      19           Q      Okay.   And was your determination

      20     that the TPS beneficiaries could return to

      21     Haiti in safety conditioned by your view that

      22     it would be more of a trickle than sort of a
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 155 of 241 PageID #:
                                     9601

                                                                         Page 155
        1    flood?

        2                 MR. MARUTOLLO:      Objection.     Vague.

        3    But you can answer.

        4          A      Not particularly.       The -- well, it

        5    was a consideration.        It is a factor.      It's --

        6    the ability of the country to receive the

        7    population could potentially, perhaps, be a

        8    factor to consider in whether those people are

        9    returned in safety.

      10                  Really that's more applicable to one

      11     of the other categories.         For example, under

      12     the environmental prong, which is

      13     244(b)(1)(B), the Secretary finds that there

      14     has been an earthquake, flood, drought, et

      15     cetera.    And the foreign state is unable

      16     temporarily to handle adequately the return of

      17     state aliens.      Clearly that would play into

      18     that assessment, but it could arguably also be

      19     a factor to consider in the safety point.

      20                  So, yes, it was a factor, but the

      21     many other things that were discussed in this

      22     cover memo and in the underlying documents,
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 156 of 241 PageID #:
                                     9602

                                                                         Page 156
        1    the State Department memo and the RAIO memo,

        2    including the discussion of the impact of the

        3    hurricanes in the preceding year or two.

        4                 So, again, to emphasize, we weren't

        5    just looking at things from a long time ago.

        6    It was -- we were looking at more recent

        7    impacts on Haiti, including Hurricane Matthew.

        8    I believe Hurricane Irma was the other

        9    hurricane we looked at.

      10                  We concluded at CIS that, yes, those

      11     hurricanes had an impact.         Their impact did

      12     not rise to the level of preventing people

      13     returning in safety.        We presented that to the

      14     Secretary in the memo.

      15           Q      Okay.   So in paragraph 2 of page 1,

      16     I guess it is, of the decision memo, it does

      17     say, "In summary, USCIS assesses that Haiti

      18     has made significant progress in recovering

      19     from the 2010 earthquake and no longer

      20     continues to experience the extraordinary and

      21     temporary conditions that formed the basis of

      22     Haiti's designation and redesignation of TPS."
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 157 of 241 PageID #:
                                     9603

                                                                         Page 157
        1                 So just so I understand, so your

        2    testimony is that you considered all of the

        3    current conditions of the country or beyond

        4    just those from the originating event to make

        5    your decision to recommend termination of TPS?

        6                 MR. MARUTOLLO:      Objection.     Again,

        7    to the extent you're referring to the document

        8    itself, the document speaks for itself, the

        9    decision.     I believe it's also been asked and

      10     answered, but you can answer.

      11           A      That is correct.

      12           Q      And are you aware of whether the

      13     Secretary of Homeland Security took a

      14     different view of what the statute requires in

      15     that respect?

      16                  MR. MARUTOLLO:      Objection.     Calls

      17     for speculation and, again, to the extent it's

      18     a deliberative governmental communication that

      19     he may be aware of, but given that objection,

      20     you can answer the question to the extent you

      21     know.

      22           A      I'm not aware of what her view was
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 158 of 241 PageID #:
                                     9604

                                                                          Page 158
        1    on what the statute provides or doesn't

        2    provide.

        3                 May I add one point on the earlier

        4    question or what you just asked, actually.              It

        5    is true that that first page does say, "In

        6    summary, USCIS assesses," et cetera, et

        7    cetera, and then accordingly, USCIS

        8    "recommends that you terminate Haiti's TPS

        9    designation."      That is true.      We did recommend

      10     that the designation based on the earthquake

      11     from 2010 be terminated.

      12                  Later on in the memo on page 5, this

      13     would be the paragraph numbered 3, redesignate

      14     Haiti for TPS.      We say, "In addition to making

      15     a decision to terminate or extend Haiti's TPS

      16     designation, you could also reconsider

      17     redesignating the country for TPS."            In other

      18     words, establishing a TPS designation based on

      19     something else.      And we say, yes, there was

      20     this hurricane in October 2016, which seems to

      21     be the most impactful thing that has happened

      22     to the country that could potentially be the
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 159 of 241 PageID #:
                                     9605

                                                                         Page 159
        1    basis of a TPS designation, but, we, USCIS,

        2    don't think that that rises to the level that

        3    is required for designation.

        4                 So, though, yes, we recommended that

        5    she terminate the designation based on the

        6    earthquake, we did assess whether there was

        7    potentially some other basis to designate and

        8    we decided that -- to not recommend that.             But

        9    ultimately the decision was hers.           But we did

      10     present that possibility as something she

      11     could consider.

      12           Q      Okay.   Thank you.

      13                  I just have one more question on

      14     this subject before we move on.

      15                  When you were making your decision

      16     to recommend termination, did you -- do you

      17     recall it being in the packet that you

      18     reviewed the data that we discussed earlier in

      19     the deposition about the statistics related to

      20     crime and welfare of the Haitian TPS

      21     beneficiary population?

      22                  MR. MARUTOLLO:      Objection.
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 160 of 241 PageID #:
                                     9606

                                                                         Page 160
        1    Mischaracterizes prior testimony and assumes

        2    facts not in evidence, and also was asked and

        3    answered, but you can answer the question.

        4           A     I don't recall that specifically,

        5    whether any of that was in any part of the

        6    packet, no.

        7           Q     Do you recall considering that data

        8    when you made your decision?

        9                 MR. MARUTOLLO:      Objection.     Vague

      10     and also, again, asked and answered, but you

      11     can answer.

      12            A     No, I don't recall that, no.

      13            Q     Okay.

      14                  MS. WEBB:    I'll mark this as Exhibit

      15     110.

      16                  (Exhibit 110 was marked for

      17     identification and attached to the deposition

      18     transcript.)

      19            A     (Document review.)

      20                  All right.     I have reviewed the --

      21            Q     All right.     Do you recall this email

      22     chain?
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 161 of 241 PageID #:
                                     9607

                                                                         Page 161
        1          A      I didn't until I just read it.

        2          Q      I know we've been over some of these

        3    people before, but I think it was earlier in

        4    the year so I just want to go over really

        5    quickly who was in what position.           So, at that

        6    time you had been confirmed by Congress,

        7    correct?

        8          A      Uh-hmm.

        9          Q      What position was Ms. Nuebel Kovarik

      10     in?

      11           A      So at this time in November of 2017,

      12     Kathy Nuebel Kovarik was the chief of the

      13     Office of Policy and Strategy.

      14           Q      What about Craig Symons or Symons?

      15           A      Craig Symons was the chief counsel

      16     of USCIS.

      17           Q      Dimple Shah?

      18           A      Dimple Shah was, I believe at that

      19     time, the deputy -- one of the deputy general

      20     counsels in the DHS Office of the General

      21     Counsel.

      22           Q      Finally, what about Ms. Short?
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 162 of 241 PageID #:
                                     9608

                                                                         Page 162
        1          A      Mr. Short.

        2          Q      Sorry.

        3          A      Tracy Short was a counselor -- he

        4    was detailed from ICE to be a counselor to the

        5    Secretary.

        6          Q      Okay.    If we go back to our list of

        7    meetings, so just to check, do you recall if

        8    in the first email here you were referring to

        9    the November 13th, 2017, meeting which

      10     includes some of the recipients on the email

      11     chain?    I know you said you didn't remember

      12     that meeting, but just to check if that

      13     refreshes your recollection.

      14           A      Clearly I must have been referring

      15     to it because that is the meeting that was

      16     just a couple days after I sent the email.              I

      17     know of no other meeting that I could have

      18     been referring to.

      19           Q      Why this group of individuals?          Why

      20     did you email these specific people?

      21                  MR. MARUTOLLO:      Objection.     One note

      22     I would make is to the extent there's anything
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 163 of 241 PageID #:
                                     9609

                                                                         Page 163
        1    related to attorney-client privilege with the

        2    chief counsel, I would direct you not to

        3    answer on those grounds, but otherwise you can

        4    answer the question.

        5          A      So these thoughts I was sending to

        6    these people because I was supposed to be

        7    going to that meeting, I gather, because I'm

        8    on the invite list.       I assume I went, though I

        9    don't recall that I did, but I assume that

      10     this chart in attachment A of the

      11     interrogatories document, Exhibit 109, is an

      12     accurate reflection of who was invited to that

      13     meeting.     But if that's accurate, Kathy Nuebel

      14     Kovarik was also invited.         I had a plus one as

      15     well in addition.       I may have taken Craig

      16     Symons with me.       That would explain why I'm

      17     emailing them.       Tracy Short, Dimple Shah was

      18     also invited to the meeting, and Tracy Short

      19     would have necessarily been at every such

      20     meeting because he was counsel to the

      21     Secretary on immigration matters.

      22           Q      Okay.    So we had talked about the --
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 164 of 241 PageID #:
                                     9610

                                                                         Page 164
        1    your views essentially on the sort of reality

        2    of terminated TPS beneficiaries returning to

        3    their country.

        4          A      Uh-hmm.

        5          Q      Here in the email you write -- so,

        6    "That doesn't mean as I read it that TPS must

        7    stay in place if Haiti is able to show that it

        8    can't handle the return of all 58,000 TSP

        9    beneficiaries at the same time and have jobs

      10     waiting for them.       It means, as I read it,

      11     that TPS remains in place only if Haiti is

      12     unable to accept anyone at all."

      13                  So is that an accurate

      14     representation of your view on that portion of

      15     the statute?

      16                  MR. MARUTOLLO:      Objection to the

      17     extent that it calls for internal government

      18     deliberations.      And also objection on the

      19     grounds of vagueness, but you can answer.

      20           A      Well, my -- my email refers to

      21     section 244(b)(1)(B)(ii), and that was the

      22     prong that I discussed earlier when we were
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 165 of 241 PageID #:
                                     9611

                                                                         Page 165
        1    talking about this where it says -- this is

        2    the environmental prong.         And one of the

        3    requirements for being designated for TPS

        4    under the environmental prong is that the

        5    foreign state is unable to temporarily 'handle

        6    adequately' a return to the state of aliens --

        7    to the state -- who are nationals to the

        8    state.

        9                 So I was talking about that here,

      10     and -- but, you know, I think in an informal

      11     fashion I was trying to talk about how any

      12     potential designation of Haiti under that

      13     prong, we would necessarily have to address

      14     the handle adequately point.

      15                  And as it is, that was in fact not

      16     the prong that was being referenced in the

      17     designation of Haiti.        Haiti was coming under

      18     244(b)(1)(C), which was the extraordinary and

      19     temporary conditions.

      20                  So, my views here on the

      21     interpretation of what it means for a country

      22     to be able to handle adequately the return of
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 166 of 241 PageID #:
                                     9612

                                                                         Page 166
        1    its nationals isn't really on point.            I mean,

        2    it's talking about a totally different prong,

        3    but, you know, to the extent it would come up,

        4    I wanted people to know what my views were on

        5    what -- how that prong should be interpreted

        6    -- how that part of the prong should be

        7    interpreted.

        8          Q      And did the decision memo that you

        9    signed, did it contemplate redesignating Haiti

      10     under 244(b)(1)(B)(ii)?

      11                  MR. MARUTOLLO:      Objection.     I think

      12     the memo speaks for itself, but you can

      13     answer.

      14           A      No, because, as I recall -- give me

      15     one second.     In the signed memo, Exhibit 108,

      16     at the bottom of page 1 where it says,

      17     "Haiti's TPS Designation," the last sentence

      18     that starts there, it says, "The designation"

      19     -- and then turning to page 2, "was based on

      20     extraordinary and temporary conditions rather

      21     than environmental disaster because the

      22     Haitian government had not requested
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 167 of 241 PageID #:
                                     9613

                                                                         Page 167
        1    designation for TPS - a statutory requirement

        2    for a designation based on an environmental

        3    disaster."

        4                 So that -- that was the case.          They

        5    did not ask for designation pursuant to that

        6    prong.

        7          Q      Right.

        8          A      So the -- the analysis that I -- the

        9    musings that I proffer in my email from

      10     November 10th were not applicable to the

      11     considerations in the memo.

      12           Q      Okay.    And since it wasn't

      13     applicable or in play, what prompted your --

      14     your discussion of this hypothetical scenario?

      15     I know there's no email before yours, but ...

      16           A      No.

      17                  MR. MARUTOLLO:      Objection.     Also to

      18     the extent this is a question about -- that

      19     postdates the memo that's Exhibit 108.             But,

      20     in any event, you can answer the question.

      21           A      I send a lot of emails like this

      22     where I just have thoughts on issues of
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 168 of 241 PageID #:
                                     9614

                                                                         Page 168
        1    immigration law.       I think this was the

        2    244(b)(1)(B)(ii) issue had just for a long

        3    time been rankling in my head and I just

        4    wanted to share my thoughts on that.            I didn't

        5    anticipate that I would actually come up in

        6    the meeting because -- because that was not

        7    the prong that Haiti was being considered

        8    under.    So it was really more apropos of

        9    nothing but just my musings on how

      10     244(b)(2)(B) should be interpreted.

      11           Q      Is that an accurate reflection of

      12     your views on how 244(b)(1)(B)(ii) should be

      13     interpreted, that essentially TPS will remain

      14     in place only if the country is unable to

      15     accept any of its nationals at all?

      16                  MR. MARUTOLLO:      Objection.     Again,

      17     to the extent that this calls for internal

      18     government deliberations, is not part of even

      19     the internal USCIS memo which itself is

      20     internal government deliberations, but this

      21     certainly is deliberative materials.            But

      22     given that objection and also on vagueness
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 169 of 241 PageID #:
                                     9615

                                                                         Page 169
        1    grounds, you can answer the question.

        2          A      I think that my -- the thoughts that

        3    I express in that email and in the subsequent

        4    comments are actually my -- my own internal

        5    deliberations within myself.          These are just

        6    thoughts I have, you know.         At some point

        7    maybe a real lawyer should look at them and

        8    determine if I actually make sense.            But these

        9    are just, you know, initial musings on how

      10     244(b)(1)(B)(ii) should be looked at.            But,

      11     again, this is just an informal email amongst

      12     colleagues, you know, with no direct

      13     applicability to the decision at hand, which

      14     is on a different prong altogether.            It's

      15     really no more than that.

      16           Q      And just, I guess, to compare the

      17     two -- the two provisions, so one speaks in

      18     terms of the foreign state being unable to

      19     handle adequately the return of the aliens,

      20     and that's (B)(ii).       And (C) speaks of

      21     "conditions in the foreign state that prevent

      22     aliens who are nationals of the state from
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 170 of 241 PageID #:
                                     9616

                                                                         Page 170
        1    returning to the state in safety."

        2                 What do you view as the sort of

        3    differences, substantive differences between

        4    those two provisions?

        5                 MR. MARUTOLLO:      Objection, again, to

        6    the extent that this is a fact witness, not a

        7    30(b)(6) witness, but you can answer the

        8    question.

        9          A      These are just my personal

      10     reflections.      They're not -- it's not the

      11     position of the agency.         I defer to their

      12     better legal minds than mine.          But as I

      13     interpret the statute under B where it talks

      14     about handle adequately the return, the entire

      15     environmental prong is imagining -- I think

      16     Congress is contemplating a situation where

      17     the country in question has suffered great

      18     disruption to its infrastructure because of a

      19     flood, an earthquake or some other kind of

      20     horrific environmental disaster.           And as a

      21     consequence, it is physically difficult for

      22     the country to handle the return of people.
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 171 of 241 PageID #:
                                     9617

                                                                         Page 171
        1    There's no, you know, airports.           There's no

        2    houses for them to live in, I suppose.

        3                 The next prong, which talks about

        4    extraordinary and temporary conditions, is

        5    more general, and there Congress is looking

        6    only at whether it is safe for people to

        7    return.    And the country could very well be

        8    able to adequately handle the return of

        9    people, but it may not be safe for whatever

      10     reason.    There may be -- I can't imagine.

      11     There would be some -- some reason why it's

      12     not safe for them to return even if their

      13     return could be adequately handled.            So there

      14     are different situations.         There could be

      15     overlap.     It could be that the -- whatever the

      16     thing is, whatever the circumstances are that

      17     are creating the lack of safety may impact the

      18     ability of the country to handle adequately

      19     the return.     So there may be some overlap or

      20     connection between the two, but they're not

      21     exactly the same.

      22           Q      So, in other words, the nationals
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 172 of 241 PageID #:
                                     9618

                                                                         Page 172
        1    could physically return but might not be able

        2    to do so safely, I think you said.            Is that

        3    right?

        4                 MR. MARUTOLLO:      Objection.     I think

        5    that mischaracterizes his testimony, and the

        6    director's already answered that question, but

        7    you can answer it a second time if you would

        8    like.

        9                 MS. WEBB:    I'll withdraw it.        I was

      10     just summarizing for myself.

      11           Q      So you did -- you did mention that

      12     you didn't have any specific factors that

      13     would -- that would contribute to the lack of

      14     safety in returning, but in your experience,

      15     in your job, what are some of the factors that

      16     would prevent safe return for those aliens?

      17                  MR. MARUTOLLO:      Objection.     You can

      18     answer.

      19           A      Well, let me see what I said here.

      20                  I think it could be any of the

      21     things that are actually in the second prong,

      22     in the environmental prong, any of those
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 173 of 241 PageID #:
                                     9619

                                                                         Page 173
        1    things, an earthquake, a flood, epidemic,

        2    disease, any of those things are things which

        3    I just talked about could be things which are

        4    covered in both prongs.         They could be things

        5    which affect the ability of the country to

        6    adequately handle the return of people, but

        7    there could also be things looking at their

        8    safety.    The epidemic I think would be a very

        9    good example.      If there were a raging epidemic

      10     across the entire nation that -- you know,

      11     like Ebola, as I recall, I forget which

      12     countries in Africa were designated for a

      13     while with TPS because of that.

      14           Q      Right.

      15           A      There's an example.       The -- like I

      16     said, it could be something which really is

      17     both, but for whatever reason, the country may

      18     not specifically qualify under the

      19     environmental prong, as in the case of Haiti,

      20     because the government didn't formally

      21     request, they still qualify under (C), under

      22     extraordinary and temporary conditions.
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 174 of 241 PageID #:
                                     9620

                                                                         Page 174
        1          Q      Would safety include the inability

        2    to reabsorb a flood of nationals again?

        3                 MR. MARUTOLLO:      Objection.     Calls

        4    for internal government deliberations, and

        5    also it's been asked and answered, but you can

        6    answer again.

        7          A      I mean, that would really depend on

        8    the specific facts of what exactly that meant.

        9    It would be very fact dependent.

      10           Q      But you made the determination here

      11     in the decision memo that Haiti was able to

      12     absorb -- to reabsorb the TPS beneficiaries,

      13     correct?

      14                  MR. MARUTOLLO:      Objection.     Asked

      15     and answered.      You can answer.

      16           A      I made the determination -- rather,

      17     I made the recommendation to the Secretary

      18     that she should terminate based on our

      19     assessment at USCIS that the people could

      20     return in safety, which is, again, not

      21     necessarily the same thing as being able to

      22     adequately handle the return.
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 175 of 241 PageID #:
                                     9621

                                                                         Page 175
        1          Q      One other question.       The November

        2    12th email that you sent where you were

        3    contemplating a TPS reform bill and you say,

        4    "but seems to me that TPS should only" --

        5    excuse me -- "should cover only nationals of

        6    the affected country who are lawfully in the

        7    U.S. at the time of designation."

        8                 Was your view -- was that limited to

        9    244(b)(1)(B)(ii) or was that -- did you --

      10     were you referring to the whole statute when

      11     you wrote that, all categories of designation,

      12     I should say?

      13                  MR. MARUTOLLO:      Objection.     You can

      14     answer.

      15           A      I was referring to the entire

      16     statute.     This is my, you know, personal

      17     belief of how the statute could be reformed.

      18     Clearly Congress hasn't done that, but the

      19     statute as it stands, that was scrupulously

      20     enforced.     That's just my personal belief on

      21     how they should change it.

      22           Q      Okay.   So as it stands, the statute
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 176 of 241 PageID #:
                                     9622

                                                                         Page 176
        1    does not look at nationals who are or

        2    foreigners who are unlawfully in the United

        3    States at the time of designation, correct?

        4                 MR. MARUTOLLO:      Objection.     The

        5    document speaks for itself, and also that

        6    calls for a legal conclusion.          You can answer

        7    the question.

        8          A      Yes, it is my understanding that the

        9    statute covers all aliens from the designated

      10     country regardless of their immigration

      11     status.

      12           Q      I want to ask you just a few more

      13     questions about the second portion of

      14     subsection (C) that we were discussing earlier

      15     where it has this qualifier, "Unless the

      16     Attorney General, the Secretary of Homeland

      17     Security, finds that permitting the aliens to

      18     remain temporarily in the United States is

      19     contrary to the national interest of the

      20     United States."

      21                  In your view, what does national

      22     interest mean there?
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 177 of 241 PageID #:
                                     9623

                                                                         Page 177
        1                 MR. MARUTOLLO:      Objection.     Again,

        2    this is a fact witness, not a 30(b)(6)

        3    witness.     Also, objection to the extent it

        4    calls for a legal conclusion, but you can

        5    answer the question.

        6          A      Well, it's -- that is a term that is

        7    repeated throughout the U.S. code and, in

        8    particular, in multiple places in the

        9    immigration part of the U.S. code.           It could

      10     refer to -- it could include considerations of

      11     potential impact on national security, which

      12     is one element of something in the national

      13     interest, public safety.         It could -- I could

      14     imagine it could even -- it could conceivably

      15     include economic impact, economic safety.

      16     It's a very, very broad term, but those are

      17     the principal ones that come to mind.

      18           Q      One more question.       So in the -- on

      19     page 4 of the document you have, there's a

      20     subsection entitled "Periodic review," and it

      21     says, "At least 60 days before end of the

      22     initial period of designation, and any
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 178 of 241 PageID #:
                                     9624

                                                                         Page 178
        1    extended period of designation, of a foreign

        2    state (or part thereof) under this section the

        3    Attorney General, after consultation with

        4    appropriate agencies of the government, shall

        5    review the conditions in the foreign state (or

        6    part of such foreign state) for which a

        7    designation is in effect under this subsection

        8    and shall determine whether the conditions for

        9    such designation under this subsection

      10     continue to be met."

      11                  In your view, if a country is

      12     designated under subsection (C), which

      13     includes those factors about temporary

      14     conditions that prevent safe return and the

      15     national interest of the United States, in

      16     your view does -- should -- are those

      17     considered in this periodic review process

      18     that's laid out in the statute or -- apologies

      19     for the compound -- or should the statute be

      20     read just as it is, essentially to review the

      21     conditions in the foreign state?

      22                  MR. MARUTOLLO:      Objection.     Compound
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 179 of 241 PageID #:
                                     9625

                                                                          Page 179
        1    question.     It also is vague and also calls for

        2    a legal conclusion.       You can answer.

        3          A      Well, the periodic review provision

        4    does say that the Secretary "shall determine

        5    whether the conditions for such designation

        6    under this subsection continue to be met."              So

        7    as I read that, the Secretary should look back

        8    to see and examine those conditions for

        9    designation, which would include both the

      10     extraordinary and temporary conditions aspect

      11     and the -- if there exists any, and national

      12     interest concerns to letting them remain.

      13           Q      Okay, thank you.

      14                  Then just one more question about

      15     this email.

      16                  So you estimated that 56,000 of the

      17     58,000 were in the U.S. unlawfully before the

      18     earthquake and that you doubted that any of --

      19     well, right, all in there -- were here

      20     unlawfully before the earthquake.           I was just

      21     wondering what you based that view on.

      22                  MR. MARUTOLLO:      Objection.     Asked
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 180 of 241 PageID #:
                                     9626

                                                                         Page 180
        1    and answered.      You can answer.

        2          A      I said I would wager 56,000 of the

        3    58,000.    I don't know for a fact that that's

        4    true, but based on -- based on my experience

        5    and general understanding of the populations

        6    that have received TPS over the many years for

        7    Haiti and for Central America countries in

        8    particular, a large percentage of the

        9    underlying population -- of the population

      10     was, in fact, already here unlawfully.             So my

      11     point was that if a large percentage of the

      12     population of -- if the large -- if a large

      13     percentage of the TPS population is already in

      14     the country unlawfully, it is unlikely that --

      15     and had been so for a long time, it is

      16     unlikely that they would return willingly if

      17     TPS were terminated for them as they did not

      18     demonstrate any such inclination when they

      19     didn't have TPS before.

      20                  So I think it's a -- it's not an

      21     unreasonable supposition.

      22           Q      We're nearing the end.
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 181 of 241 PageID #:
                                     9627

                                                                         Page 181
        1                   (Exhibit 111 was marked for

        2    identification and attached to the deposition

        3    transcript.)

        4            A      (Document review.)

        5                   Okay, I read the document.

        6            Q      Okay.   Just bear with me for just

        7    one second.

        8                   So this is, I guess, two days after

        9    the last email exchange that was November

      10     10th.       Now we're at November 12th and

      11     Ms. Kovarik sends you an email entitled "TPS

      12     Strategy Meeting," and I presume we're still

      13     talking here about the Monday, November 13th

      14     strategy meeting.

      15                    She says, "Got the briefing memo and

      16     will forward an email" -- well, let me -- let

      17     me step back and ask you, do you recall this

      18     email chain with Ms. Nuebel Kovarik?

      19           A        No, I don't recall -- I remember it

      20     now that I'm reading it.         So, yes, now I do.

      21           Q        Okay.   She says, "Got the briefing

      22     memo and will forward an email from Ian Smith
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 182 of 241 PageID #:
                                     9628

                                                                         Page 182
        1    in a bit."

        2                 Do you know what she's referring to

        3    there when she says "briefing memo"?

        4          A      Whenever there is a meeting with the

        5    Secretary on anything, the Secretary has a

        6    briefing memo for that meeting.           Sometimes

        7    it's one page.       Sometimes it's 20 pages.        It

        8    all depends on the nature of the meeting.             I

        9    think what she's referring to here is the

      10     briefing memo that -- for the Secretary for

      11     that meeting the next day.

      12           Q      Okay.

      13           A      Yes.

      14           Q      And then she sends the first

      15     attachment, and I apologize, I'm not sure we

      16     have all of the attachment.          She says, "The

      17     first attachment here is what DHS PLCY came up

      18     with but two key additions from my staff.

      19     This 'USCIS Annotated' doc has (1) a summary

      20     of the country conditions and USCIS's

      21     assessment (drawn from the D1-AS1 memo)."

      22                  Do you know what she's referring to
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 183 of 241 PageID #:
                                     9629

                                                                         Page 183
        1    there with D1-AS1 memo?

        2                   MR. MARUTOLLO:    Objection.     Calls

        3    for speculation.        Also, this is an internal

        4    government deliberation.         You can answer to

        5    the extent you know.

        6            A      Yes, I believe so.     D1 is the

        7    abbreviation typically for director of USCIS.

        8    AS1 would be Acting Secretary, in this case,

        9    Acting Secretary Duke.

      10           Q        Okay.   And do you know what memo

      11     she's referring to that has the summary of

      12     country conditions and USCIS's assessment?

      13                    MR. MARUTOLLO:    Same objection.      You

      14     can answer.

      15           A        I assume she's referring to the

      16     November 3 memo, Exhibit 108.

      17           Q        Okay.   Okay.   And then she says --

      18     she mentions some information to reinforce

      19     former Secretary Kelly's directive and then

      20     says, "The new stuff is pasted below here,

      21     too."       Then it says, "Country Conditions and

      22     USCIS Assessment."
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 184 of 241 PageID #:
                                     9630

                                                                         Page 184
        1                 So are these bullet points a summary

        2    of what's in the decision memo that you

        3    signed, that November 3rd decision memo you

        4    signed?

        5                 MR. MARUTOLLO:      Objection, again, to

        6    the extent that the memo speaks for itself and

        7    the email speaks for itself, but you can

        8    answer.

        9          Q      Or in the packet, I should say.

      10           A      I believe these bullet points are

      11     points just lifted directly out of that

      12     November 3rd memo.

      13           Q      Okay.   Okay.    And then you respond

      14     to her the same day shortly thereafter, and

      15     you say, "The key, I think, is stressing the

      16     point, if ogc agrees, that the statute does

      17     not require that TPS stay if place if it

      18     cannot be shown that every single Haitian in

      19     the U.S. can be reintegrated all at once."

      20     "As I said in an earlier email, is immediate

      21     reintegration required of all nationals if the

      22     TPS country who were in the U.S. when TPS was
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 185 of 241 PageID #:
                                     9631

                                                                         Page 185
        1    declared, regardless of whether they were ever

        2    intending to return to their country?"

        3                 Then you go on to say, "All that

        4    need be shown, I think, is that the country's

        5    ability to handle returns is back to what it

        6    was pre-TPS."

        7                 So here -- so obviously she's

        8    emailed you about the decision memo that you

        9    signed.    Did this -- did these points bear on

      10     analysis of that decision memo?

      11                  MR. MARUTOLLO:      Objection.     Oh,

      12     first, just -- there are two sentences that

      13     were omitted from your recitation of the

      14     email.

      15                  MS. WEBB:    Well, I'm happy to read

      16     those.    I just --

      17                  MR. MARUTOLLO:      That's fine.      I just

      18     want to put for the record, just so it's

      19     clear, from Exhibit 111.         But, additionally, I

      20     would object on the grounds again that this is

      21     an internal government deliberation, but you

      22     can answer the question.
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 186 of 241 PageID #:
                                     9632

                                                                         Page 186
        1          A      So I think that -- well, as I

        2    understand your question, you're asking --

        3    were you asking -- are you asking are the

        4    bullet points you see that she's adducing here

        5    in some way -- I guess repeat your question.

        6          Q      Sure.

        7          A      Yes.

        8          Q      So she emails you the bullet points

        9    from the memo.        She's sort of talking about

      10     the memo that you had signed and you respond

      11     with some points about reintegration of

      12     Haitians, right, at one time, sort of as we've

      13     been discussing versus, you know, a trickle.

      14     And you mention the country's ability to

      15     handle returns is back to what it was pre-TPS.

      16                  So my question is, are those points

      17     that you're making relevant to the decision

      18     memo or are you talking about some other

      19     portion of the statute?

      20           A      Yes --

      21                  MR. MARUTOLLO:      Objection, but you

      22     can answer.
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 187 of 241 PageID #:
                                     9633

                                                                         Page 187
        1          A      -- so now that I read this, I'm

        2    remembering now, the -- I think one of the

        3    issues that kept coming up in the context of

        4    all these TPS decision was it wasn't really a

        5    legal point.      It was more of a policy point,

        6    maybe, or -- it was more of an advocacy point.

        7    People who opposed the termination of TPS,

        8    many advocates who opposed the termination of

        9    TPS would often say, well, one reason to not

      10     terminate TPS is because country X could never

      11     possibly reabsorb X tens of thousands or X

      12     hundreds of thousands of people all at once.

      13     And even though that is not exactly the prong

      14     -- the adequately handle point is not the

      15     prong upon which the Secretary was deciding

      16     whether or not to extend or terminate the

      17     designation for Haiti, the point kept getting

      18     made by advocates.       And I think my email is

      19     reacting to that.       I was concerned that nobody

      20     within the agency was really addressing that

      21     point and that if -- even though it is not

      22     strictly one of the legal criteria, it is a
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 188 of 241 PageID #:
                                     9634

                                                                         Page 188
        1    point that needed to be talked about and in

        2    one way or another addressed.

        3                 So I suppose what you -- what you

        4    could -- you could look at my response to her

        5    email basically saying, yes, okay, got it.

        6    But you know there's this other thing, which

        7    we have to remember to raise if it comes up or

        8    if appropriate in the meeting.          It doesn't --

        9    it is not actually part -- it is not actually

      10     one of the factors that should relate to a --

      11     to the extraordinary and temporary condition

      12     analysis, but it is something that we need to

      13     talk about because advocates keep raising that

      14     as a reason to not terminate or are for

      15     extension.

      16           Q      I'll see if you remember this

      17     meeting, if I can find it just really quickly

      18     to see.

      19                  This is Exhibit 112, I believe.

      20     Just take a look.       This is more recent, but I

      21     just want to see if you remember this -- this

      22     meeting.
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 189 of 241 PageID #:
                                     9635

                                                                         Page 189
        1                 (Exhibit 112 was marked for

        2    identification and attached to the deposition

        3    transcript.)

        4          A      (Document review.)

        5                 I've reviewed the document.

        6          Q      I'm sorry?

        7          A      I've reviewed it.

        8          Q      Okay.   I'm just checking to see if

        9    you remember this meeting about Haiti TPS.

      10           A      No, I don't.

      11           Q      Or a conference call.        Okay.

      12           A      I would note that they -- did they

      13     -- yes, it got to my right email address.             I

      14     thought it was a different email address.

      15     It's the right one.

      16                  MS. WEBB:    One more.     That should be

      17     the end of the exhibits.

      18                  (Exhibit 113 was marked for

      19     identification and attached to the deposition

      20     transcript.)

      21           A      (Document review.)

      22                  Okay, I read it.
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 190 of 241 PageID #:
                                     9636

                                                                         Page 190
        1          Q      Okay.

        2                 So I think we've been over it, but

        3    I'll just ask again because now we're in 2018,

        4    April 27, 2018.        So Kaitlin Stoddard, what was

        5    her role as of spring of this year?

        6          A      So, she was the -- she's -- the same

        7    role she has now.        She was the -- in the

        8    counselor position.

        9          Q      Okay.

      10           A      In USCIS.

      11           Q      What about Aaron Calkins?

      12           A      Aaron Calkins at that time, he had

      13     just come on as the head of legislative

      14     affairs for USCIS.

      15           Q      Okay.    So in the first email he's

      16     emailing a group of -- are these all USCIS

      17     officials, if you know?

      18           A      Yes.    All USCIS people.

      19           Q      Okay.    And just -- these are

      20     summaries from some congressional hearings.

      21           A      Uh-hmm.

      22           Q      And then later that the day you
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 191 of 241 PageID #:
                                     9637

                                                                         Page 191
        1    respond, "With respect to this, we have to

        2    reconcile the decision to terminate TPS in

        3    Haiti with recently released information that

        4    suggests it should not have been terminated."

        5                 So do you recall what you were

        6    referring to with respect to the recently

        7    released information that suggests it should

        8    not have been terminated?

        9                 MR. MARUTOLLO:      Objection.     To the

      10     extent I would instruct the witness not to

      11     reveal anything that was conveyed to him in an

      12     attorney-client privilege, given the date here

      13     after litigation has occurred, so with that

      14     instruction in mind, you can answer the

      15     question.

      16           A      I think -- as I recall, what I was

      17     reacting to here was -- I think it may have

      18     been a media story where someone had leaked

      19     some of these documents, including the

      20     underlying RAIO report and some other things.

      21     And as I recall the news stories were accusing

      22     department leadership of having -- of having
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 192 of 241 PageID #:
                                     9638

                                                                         Page 192
        1    disregarded input from career staff.            I think

        2    that's -- I think that's what I was reacting

        3    to.    And -- yes.

        4           Q     Okay.   Okay.    So it was the media

        5    coverage essentially was the recently released

        6    information, or was it internal agency

        7    documents?

        8                 MR. MARUTOLLO:      Again, I'm going to

        9    object, and to the extent it's anything that

      10     conveys -- information conveys via your

      11     attorney or attorneys at that point, I would

      12     instruct you not to answer, but otherwise you

      13     can answer the question.

      14            A     To the best of my recollection, this

      15     -- I am referring here to a news story which

      16     either quoted from or referred to internal

      17     agency documents that had somehow been leaked,

      18     yes.

      19            Q     Okay.   Okay.    Then you go on to say,

      20     "I think we need to get Chad a one-pager

      21     explaining for S1 why there is no

      22     inconsistency between the underlying RAIO
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 193 of 241 PageID #:
                                     9639

                                                                         Page 193
        1    report and the formal USCIS recommendation to

        2    terminate.     The underlying memo talked about a

        3    lot of things that had nothing to do with the

        4    earthquake and its after-effects."           Then you

        5    say, "The main points, as I recall:            ICE is

        6    removing people to Haiti again at the same

        7    rate as pre-earthquake.         The UN group packed

        8    up and left; and only a small percentage of

        9    Haitians are still living in those tent

      10     camps."

      11                  So just to check, S1 there is

      12     Secretary of Homeland Security, correct?

      13           A      Correct.

      14           Q      So you say -- when you say "The

      15     underlying memo talked about a lot of things

      16     that had nothing to do with the earthquake and

      17     its after-effects," what did you mean by that?

      18     I should -- let me ask you first, by

      19     "underlying memo," are you referring to

      20     decision memo that you signed, that November

      21     memo we discussed?

      22           A      I'm referring to the -- the decision
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 194 of 241 PageID #:
                                     9640

                                                                         Page 194
        1    memo as I said -- as we talked about before

        2    was the cover memo.

        3          Q      Right.

        4          A      I'm talking about the underlying

        5    attachment.

        6          Q      Right.

        7          A      Which was the RAIO research piece.

        8          Q      Okay.    The packet.

        9          A      Uh-hmm.

      10           Q      Okay.    And so when you say it

      11     "talked about a lot of things that had nothing

      12     to do with the earthquake and its

      13     after-effects," what did you mean by that?

      14                  MR. MARUTOLLO:      Objection.     You can

      15     answer.

      16           A      The -- what I meant was that the --

      17     as I recall, the news stories were talking

      18     about -- that I was reacting to here were

      19     talking about how the agency leadership at

      20     USCIS, including myself, had wantedly

      21     disregarded input from career staff, and --

      22     which is not true.       And one of the -- what I
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 195 of 241 PageID #:
                                     9641

                                                                         Page 195
        1    thought needed -- what I'm saying here is --

        2    and the Secretary had read these stories.

        3    Everyone had read the story.          And I thought

        4    that it was appropriate to send to Chad, who

        5    is Chad Wolf, the Chief of Staff of the

        6    department, a paper for her benefit,

        7    explaining that the story is inaccurate and

        8    that it is not true.

        9                 So the -- what I'm trying to say

      10     here is that the -- that research paper, and

      11     indeed the cover memo itself, talked about

      12     other things, you know, the hurricanes and

      13     other things that happened that were not

      14     directly related to the earthquake.            But that

      15     that didn't change the fact that the

      16     earthquake-based designation should be

      17     terminated.     What I'm not saying here is that

      18     those other things were irrelevant.            They were

      19     clearly in the memo that we talked about

      20     earlier, we do mention them.          We cite them.

      21     And then we say, but with respect to potential

      22     redesignation or extension under new grounds,
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 196 of 241 PageID #:
                                     9642

                                                                         Page 196
        1    but we say, you know, yes, those things

        2    happened.     The hurricane happened in 2016, but

        3    it does not rise to the level of a new

        4    designation.

        5                 So, again, what I'm saying here is,

        6    the Secretary should be made aware that we did

        7    not do anything wrong here.          We correctly took

        8    the information that the staff prepared in the

        9    underlying report.       We concluded that, indeed,

      10     the earthquake-based designation should

      11     terminate, but I'm not saying that the other

      12     information that they generated was

      13     irrelevant.     It was manifested so because we

      14     talk about it and refer to it in the cover

      15     memo that I sent to the Secretary, whenever

      16     that was, earlier in the year, early in the

      17     previous year.

      18           Q      Okay.   But when you say there's no

      19     inconsistency between that underlying memo and

      20     the formal recommendation to terminate, and

      21     then you say, "The underlying memo talked

      22     about a lot of things that had nothing to do
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 197 of 241 PageID #:
                                     9643

                                                                         Page 197
        1    with the earthquake and its after-effects,"

        2    where is the inconsistency that you're -- that

        3    you're sort of referring to between the memo

        4    and the recommendation?

        5                 MR. MARUTOLLO:      Objection.     Vague.

        6    Also asked and answered.         You can answer.

        7          A      I think the confusion was that -- it

        8    was based on the mischaracterization by the

        9    media, and I wish I could remember what the

      10     outlet was, that evidence had been asserted

      11     that unequivocally backed extending the TPS

      12     for Haiti, and that I or other people in the

      13     USCIS leadership discarded that and didn't

      14     even consider it.       And the inconsistency that

      15     I'm talking about here is -- I'm saying we

      16     need to tell the Secretary that there is no

      17     inconsistency between the underlying Refugee

      18     Asylum and International Operations report and

      19     the formal USCIS recommendation to terminate,

      20     which was on the top memo.         There was no

      21     inconsistency because the -- we did take into

      22     account the evidence that they -- that they
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 198 of 241 PageID #:
                                     9644

                                                                         Page 198
        1    produced in the underlying report, and I think

        2    fairly represented that to the Secretary.

        3                 With respect to the facts relating

        4    to the earthquake-based designation, I think

        5    the media accounts that I was reacting to made

        6    it sound like we didn't even take into account

        7    anything negative regarding the

        8    earthquake-based designation.          We did.

        9    Clearly so.     It was an attachment to the

      10     underlying document that went to the

      11     Secretary.

      12                  So that's what I'm trying to --

      13     that's what I'm asking people to prepare for

      14     the Secretary so she understands that we

      15     didn't, you know, somehow frustrate the proper

      16     process.

      17           Q      Okay.   So, at this point, the

      18     Secretary had made her decision, correct, to

      19     terminate?

      20                  MR. MARUTOLLO:      Objection.     Vague.

      21           Q      By April 2018, to terminate Haiti

      22     TPS, correct?
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 199 of 241 PageID #:
                                     9645

                                                                         Page 199
        1          A      As I recall, that -- yes, that

        2    decision had been -- had been made long

        3    before.

        4          Q      Right.

        5          A      Back in January, I think, was when

        6    the Fed Reg Notice came out, as I recall,

        7    January of 2018.

        8          Q      Okay.    Okay.

        9                 And are you aware of the grounds

      10     that she cited in her decision for making that

      11     termination?

      12           A      As I recall from the -- as I recall,

      13     there was Federal Register Notice in --

      14     somewhere in January 2018, I think, and as I

      15     recall, in that Fed Reg Notice, many of the

      16     same grounds that we adduced in the memo we

      17     sent to her were included.

      18           Q      Okay.    Are you aware that she has

      19     taken the position that the determination

      20     should be based on whether the temporary

      21     conditions caused by the originating event are

      22     the only -- the only factor to consider as
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 200 of 241 PageID #:
                                     9646

                                                                         Page 200
        1    opposed to intervening events or subsequent

        2    events?

        3                 MR. MARUTOLLO:       Objection.

        4                 First, that assumes facts not in

        5    evidence.     Mischaracterizes evidence.         I would

        6    also object to the extent it calls for

        7    speculation as to what the Acting Secretary

        8    who was deciding.

        9                 Also object on the grounds that the

      10     Federal Registered Notice speaks for itself

      11     and also to the extent that there's a

      12     document, the document be shown to the

      13     witness.

      14                  MS. WEBB:    Sure.

      15           Q      It's the press release.        I'm happy

      16     -- I'm happy to show it to you if that would

      17     help, but I was just wondering generally if

      18     you're aware of her official position in that

      19     respect.

      20                  MR. MARUTOLLO:      Also, I just object

      21     even with respect to this press release, my

      22     understanding is that I believe this had been
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 201 of 241 PageID #:
                                     9647

                                                                         Page 201
        1    a deliberative -- a document marked as

        2    deliberative material.

        3                 I'm not certain that this was the

        4    final press release that was ultimately

        5    issued, but you can certainly ask questions

        6    about it.

        7                 (Exhibit 114 was marked for

        8    identification and attached to the deposition

        9    transcript.)

      10           A      (Document review.)

      11                  Okay, I've reviewed the press

      12     release.

      13           Q      Okay.   I would just point you to the

      14     second paragraph, which says -- I won't read

      15     the whole thing, but -- "The decision to

      16     terminate TPS for Haiti was made after review

      17     of the conditions upon which the country's

      18     original designation were based and whether

      19     those extraordinary but temporary conditions

      20     prevented Haiti from adequately handling the

      21     return of their nationals, as required by

      22     statute.     Based on all available information,
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 202 of 241 PageID #:
                                     9648

                                                                         Page 202
        1    including recommendations received as part of

        2    an inter-agency consultation process, Acting

        3    Secretary Duke determined that those

        4    extraordinary but temporary conditions caused

        5    by the 2010 earthquake no longer exist.             Thus,

        6    under the applicable statute, the current TPS

        7    designation must be terminated."

        8                 So are you familiar with that

        9    position that the Secretary has taken or that

      10     interpretation of the statute that she's made?

      11                  MR. MARUTOLLO:      Objection.     Compound

      12     and vague.     You can answer to the extent

      13     you're aware of it and also without divulging

      14     any attorney-client communications.

      15           A      Yes, I'm generally aware of that

      16     position.

      17           Q      Okay.   And are you aware that it is

      18     in some tension with, I guess, your own view

      19     that you've expressed here today in terms of

      20     how you reviewed the material and analyzed the

      21     issues in signing the decision memo?

      22                  MR. MARUTOLLO:      Objection.     I think
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 203 of 241 PageID #:
                                     9649

                                                                         Page 203
        1    that's argumentative and also calls for a

        2    legal conclusion.       Vague as well, but you can

        3    answer.

        4          A      I don't -- I don't think it is a

        5    tension.     Assuming this is the final version

        6    of what was sent out, the statement reads,

        7    "The decision to terminate TPS for Haiti was

        8    made after a review of the conditions upon

        9    which the country's original designation were

      10     based and whether those extraordinary but

      11     temporary conditions prevented Haiti from

      12     adequately handling the return of their

      13     nationals," et cetera.

      14                  So, it is true, the conditions which

      15     relate to the designation for the earthquake

      16     no longer exist in the assessment of the

      17     Secretary based upon the recommendation and

      18     information we gave her.

      19                  That doesn't mean that she didn't

      20     also consider whether there could be a new

      21     designation based on something else.            And as

      22     is clear from the memo that we sent to her, we
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 204 of 241 PageID #:
                                     9650

                                                                         Page 204
        1    did tell her about that and that that was an

        2    option, a possibility, which I guess it was

        3    the Acting Secretary who eventually signed it,

        4    and that was not selected.

        5                 So my position would be that it is

        6    not -- there is no tension between saying that

        7    a given designation of TPS should be

        8    terminated because the grounds upon which that

        9    designation was based no longer exists and at

      10     the same time to say -- and the country

      11     shouldn't get TPS on any other basis either

      12     because -- because that's a separate -- that's

      13     a separate decision.        It's -- they are two

      14     separate things.       So I don't think there is a

      15     tension or a problem.

      16           Q      Okay.   So I guess leaving aside the

      17     potential decision to redesignate and just

      18     focusing on the extension determination, is it

      19     your view that she considered the

      20     extraordinary and temporary conditions caused

      21     by the 2010 earthquake and also the other

      22     subsequent conditions, such as the hurricanes
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 205 of 241 PageID #:
                                     9651

                                                                         Page 205
        1    and the other sort of infrastructure problems

        2    that you had looked at in reviewing and

        3    signing the decision memo?

        4                 MR. MARUTOLLO:      Objection.     Again,

        5    calls for speculation, and also asked and

        6    answered, the last question, but you can

        7    answer again.

        8          A      Well, all I know is that that is

        9    what I sent her.       What we presented to her was

      10     the memo and the packet of attachments, which

      11     talked about also sorts of things, not just

      12     things related to the earthquake and its

      13     after-effects, but the hurricanes and the

      14     other items that we discussed.          So, I mean,

      15     that's for sure.       We sent her all that

      16     information.

      17           Q      We're almost done.       I'm just trying

      18     to finish up.

      19                  Do you recall at any point while

      20     you've been director of USCIS meeting with or

      21     conferring with anyone from any immigration

      22     nonprofit groups to talk about Haiti TPS?
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 206 of 241 PageID #:
                                     9652

                                                                         Page 206
        1                 MR. MARUTOLLO:      Objection.     I think

        2    that's asked and answered, but you can answer.

        3           A     To talk about TPS generally or Haiti

        4    TPS?

        5           Q     TPS generally, let's say.

        6           A     I recall meeting with the Sisters of

        7    Mercy, the religious organization with people

        8    all over Central America to talk about TPS for

        9    El Salvador -- rather, for the various

      10     countries that were being considered some

      11     months ago.     I recall meeting with them twice,

      12     both times with the Secretary.          I think both

      13     times with the Secretary.         At least one time

      14     with the Secretary for sure.          I can't think of

      15     any other groups at this moment.

      16            Q     Okay.   Do you know who Robert Law

      17     is, Robert Law?

      18            A     Yes.

      19            Q     Who is he?     What is his position?

      20            A     Robert Law is a -- he works in the

      21     Office of Policy and Strategy at USCIS.             He is

      22     a political appointee.        He started there
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 207 of 241 PageID #:
                                     9653

                                                                         Page 207
        1    sometime in early 2017, and he acts as kind of

        2    a counselor to Kathy Nuebel Kovarik.

        3            Q      Did you know him before he assumed

        4    that position?

        5                   MR. MARUTOLLO:    Objection.     You can

        6    answer.

        7            A      I knew of him and I met him a couple

        8    of times because, in his previous position, he

        9    was the government relations coordinator for

      10     FAIR.       When I was on the Hill, detailed to the

      11     Office of Senator Grassley -- rather, to the

      12     Judiciary Committee, like I think once or

      13     twice during that two-year period, he came by

      14     in the normal course of his duties to talk to

      15     the Senator on, you know -- or his staff on

      16     one or some other matters.         So I saw him -- I

      17     knew him.       He came into the office, and then

      18     he would move on to wherever his -- whoever he

      19     was talking to next.

      20           Q        Okay.   Do you recall whether you

      21     discussed TPS with him during any of those

      22     meetings?
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 208 of 241 PageID #:
                                     9654

                                                                         Page 208
        1                 MR. MARUTOLLO:       Objection.

        2          Q      Or whether TPS was discussed at any

        3    of those meetings?

        4                 MR. MARUTOLLO:       You can answer.

        5          A      I don't recall ever talking TPS with

        6    him during those times when I saw him on the

        7    Hill, no.

        8                 MS. WEBB:    Let's take a break.        I'll

        9    look over -- I probably am done.

      10                  MR. MARUTOLLO:      Just note for the

      11     record we would ask for a copy of the

      12     transcript for the witness to read and sign.

      13                  MS. WEBB:    Sure.

      14                  THE VIDEOGRAPHER:       We're going off

      15     the record at 3:58.

      16                     (A brief recess was taken.)

      17                  THE VIDEOGRAPHER:       We're back on the

      18     record at 4:07.

      19     BY MS. WEBB:

      20           Q      Okay.   Just one more question, which

      21     is what did you do just to prepare for this

      22     deposition today?
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 209 of 241 PageID #:
                                     9655

                                                                         Page 209
        1                 MR. MARUTOLLO:      Objection to the

        2    extent not revealing any attorney-client

        3    communications, you can answer.

        4          A      To prepare for today's deposition I

        5    met with my attorneys.

        6          Q      Okay.   Did you review -- sorry.

        7          A      No.

        8          Q      I was going to ask, did you review

        9    any documents?

      10                  MR. MARUTOLLO:      I would just object

      11     only to the extent that the documents that

      12     were used to refresh his recollection, but you

      13     can answer.

      14           A      The only document I reviewed was the

      15     final signed memo from -- what is Exhibit 108,

      16     the November 3rd memo.        That was it.

      17           Q      Did you discuss the deposition with

      18     anyone else?

      19           A      I discussed the fact that I was

      20     going to be deposed with my staff to let them

      21     know where I was going to be today, but

      22     otherwise I discussed the substance with
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 210 of 241 PageID #:
                                     9656

                                                                         Page 210
        1    nobody.

        2                 MS. WEBB:    Okay.    That's all I have.

        3                 MR. MARUTOLLO:      Thank you.

        4                 MS. WEBB:    Okay.

        5                 THE VIDEOGRAPHER:       The deposition is

        6    concluded.     We're going off the record at

        7    4:08.

        8

        9                 (Whereupon, the proceeding was

      10     concluded at 4:08 p.m.)

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 211 of 241 PageID #:
                                     9657

                                                                         Page 211
        1    DEPOSITION ERRATA SHEET

        2    Assignment No. 450087

        3    Case Caption:      Patrick Saget vs. Donald Trump

        4

        5              DECLARATION UNDER PENALTY OF PERJURY

        6      I declare under penalty of perjury that I have read

        7    the entire transcript of my Deposition taken in the

        8    captioned matter or the same has been read to me, and

        9    the same is true and accurate, save and except for

      10     changes and/or corrections, if any, as indicated by me

      11     on the DEPOSITION ERRATA SHEET hereof, with the

      12     understanding that I offer these changes as if still

      13     under oath.

      14

      15

      16     SIGNED ON THE ______ DAY OF __________, 20__.

      17

      18     _____________________________________________

      19     LEE FRANCIS CISSNA

      20

      21

      22
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 212 of 241 PageID #:
                                     9658

                                                                         Page 212
        1                       E R R A T A     S H E E T

        2    IN RE:    PATRICK SAGET V. DONALD TRUMP

        3

        4

        5    RETURN BY: _______________________________________

        6    PAGE      LINE                       CORRECTION AND REASON

        7    ____      _____    ___________________________________

        8    ____      _____    ___________________________________

        9    ____      _____    ___________________________________

      10     ____      _____    ___________________________________

      11     ____      _____    ___________________________________

      12     ____      _____    ___________________________________

      13     ____      _____    ___________________________________

      14     ____      _____    ___________________________________

      15     ____      _____    ___________________________________

      16     ____      _____    ___________________________________

      17     ____      _____    ___________________________________

      18     ____      _____    ___________________________________

      19     ____      _____    ___________________________________

      20     ____      _____    ___________________________________

      21     ____      _____    ___________________________________

      22     (DATE)             (SIGNATURE)
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 213 of 241 PageID #:
                                     9659

                                                                         Page 213
        1                       E R R A T A     S H E E T

        2    IN RE:    PATRICK SAGET V. DONALD TRUMP

        3

        4    RETURN BY: _______________________________________

        5    PAGE      LINE                       CORRECTION AND REASON

        6    ____      _____    ___________________________________

        7    ____      _____    ___________________________________

        8    ____      _____    ___________________________________

        9    ____      _____    ___________________________________

      10     ____      _____    ___________________________________

      11     ____      _____    ___________________________________

      12     ____      _____    ___________________________________

      13     ____      _____    ___________________________________

      14     ____      _____    ___________________________________

      15     ____      _____    ___________________________________

      16     ____      _____    ___________________________________

      17     ____      _____    ___________________________________

      18     ____      _____    ___________________________________

      19     ____      _____    ___________________________________

      20     ____      _____    ___________________________________

      21     _____________      ___________________________________

      22     (DATE)                                (SIGNATURE)
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 214 of 241 PageID #:
                                     9660

                                                                         Page 214
        1                 CERTIFICATE OF SHORTHAND REPORTER

        2

        3                 I, Michele E. Eddy, Registered Professional

        4    Reporter and Certified Realtime Reporter, the court

        5    reporter before whom the foregoing deposition was

        6    taken, do hereby certify that the foregoing transcript

        7    is a true and correct record of the testimony given;

        8    that said testimony was taken by me stenographically

        9    and thereafter reduced to typewriting under my

      10     supervision; and that I am neither counsel for,

      11     related to, nor employed by any of the parties to this

      12     case and have no interest, financial or otherwise, in

      13     its outcome.

      14                  IN WITNESS WHEREOF, I have hereunto set my

      15     hand and affixed my notarial seal this 20th day of

      16     December, 2018.

      17     My commission expires July 14, 2022

      18

      19

      20     _____________________________

      21     MICHELE E. EDDY

             NOTARY PUBLIC IN AND FOR

      22     THE DISTRICT OF COLUMBIA
   Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 215 of 241 PageID #:
                                        9661
                                                                                               Page 1

          A           acts 207:1             45:10,17              100:3              47:10 48:6 49:2,8
Aaron 8:4 190:11      actual 24:1          advising 45:20 74:2   airports 171:1       50:16 51:5 53:3
  190:12              add 94:19 116:11     advocacy 187:6        al 1:5,10 9:8        53:20 54:5 55:3,4
abbreviation 183:7      158:3              advocates 187:8,18    aliens 41:21 42:17   56:5,7,16 57:3
ability 13:6,11       added 137:7            188:13                43:8,11 52:17      58:14 59:11 60:3
  137:8 154:13        addition 68:21       affairs 14:8 140:20     75:1,9 118:3       60:12,15 61:3,10
  155:6 171:18          158:14 163:15        190:14                144:12 155:17      61:19 63:2,9,21
  173:5 185:5         additional 43:21     affect 13:6,10          165:6 169:19,22    63:21 64:12 69:6
  186:14                130:18,19 138:5      136:11,13 173:5       172:16 176:9,17    69:16 70:9 71:7
able 52:16 54:16        149:9              affixed 214:15        align 103:9          73:2,15 74:14
  103:22 164:7        additionally 97:5    Africa 173:12         allow 12:5,6 146:2   76:4,6 77:4 78:2
  165:22 171:8          185:19             aftermath 151:10      allowed 145:1        78:17 79:8,13
  172:1 174:11,21     additions 182:18     after-effects 193:4   allowing 75:14       80:2,14,17 81:7
absolutely 121:18     address 11:4           193:17 194:13         76:12 77:10        81:22 82:12 83:5
  124:13,13             165:13 189:13,14     197:1 205:13        allows 154:6         84:16 85:12,22
absorb 174:12         addressed 188:2      AG 74:20              Alternately 118:18   87:7,20 88:22
accept 107:21         addressees 93:4      agencies 49:6 56:21   altogether 169:14    89:15,19 92:15
  125:4,8 126:12      addressing 187:20      57:22 73:10         Ambassador 88:9      95:19,20 97:7
  164:12 168:15       adduced 199:16         115:17 116:6          89:7,20,21 90:5    98:1,8,18 99:2
acceptable 119:13     adducing 186:4         138:13 144:19         91:8,19            100:1 101:13
  124:4               adequately 42:17       145:5,17 178:4      ambiguous 87:7       102:1,14 104:8,22
accepted 16:1           155:16 165:6,14    agency 23:13 24:2     amend 12:13 67:18    105:16 106:3,11
accepts 107:22          165:22 169:19        30:19 31:20 32:19     116:11             107:1,12 108:9,11
accomplish 37:10        170:14 171:8,13      33:10,14 34:3       amended 103:18       109:8 110:2
account 59:18           171:18 173:6         35:4 37:3,9,9,14    amendment 107:8      111:16 113:6,22
  197:22 198:6          174:22 187:14        37:20 38:4,9        amendments 107:7     114:10 115:1,12
accounts 198:5          201:20 203:12        39:21 47:16,21,22   America 180:7        116:3 117:16
accuracy 50:10        adjudicate 52:1        54:1,21 55:16,16      206:8              118:13 119:18
accurate 163:12,13      107:20               67:4 70:14 72:3     American 20:5,6      120:21 122:15
  164:13 168:11       adjudicated 18:14      96:16 107:4           52:17 141:11       123:3 125:1,14,19
  211:9                 110:9,10 111:21      110:14 111:13       analysis 116:22      126:10,20,20
accusing 191:21       adjudicating 111:6     130:20 146:22         167:8 185:10       127:19 128:16
acknowledge 124:3       111:12               170:11 187:20         188:12             129:8 130:15
acronym 51:7          adjudication 54:14     192:6,17 194:19     analyzed 202:20      131:3 133:6
acronyms 102:22         111:8              agency's 54:19        and/or 33:12         134:11 135:19
Act 58:18 94:7        adjudications        agendas 96:21           211:10             136:6,17,18 137:5
acted 91:18             18:10              ago 89:5 156:5        Annotated 182:19     137:18 138:2,16
acting 8:8 25:14,16   administration         206:11              Announcement 8:9     139:8 140:3,14
  25:18 26:18 29:22     50:14,14,21,21     agree 88:11 98:14     answer 12:3,5,6,13   142:2,5,13 143:7
  31:16 32:3,5 36:9   administrations        98:16 105:4 111:2     12:16,21,21 13:6   144:3 145:3,8,15
  66:10,14 67:15        27:11                152:13                19:3 20:14 24:13   146:2,3 148:3
  87:13 101:10        administrative       agreed 97:17 99:4       26:20 28:21 31:6   149:2 150:4
  134:12,20 135:8       33:7 36:4,10       agreeing 98:5           31:15 33:1,2       152:19 153:9
  183:8,9 200:7       adverse 59:18        agrees 98:12 108:3      35:14 36:2 40:1    155:3 157:10,20
  202:2 204:3         advice 84:22 85:2      184:16                42:7 43:3,18       160:3,11 163:3,4
                      advise 44:22 45:4    ahead 40:3 61:3         44:10,18 45:14     164:19 166:13
  Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 216 of 241 PageID #:
                                       9662
                                                                                                  Page 2

 167:20 169:1          20:15,16,18         asks 75:20 108:20       197:18              authority 129:17
 170:7 172:7,18        102:19                108:21              AS1 183:8               146:17
 174:6,15 175:14     appointed 26:2        aspect 179:10         attached 5:8 40:6     authorization
 176:6 177:5 179:2     29:13               asserted 197:10         65:14 83:16 86:11     135:14
 180:1 183:4,14      appointee 50:18       asserting 106:20        86:17 93:13         authors 110:20,21
 184:8 185:22          90:2 206:22         assess 107:19 159:6     112:11 121:13       available 201:22
 186:22 191:14       apposite 80:18        assesses 93:19          131:13 160:17       aware 60:9,9 61:5
 192:12,13 194:15    apprehend 153:22        156:17 158:6          181:2 189:2,19        62:2,20 63:3,4,15
 197:6 202:12        apprised 107:8        assessing 50:2          201:8                 63:22 64:4,6,16
 203:3 205:7 206:2   appropriate 57:22     assessment 56:1       attachment 129:16       64:18 70:13 71:2
 207:6 208:4 209:3     70:14 90:4 178:4      103:7 148:6           129:17,18,20          71:9 84:21 124:17
 209:13                188:8 195:4           155:18 174:19         131:22 132:13,19      125:3 126:4,11
answered 55:4 97:6   approval 39:1           182:21 183:12,22      140:18 146:16         127:14 128:17
 101:13 105:16       approve 39:13           203:16                163:10 182:15,16      142:17 143:14
 106:3 107:11        approximately         assigned 16:13,15       182:17 194:5          144:18 147:4
 140:2 157:10          14:11,22 29:9         18:9 38:17            198:9                 157:12,19,22
 160:3,10 172:6        49:15               assignment 17:10      attachments             196:6 199:9,18
 174:5,15 180:1      April 17:14 29:18       17:19,21 18:5,7       146:12 205:10         200:18 202:13,15
 197:6 205:6 206:2     65:5 66:6 68:3        211:2               attend 13:20 37:18      202:17
answers 12:7 13:1      77:22 190:4         assist 38:18 54:12      37:18               a.m 9:13
 13:11                 198:21              assistance 29:1,4     ATTENDANCE
anticipate 168:5     apropos 168:8         Assistant 26:3,7        4:1                          B
anybody 85:15        area 42:14 62:17        27:12 67:8 90:4     attended 13:22        B 5:7 41:15 42:9
 103:20 115:14         130:9                 91:7 92:1             14:6                 44:4 129:18
 141:13 142:22       areas 31:13 35:18     assists 33:20         attention 64:8         169:20 170:13
 143:18                35:20               associate 4:13          116:22              back 12:14 17:19
anymore 24:10        arguably 155:18         14:17,20 15:7       attorney 12:18 15:7    18:4 22:19 39:12
apart 64:11          argument 104:21         21:2,6 22:14 23:4     24:9 34:19,20,22     44:12 45:6 55:19
apologies 178:18     argumentative         assume 12:11 55:9       41:18 42:9 43:6      57:11,14 62:18
apologize 29:21        203:1                 72:1,1 93:9           43:10 57:21 58:16    65:7 70:5 73:18
 64:22 89:9 182:15   arm 53:7,16 54:9        108:17 163:8,9        99:19 100:13         73:19 80:7 91:3
apparent 105:7       armed 41:19 94:8        183:15                176:16 178:3         96:16 100:7
apparently 133:10    arrived 106:8         assumed 207:3           192:11               107:15,18 108:2
appear 94:14         ASAP 100:22           assumes 63:20         attorneys 192:11       109:15 110:8,19
appeared 96:20       aside 56:20 141:12      114:9 117:15          209:5                111:19 122:1
appears 102:18         204:16                126:18 129:7        Attorney's 3:16        147:17 151:1
 108:19 113:7        asked 99:14,14          136:17 149:1          10:6                 162:6 179:7
applicability          101:12 105:15         153:6,7 160:1       attorney-client        181:17 185:5
 169:13                106:2 107:11          200:4                 64:10 163:1          186:15 199:5
applicable 155:10      140:2 157:9 158:4   assuming 108:13         191:12 202:14        208:17
 167:10,13 202:6       160:2,10 174:5,14     119:20 120:22         209:2               backed 197:11
application 20:11      179:22 197:6          154:1,15 203:5      audibly 12:3          background 13:18
 52:6                  205:5 206:2         asylum 46:21 47:18    August 6:9 88:6       bad 88:22 96:6
applications 18:15   asking 54:13 98:11      49:12 51:14,16,18     93:11 100:18        badly 97:13
 20:2,2,8,10 54:15     99:3 140:4 186:2      51:19,21 52:4         102:21              based 17:2 52:1
applying 18:16         186:3,3 198:13        53:9 54:15 150:18   author 110:20          83:5 99:11 115:2
   Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 217 of 241 PageID #:
                                        9663
                                                                                                   Page 3

 118:5,20 144:4         79:6 133:5 144:22   bureaucratic 26:13       183:2 200:6 203:1     52:15 53:11 68:5
 148:6,6 149:3,15       147:3 157:3          31:22 35:11,20          205:5                 73:22 79:11,14
 158:10,18 159:5      big 72:18             bwebb@mayerb...        camps 193:10            99:14 108:17
 166:19 167:2         bill 175:3             3:10                  candidates 51:13        123:18 201:3
 174:18 179:21        bit 13:17 38:3                               Canoles 21:4          certainly 16:15
 180:4,4 197:8          75:20 93:13                   C            capacity 33:1 36:9      40:2 61:4 77:2
 199:20 201:18,22       100:16 110:11       C 3:1 4:4 9:1 41:16      44:18 54:2 99:4       84:21 111:22
 203:10,17,21           138:21 145:10         43:5 44:5 81:3         135:4                 140:22 142:18
 204:9                  182:1                 129:20 169:20        Capitol 28:4 30:1       153:18 168:21
basic 12:3            block 102:3             173:21 176:14          65:7                  201:5
basically 38:5        body 95:3               178:12               Caption 211:3         certainty 67:20
 96:12 134:17,22      bold 41:13            Cadman 3:18            captioned 211:8       CERTIFICATE
 188:5                Border 67:9 92:2      cadre 51:10 52:8       care 100:21             214:1
basis 62:20 146:17    bottom 94:1 166:16    Calkins 8:5 190:11     career 50:12,19       Certified 214:4
 151:22 156:21        Box 4:7                 190:12                 91:9,15 192:1       certify 214:6
 159:1,7 204:11       Branch 10:10          call 7:21 189:11         194:21              cetera 70:6 155:15
bear 77:15 117:10     branches 143:3        called 18:10           carefully 93:12         158:6,7 203:13
 181:6 185:9          Brantley 3:4 10:1     calling 97:2,3 130:7   Carl 67:13,14,19      Chad 192:20 195:4
bearing 78:8 83:1     breadth 54:8            142:22                 67:20                 195:5
beginning 29:9        break 12:15 57:5      calls 45:12 49:1       carried 30:11         chain 6:4 7:10,15
 131:22                 100:3,3 121:17        53:19 59:22 60:1     carrying 37:13          88:5,14 89:4
behalf 2:19 3:3,13      147:11 208:8          63:1,8 69:15 70:8    case 1:6 39:14          105:4 160:22
 4:3 10:2,4 107:4     Briana 6:5 88:8         71:19 73:1 74:10       44:19 83:6 92:18      162:11 181:18
belief 175:17,20        91:12,13              76:3 77:1,2,17         98:20,21 108:17     chairman 27:20
believe 53:10 67:10   brief 57:10 73:5        78:1,15,16 79:5        111:20 114:3        chairmanship 29:6
 79:11 92:18 99:18      121:22 141:22         79:21,22 81:5          131:18 133:5        chairmen 28:13,15
 152:21 156:8           147:16 208:16         83:4 84:15 85:11       144:12 153:17,20    chance 60:14 68:18
 157:9 161:18         briefing 68:17          85:21 89:13 92:11      167:4 173:19          138:10
 183:6 184:10           72:14 181:15,21       95:12 97:20 98:7       183:8 211:3         change 26:13 27:10
 188:19 200:22          182:3,6,10            108:10 111:15          214:12                103:5 136:19,22
Ben 4:6               briefings 73:8          113:21 115:10,11     cases 21:19,20,21       136:22 175:21
beneficiaries 148:1   briefly 17:20 36:19     116:1,2 117:13         21:22 52:15           195:15
 149:20,22 151:1      broad 24:20 52:19       119:16 120:19,20     categories 81:1,13    changed 26:1 58:17
 154:20 164:2,9         83:11 177:16          124:22 126:8,9,19      82:10 83:1,7          104:11,15 105:5
 174:12               broader 34:20           127:18 128:14,15       155:11 175:11         106:6 137:8
beneficiary 79:3        79:18 139:16          129:5,6,7 131:1      caused 59:18 96:6     changes 37:7 49:5
 159:21               broadly 36:21           134:7 135:18           119:8 126:2           49:10 105:8,11
benefit 52:18 195:6   Brooklyn 3:19           136:16 137:4           199:21 202:4          106:13 127:3
best 15:12 25:9       brought 64:7            138:11,15,19           204:20                128:21 211:10,12
 28:12 33:11 47:12    Brown 2:7 3:6 9:16      139:7,22 140:12      causes 121:4          chaotic 151:9
 49:9 52:10 53:4        10:2,4                141:18,20 144:2      CBP 25:4 46:1         characteristics
 87:22 192:14         bubbles 111:6           148:21 150:3           143:16                77:7
better 100:16         Building 134:16         152:18 153:5         Center 14:10          charge 26:3
 109:12 114:15        bulk 16:10 36:17        157:16 164:17        Central 141:11        chart 163:10
 170:12               bullet 184:1,10         168:17 174:3           180:7 206:8         Chase 11:10
beyond 70:17 74:11      186:4,8               176:6 177:4 179:1    certain 34:2 47:12    check 162:7,12
   Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 218 of 241 PageID #:
                                        9664
                                                                                                    Page 4

  193:11               citizens 20:6 52:17     111:5                 60:1 63:1,8 79:6    Congress 38:8 39:6
checking 189:8         Citizenship 4:14      comments 103:19         83:4 119:16           39:18 82:18 161:6
Chertoff 73:19           10:12 22:15           103:20 107:15         120:21 126:19         170:16 171:5
Chevy 11:10            city 11:8               110:6,15,22 111:5     129:7 136:16          175:18
chief 19:17 22:14      civil 10:9 50:12,19     116:8 169:4           152:18 153:7        congressional
  31:17,19,20 32:6       93:1,1 128:3        commission 214:17       176:6 177:4 179:2     190:20
  32:7 33:10 35:2,4    claim 51:19 52:4      commit 79:11            203:2               connection 81:6
  35:6,8 36:5,6,12       150:18              committee 28:13       conclusions 91:11       113:11 171:20
  36:12 38:13,14       claims 51:18 52:1       28:14 29:7 207:12   condition 53:17       consequence
  47:20 48:1 55:8      clarify 12:10 68:8    communicate 72:2        54:2 119:14,22        170:21
  67:15 161:12,15        122:10                72:11 91:3 96:16      120:1 121:2,3       consider 60:5 76:8
  163:2 195:5          class 150:12          communication           188:11                76:11,14 77:13
children 78:7          clear 37:10 38:1,3      96:1 142:18         conditioned 154:21      78:21 118:8,9
chime 116:8              39:7 134:20 140:4     145:21 157:18       conditions 13:5         119:13 120:15
choice 17:2,3,4          185:19 203:22       communications          42:14 43:7 49:13      145:11 146:4
cholera 63:6           clearance 38:11         141:21 142:3          50:3 56:2,14 58:1     155:8,19 159:11
choose 71:17 73:21       91:1 103:2            202:14 209:3          58:4,20 59:5,7,12     197:14 199:22
  102:4 153:16,17      cleared 38:22         companies 22:1,6        59:13,15,18 60:5      203:20
  153:20               clearing 39:20        compare 169:16          74:19,22 93:20      considerable 119:7
chosen 130:12          clearly 133:17        Compared 152:20         94:3,10,12 105:13     126:1
Christian 3:5 10:3       145:5 155:17        competing 96:21         106:1 114:19        consideration
  10:3                   162:14 175:18       complete 13:11          116:21 117:4,21       39:13 77:10 124:4
Chuck 27:20              195:19 198:9          54:7                  118:2,6 119:1         134:22 155:5
circle 102:5           clears 107:3          completed 120:7         129:2 148:9         considerations
circulated 90:20,21    clubbed 95:2            144:9 153:9           156:21 157:3          167:11 177:10
  92:19 116:7          code 177:7,9          component 45:19         165:19 166:20       considered 117:18
circulates 38:20       colleagues 19:7         72:3 90:11 91:1,4     169:21 171:4          118:7 146:6 157:2
circumstance 154:3       169:12                107:15,17,19          173:22 178:5,8,14     168:7 178:17
circumstances          collected 71:3,10       109:14 110:9,13       178:21 179:5,8,10     204:19 206:10
  59:14 171:16         Columbia 14:7           110:15,17 116:6       182:20 183:12,21    considering 75:14
CIS 29:15 46:5,19        214:22              components 25:1,3       199:21 201:17,19      136:9 160:7
  103:2,4,8,13         come 18:17 22:19        25:4 46:1 85:2        202:4 203:8,11,14   consistent 96:10
  104:6 109:7            23:9 38:21 39:9       90:14,22 109:11       204:20,22             97:14 103:6
  115:15 140:6           62:13 114:7           143:19              conduct 56:14         constantly 51:11
  156:10                 136:14 166:3        compound 50:15        conducted 88:22         142:19
Cissna 1:14 2:1          168:5 177:17          71:6 87:7 123:2     conference 7:20       consulate 16:15,17
  5:14 6:15,20 7:11      190:13                178:19,22 202:11      189:11                17:10 18:12
  7:16 8:5 9:6 10:17   comes 48:9 111:19     conceivably 177:14    conferring 205:21     consult 39:20 47:16
  11:3,12 73:14          188:7               concern 96:13         confirmed 29:19       consultation 57:21
  77:19,19 79:21       comfortable 48:11     concerned 187:19        30:11 65:2,5          178:3 202:2
  80:12 81:21 89:15    coming 14:14,16       concerns 34:15          143:11 161:6        consulted 49:17
  106:20 211:19          55:20 62:11           91:2,5 107:19       conflict 41:20,21       116:15
Cissna's 97:4            148:19 165:17         110:6,22 179:12       94:8                contains 116:21
cite 195:20              187:3               concluded 156:10      conflicting 111:12    contemplate 166:9
cited 199:10           commend 95:20           196:9 210:6,10      confused 93:14        contemplated
citizen 150:18         comment 90:22         conclusion 49:1       confusion 197:7         105:9
   Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 219 of 241 PageID #:
                                        9665
                                                                                                 Page 5

contemplating 74:1      68:14 87:18 92:3      117:4 118:6        CP_00029138 7:13       184:14 190:22
  170:16 175:3          92:4 96:21 97:18      119:21 120:1       CP_00031945 7:18       211:16 214:15
context 187:3           98:3,15 103:14        121:1,3 129:1      CP_00031967 8:6       days 37:6 57:17
continue 12:7           105:14 106:4          154:4,6,7,9,13     crafted 97:13          91:9 162:16
  50:20 58:6 93:21      109:21 118:11         155:6 157:3        Craig 35:5 67:21       177:21 181:8
  94:10 120:9           119:20 120:22         158:17,22 164:3      161:14,15 163:15    day-to-day 37:2,4
  127:11 178:10         130:9,13 136:4,20     165:21 168:14      created 107:14        de 90:3
  179:6                 137:1 153:3           170:17,22 171:7    creating 171:17       deal 37:20 144:13
Continued 4:1 6:1       157:11 161:7          171:18 173:5,17    Creole 19:10          dealing 98:21
  7:1 8:1               174:13 176:3          175:6 176:10       crime 79:3 128:1      dealt 23:12 61:13
continues 41:14         193:12,13 198:18      178:11 180:14        152:2 159:20         64:16
  59:1 156:20           198:22 214:7          182:20 183:12,21   crimes 70:4 79:11     December 1:16 9:3
contrary 43:12        CORRECTION              184:22 185:2         79:19 80:5 148:17    9:12 214:16
  75:10 76:20           212:6 213:5           187:10 204:10      criminal 78:11        decide 107:21
  176:19              corrections 211:10    country's 185:4      criminality 78:18      120:4 121:6
contribute 56:22      correctly 133:10        186:14 201:17        79:14               decided 17:5 159:8
  172:13                196:7                 203:9              criteria 59:1         deciding 111:4
control 132:22        correspondence        couple 20:5 52:9       187:22               146:7 187:15
  154:17                38:8                  66:2 100:10        criterion 121:8        200:8
conversations         counsel 4:13 9:21       105:10 117:1       Culver 7:12           decision 6:9,14,18
  139:11,12,18          10:19 22:14,15        162:16 207:7       current 27:17          27:4 44:20 45:2,5
  140:5,8,15 141:2      23:4 31:20 35:2,4   course 39:19 41:5      29:12,14 30:8,15     45:19 48:20,20
  141:4 142:6,16        45:22 47:20 90:13     62:2 207:14          31:16 90:19          69:11 74:3,8
  143:5,10,18           92:21 95:20         courses 16:11          116:21 117:4         77:22 84:8,12,20
conveyed 191:11         124:10 161:15,21    court 1:1 9:10,19      157:3 202:6          85:6,8,15,19
conveys 192:10,10       163:2,20 214:10       10:14 75:5 142:1   currently 32:12        93:16 102:2,2,10
convicted 70:4 79:3   counselor 31:18         144:22 146:1         35:8 36:8 66:19      109:6 111:10
  80:5 152:1            32:9,10,12 38:14      214:4                141:22               113:4,8,17 115:16
convictions 78:11       66:7 91:19 92:3     courtroom 11:17      cut 34:2               117:10,17 118:10
coordinate 24:22        162:3,4 190:8       court's 45:14                               118:16,21 130:8
  34:7                  207:2                 138:17 144:4               D              130:21 133:3
coordinated 46:18     counselors 73:21      cover 129:14 130:2   D 9:1                  135:17 136:2,13
  46:22 48:9 49:18    counsels 161:20         130:3,8 149:6,16   data 34:13 70:3        136:14 137:14,15
  50:6 88:2 108:16    countries 49:22         149:18 150:5        71:2,3 72:15 74:7     138:11 139:4,18
coordinates 46:8        67:5 87:12 88:19      155:22 175:5        79:18 114:20          144:14,16 145:12
  47:4,10               173:12 180:7          194:2 195:11        159:18 160:7          145:19 147:20
coordinating            206:10                196:14             date 116:16 191:12     148:19 149:15
  114:13              country 37:21         coverage 192:5        212:22 213:22         156:16 157:5,9
coordination 34:11      44:14,20 46:11,14   covered 141:21       dated 5:13 6:4,18      158:15 159:9,15
coordinator 207:9       49:13 50:3 53:13      145:22 173:4        7:10,15 8:4 131:6     160:8 166:8
copied 88:7,8,8         53:17 54:1 56:2     covers 176:9          133:11                169:13 174:11
copies 83:19            56:14 58:20,22      CP_00000678 6:7      David 4:15 9:17        184:2,3 185:8,10
copy 208:11             59:5,16 69:1        CP_00001526 5:15     day 22:21 37:5         186:17 187:4
correct 24:14 29:11     75:15 94:6 95:16    CP_00021753 6:16      100:21 102:21         191:2 193:20,22
  30:9 58:8 60:11       105:13 106:1        CP_00026912 7:22      133:19 151:13         198:18 199:2,10
  61:11 63:17 65:1      114:18 116:21       CP_00028905 6:21      153:14 182:11         201:15 202:21
   Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 220 of 241 PageID #:
                                        9666
                                                                                                     Page 6

 203:7 204:13,17       16:9 19:22 22:9       designate 48:20        details 28:16 50:4      157:14 166:2
 205:3                 23:2 24:1 25:14        94:6 118:19 159:7       70:1 75:20            169:14 171:14
decisions 62:3         26:16 62:15 64:20     designated 44:21       determination           189:14
 73:22                 92:19 109:20           46:15,15,16 60:10       80:19 81:6 89:17    difficult 170:21
decision-maker         116:12,16 119:13       165:3 173:12            106:22 119:14       dig 54:17
 74:13                 119:17 129:20          176:9 178:12            146:5 147:22        Dimple 66:11,13,19
DECLARATION            142:9,16,18,22        designation 5:19         148:12 149:19         161:17,18 163:17
 211:5                 156:1 191:22           42:20 44:5,6 45:9       154:19 174:10,16    direct 11:7 32:2
declare 211:6          195:6                  48:17 57:18,19          199:19 204:18         56:6 63:11 76:3
declared 185:1        departments 92:9        58:3,5,22 59:8,20     determinations          98:8 99:1 132:11
Defendant 7:7          93:8                   60:9,18,20,22           62:3 92:14            145:3,7 146:1
Defendants 1:11       department's 17:3       62:19 63:5,16         determine 48:10         163:2 169:12
 3:13 4:3 7:4          17:4 149:7             64:1,4,17 69:1          58:4,22 169:8       direction 30:18
defense 10:10         depend 174:7            74:19 87:10 93:20       178:8 179:4           37:8
defer 55:7 170:11     dependent 174:9         93:22 94:13           determined 80:18      directive 183:19
degree 14:7           depending 37:5          113:12 118:11,17        202:3               directly 31:7 33:12
deliberation 183:4    depends 93:2 182:8      148:5 149:22          determines 119:22       34:18 184:11
 185:21               deposed 11:19 12:1      156:22 158:9,10       determining 44:14       195:14
deliberations 45:13    37:6 209:20            158:16,18 159:1,3       78:21               director 11:11 24:6
 70:9 74:10 77:2      deposition 1:14 2:1     159:5 165:12,17       development 70:19       25:13,14,16,19
 78:2,16 80:1,14       5:9 6:3 7:3 8:3 9:6    166:17,18 167:1,2       142:20                26:6,14,18 28:4
 84:16 85:12,22        9:14 11:13 40:6        167:5 175:7,11        devoted 21:5 53:1       29:15,22 30:4,16
 95:13 97:3,21         40:10 65:14 83:16      176:3 177:22          DHS 24:7,8,20,22        33:12 36:22 39:7
 104:22 108:11         86:11,17 99:18         178:1,7,9 179:5,9       29:1 30:5 35:16       46:10 49:4 65:1
 111:16 113:22         112:11 121:13          187:17 195:16           36:3 45:21 56:20      66:10 82:14 87:13
 115:11 116:2          131:13 159:19          196:4,10 198:4,8        61:7,11 64:14         87:14 107:5 109:7
 117:14 120:20         160:17 181:2           201:18 202:7            65:9 66:15,17,21      111:11 135:5
 125:1 126:9,17        189:2,19 201:8         203:9,15,21 204:7       66:21 67:1,11         140:10 183:7
 127:19 128:15         208:22 209:4,17        204:9                   68:9 72:2,7,9         205:20
 129:6 131:2 134:8     210:5 211:1,7,11      designations 41:13       90:11,22 91:15,17   directorates 34:3
 137:5 138:16          214:5                  44:2,13 81:7            92:9,22 93:5 99:4     34:12,16 47:20,21
 139:8 140:1,13       depositions 99:15       88:17                   103:20 107:15,16    director's 33:5,7
 141:19 142:13        deputy 24:6 25:8       desire 134:18,19         115:18 116:6          47:1 172:6
 144:3 148:22          26:2,7 31:16 32:3     desk 103:8 106:9         134:13 140:6,7,9    directs 33:21,22
 164:18 168:18,20      32:5 36:6,12           108:5 113:4             141:1,3,7,13        disagree 56:1
 169:5 174:4           38:14 161:19,19       Despite 94:16            143:4,12,19         disaster 42:12
deliberative 95:11    describe 18:5 30:15    destination 39:17        145:18 147:5          166:21 167:3
 98:9,19 145:2,6       30:17 32:18 36:22     destruction 119:8        152:3 161:20          170:20
 145:20 157:18         37:2 48:3              126:2                   182:17              discarded 197:13
 168:21 201:1,2       described 33:11        detail 28:6,10,11,13   differences 48:16     discharge 33:8
demographic 70:3       46:12 53:8 64:14       41:10                   48:18 123:11        disclose 64:10
 76:17 77:6,7          111:22                detailed 28:2,22         170:3,3             discovery 99:17
demonstrate           describes 51:7 59:2     61:16 62:12 162:4     different 14:19         142:1
 180:18                129:17                 207:10                  49:21 52:4 53:14    discuss 41:9 209:17
department 3:15       describing 146:16      detailee 38:15           110:17 111:5        discussed 38:11
 4:5 7:7 10:9 15:22   description 129:18     detailees 38:16          118:15,20 127:5       84:20 85:19 87:5
   Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 221 of 241 PageID #:
                                        9667
                                                                                                 Page 7

  87:16,17 105:22      131:10 132:7,18     drafting 29:5 46:8     62:21 151:8,11        83:8 88:5,14 89:4
  113:3 114:12         146:15 149:10        47:4 48:9 49:18       155:14 156:19         89:11,14 91:22
  123:13 127:9         157:7,8 160:19       55:11 96:6 107:18     158:10 159:6          93:4,10 96:1
  133:2,3,21 147:3     163:11 176:5         114:13                170:19 173:1          97:15 98:3,12
  148:14 155:21        177:19 181:4,5      drafts 113:18 114:2    179:18,20 193:4       100:18,19,20
  159:18 164:22        189:4,5,21 198:10    114:4,6 115:7,15      193:16 194:12         102:22 103:16
  193:21 205:14        200:12,12 201:1      127:10                195:14 197:1          105:4,21 160:21
  207:21 208:2         201:10 209:14       drawn 182:21           202:5 203:15          162:8,10,16,20
  209:19,22           documentation        drought 42:11          204:21 205:12         164:5,20 167:9,15
discussing 176:14      55:12                155:14              earthquake-based        169:3,11 175:2
  186:13              documents 36:20      due 41:20 63:5         195:16 196:10         179:15 181:9,11
discussion 64:19       37:11 38:2,19       Dugan 4:4 10:8,8       198:4,8               181:16,18,22
  73:4 149:9 156:2     39:20 56:9 81:20     86:9                East 3:18               184:7,20 185:14
  167:14               86:21 108:21        Duke 8:8 101:15      Eastern 1:2 3:17        187:18 188:5
discussions 85:8,14    110:7 114:14         134:13,20 183:9       9:10 10:6             189:13,14 190:15
  89:3 130:19 139:3    129:22 149:13,14     202:3               Ebola 173:11          emailed 185:8
disease 173:2          154:8,11,18         duly 10:18 128:19    economic 177:15       emailing 163:17
displaced 119:10       155:22 191:19       duties 18:6 19:19      177:15                190:16
  126:3                192:7,17 209:9,11    23:3 24:11 30:11    Eddy 1:18 9:19        emails 88:6,7 93:7
disregarded 192:1     doing 24:10 34:7      37:22 41:5 51:7       214:3,21              167:21 186:8
  194:21               50:5 65:9 70:19      207:14              edit 103:22           embassies 16:12
disruption 42:13      Dominican 117:7      duty 17:10,19 18:8   edited 104:2          Embassy 17:22
  170:18               124:1 148:15         96:11               edits 39:11 109:15      19:8,18
District 1:1,2 3:17   Donald 1:8 9:8       D.C 1:15 2:9 3:8       110:6,22 111:20     emphasize 96:19
  9:10,10 10:7         211:3 212:2 213:2    4:8 9:2,15 15:8       111:21 122:11         156:4
  141:22 214:22       DOS 116:16,17         22:20 53:1,12       effect 58:3 178:7     employed 20:5
Division 10:9         doubted 179:18        134:16              effectively 89:22       214:11
divulging 202:13      Dougherty 67:6,7     D1 183:6             eight 16:6,19         employee 23:18,22
doc 182:19             88:5 90:5 91:7      D1-AS1 182:21        either 23:10 36:5     employees 20:1
document 38:7,10       97:16                183:1                 37:14 39:12,17        50:11,18 51:2
  39:8,10,16 40:13    dozen 31:11                                 52:11,16 112:4        56:13
  40:18,19 65:19,20   DPP_00000473                  E             128:18 138:19       employment
  68:22 69:15 70:20    6:12                E 1:18 3:1,1 5:7 9:1   192:16 204:11         135:13
  73:1 84:5,6 86:19   DPP_00019502           9:1 212:1,1,1      El 140:21 206:9       employment-based
  87:4,8,11,18 90:7    8:11                  213:1,1,1 214:3    elaborate 75:19         20:17 21:22 23:9
  91:10 95:18 96:8    draft 48:1 55:20       214:21             Elaine 8:8            encapsulates
  96:17 97:12,22       79:22 93:17 103:7   earlier 17:16,16     election 120:8          130:11
  104:1,20 106:14      103:9 113:8,9,10      30:3 84:20 99:15 element 177:12          ended 28:7,7 153:1
  107:4,14 109:13      113:14,16 115:6       127:5,9,22 128:11 eligibility 59:1,3     enforced 175:20
  109:21 110:16,18     116:14 123:17,19      158:3 159:18       email 5:13 6:4,4      enforcement 152:5
  110:20,21 111:19     124:6,20 126:5,15     161:3 164:22         7:10,10,15,15 8:4   engage 37:17
  112:17,18,20         127:1 128:1,12,20     176:14 184:20        40:14 65:21,22      engaged 47:16
  113:2,7 114:16,18    128:21 130:4          195:20 196:16        66:6 68:7,13,16     engages 45:8
  114:21 121:15,16    drafted 77:18 96:2   early 17:13 25:22      69:7,18 71:16       enjoyed 23:1
  122:6,18 123:5,7     96:3,9,20 97:9        68:3 196:16 207:1    72:13,14 73:14      entail 16:7 19:20
  123:12 127:1         110:17              earthquake 42:11       77:18 79:22 80:3    entailed 16:9
   Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 222 of 241 PageID #:
                                        9668
                                                                                                  Page 8

entails 16:18 51:9    evidently 104:1          209:15              72:5 93:22 95:1               F
entire 27:6 30:9      exacerbated 119:7      exhibits 40:11        117:11,18 118:9     face 95:21
  33:14 65:6 170:14     126:1                  189:17              144:6 188:15        faces 119:6 125:22
  173:10 175:15       exact 30:2 50:4        exist 43:6 202:5      195:22 204:18       fact 33:1 44:18 54:6
  211:7                 66:16,20 68:2          203:16            Extensions 44:1         77:20 79:7 83:6
entirely 131:18         82:5                 existing 104:13     extent 32:22 45:12      89:16 95:14
entirety 52:18        exactly 26:5 49:20       118:17 152:5        47:9 53:19 54:18      115:22 119:21
  129:19                171:21 174:8         exists 74:21 118:1    55:3 58:13 63:19      120:14 121:1,4
entities 34:7 72:3      187:13                 179:11 204:9        70:8 71:21 76:4       130:5 148:8
  145:17              EXAMINATION            experience 18:22      79:8 80:2 81:18       165:15 170:6
entitled 57:16          5:1,3 10:19            19:4,5,12 73:16     81:20 82:12 84:15     174:9 177:2 180:3
  177:20 181:11       examine 148:13,18        73:17,18 109:19     85:11,21 87:21        180:10 195:15
entity 38:13 45:17      179:8                  110:3,15 156:20     89:15 97:20 98:7      209:19
  48:1                example 20:18            172:14 180:4        102:1 104:20        facto 90:3
entry 16:14             33:10 38:7 140:19    expert 29:2 56:4      106:11 107:1        factor 155:5,8,19
environmental           155:11 173:9,15      expertise 50:2        108:9 111:15          155:20 199:22
  15:3 42:12 155:12   examples 20:20           53:16 54:2          113:21 115:10,11    factors 145:10,16
  165:2,4 166:21      exchange 20:19         experts 47:15,17      115:12 117:13,14      146:4,6 148:13,19
  167:2 170:15,20       91:6 181:9             49:21 53:6          120:19,20 123:3       151:15 172:12,15
  172:22 173:19       excised 106:6          expiration 69:1       124:10,22 125:1       178:13 188:10
epidemic 42:11        exclamation 94:18      expire 64:5           126:8,21 127:18     facts 63:20 99:13
  173:1,8,9           excuse 40:21 48:17     expires 214:17        128:14 131:1,2        99:17 114:9
ERRATA 211:1,11         55:16,21 59:20       expiring 64:17        133:5,7 134:7         117:15 126:18
ESQUIRE 3:4,5,14        85:18 88:6 112:13    explain 35:11 38:2    135:20 137:4          129:8 136:17
  4:4                   127:22 148:16          110:11 147:1        138:15 139:7,9,9      149:1 153:6 160:2
essentially 79:19       175:5                  163:16              139:22 140:12,14      174:8 198:3 200:4
  164:1 168:13        executive 30:18        explaining 192:21     141:18,19 142:2     fair 53:22 54:21
  178:20 192:5          33:9 38:5,19 91:4      195:7               144:2,15 145:4,16     55:6 119:12
established 51:10       110:18               explanation 105:13    148:21,22 150:3       145:14 207:10
establishing 158:18   exhaust 92:8           explicitly 99:16      157:7,17,20         fairly 198:2
estimated 179:16      exhibit 5:9,10,13        151:6               162:22 164:17       faith 88:22
et 1:5,10 9:8 70:6      5:17 6:1,3,4,9,14    explore 145:10        166:3 167:18        falling 29:6
  155:14 158:6,6        6:18 7:1,3,4,10,15   express 91:5 169:3    168:17 170:6        familiar 41:2 42:3
  203:13                7:20 8:1,3,4,8       expressed 134:17      177:3 183:5 184:6     42:22 43:15 44:7
event 59:20 157:4       40:4,5 57:14           202:19              191:10 192:9          58:7 202:8
  167:20 199:21         65:12,13 74:18       expressing 96:13      200:6,11 202:12     familiarize 40:13
events 59:19 200:1      83:13,15 84:1        extend 48:21,21       209:2,11            familiarized 122:5
  200:2                 86:10,16 100:11        74:8 78:22 79:1   extraordinary 43:7    family 22:20
eventually 70:20        112:9,10 121:12        118:16 134:18       74:18,22 94:9       fantastic 19:5,12
  108:2 204:3           122:5 129:16           158:15 187:16       117:19,20 118:2     far 47:19 50:17,18
evidence 63:20          131:12 132:9         extended 57:19        148:8 156:20          142:4
  114:9 117:15          160:14,16 163:11       63:5,16 64:1        165:18 166:20       fashion 165:11
  126:18 129:8          166:15 167:19          178:1               171:4 173:22        fast 19:14
  136:17 149:1          181:1 183:16         extending 94:21       179:10 188:11       February 28:5,8
  153:7 160:2           185:19 188:19          135:13 197:11       201:19 202:4          30:2 65:7 120:8
  197:10,22 200:5,5     189:1,18 201:7       extension 5:18 44:6   203:10 204:20
   Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 223 of 241 PageID #:
                                        9669
                                                                                                  Page 9

Fed 199:6,15             112:6 117:3         Francis 1:14 2:1      107:13 110:14         41:9 57:8 62:18
federal 10:10 15:2       123:19 124:8          5:14 6:15,20 7:11   111:18 131:5          70:12 73:18,19
  40:20 63:12            132:12 158:5          7:16 8:5 9:6 10:17  143:16 144:5,13       86:14 90:9,10
  199:13 200:10          162:8 182:14,17       11:3 88:9 211:19    161:19,20 171:5       91:22 92:17 96:7
feel 48:11 101:18        185:12 190:15       Franklin 4:6          176:16 178:3          100:4,14 102:22
  125:7                  193:18 200:4        fraud 54:15           180:5                 113:1 121:20
feelings 97:4 99:6     fiscal 152:8          free 101:18 125:7   generally 11:7 19:1     126:7 147:14
Feinstein 81:12        five 17:12 18:19      frequency 154:5       31:12 32:16 33:3      163:7 192:8
   82:4,17               52:3                frequently 110:4      33:18 62:15 63:22     208:14 209:8,20
felony 79:12           flood 42:11 155:1     front 31:18 32:10     64:19 83:2 91:20      209:21 210:6
felt 96:22               155:14 170:19         32:17,18 33:4       92:19 103:16        good 9:5 10:21,22
field 37:12,20 47:15     173:1 174:2           34:1 35:16 36:3,7   134:7 137:22          173:9
filled 36:8            focusing 204:18         36:15 38:10,12,17   138:4 139:19        govern 56:13
final 37:12 47:1       following 69:2,10       38:21 39:1 91:17    140:9 141:4         government 10:7
   48:7,8 74:12        follows 10:18           91:20 112:1,5       143:14,21,22          10:13 22:22 57:22
   111:12 121:10       foregoing 214:5,6     frustrate 198:15      200:17 202:15         74:11 78:2 85:21
   124:6,20 126:5,15   foreign 15:22 16:2    full 11:1 13:1,11     206:3,5               108:10 110:14
   127:4,15 129:3,16     19:22 20:5 42:15      54:8,18 117:3     generated 196:12        111:15 113:21
   152:1 154:2,9         42:19 43:8 57:19      151:19            Georgetown 14:9         115:10 116:2
   201:4 203:5           58:1,2 67:4 75:1    fully 50:4 82:2     getting 27:3 36:20      117:5,13 120:9,19
   209:15                118:3 133:14,22     function 38:6         113:3 187:17          123:21 124:18,22
finally 43:5 80:6        134:2,9,14,17       functions 33:9,13   give 13:1 86:14         126:9,17 127:10
  120:5 161:22           138:8 140:20          35:11,21 51:2       121:10 129:10         127:18 128:14
financial 214:12         141:8 155:15          53:8                154:8 166:14          129:5 131:1 134:8
find 118:1 188:17        165:5 169:18,21     fundamental 52:2    given 38:17 39:1        137:4 138:12,16
finds 41:19 42:10        178:1,5,6,21        further 39:12 41:15   44:14 45:13 68:6      141:18 142:12
  43:6,11 74:21        foreigners 176:2        117:6 119:3         81:22 103:4 109:8     144:2 148:18,21
  75:8 155:13          forget 173:11           123:22              138:17 157:19         164:17 166:22
  176:17               forgetting 36:14                            168:22 191:12         168:18,20 173:20
fine 11:9 108:4        forgoing 94:16                 G            204:7 214:7           174:4 178:4 183:4
  185:17               forgot 36:6 112:14    G 9:1               giving 85:2 154:10      185:21 207:9
finish 12:5,7 45:9     form 127:2            gain 53:16          glean 34:15           governmental
  205:18               formal 39:9 56:12     gather 69:22 163:7 gleaned 71:11            45:13 70:8 77:1
finished 95:3            68:6 116:18 193:1   gauge 122:21        go 12:2,14 39:16        78:15 80:1,13
finishing 17:18          196:20 197:19       gender-based          40:3 41:9 61:2        84:15 85:11 95:13
firm 14:17 15:7,8      formally 173:20         128:2               81:1 100:3 105:6      97:3,21 104:22
  21:3,4,5,7           formed 156:21         Gene 5:13 6:6 66:4    129:1 151:1 161:4     139:7 140:1,12
first 7:5 13:19        former 89:21            66:5 73:14 88:8     162:6 185:3           157:18
  14:15,16 17:9          183:19                92:2                192:19              government's
  29:13 32:8,15        forms 52:15           general 21:4 29:6   goes 14:18 47:6         131:17
  45:16 66:4 73:12     forth 59:2 70:5         40:9 41:19 42:10    56:22 79:6 105:21   grab 112:13
  81:17,18 88:13,15      80:7                  43:6,10 45:22       110:19 112:2        graduate 14:5,6
  95:2,10 97:1         forward 19:14 64:3      57:21 58:16 68:22   116:7 126:17        graduated 14:12
  99:18 103:6            181:16,22             70:3 76:17 77:5     127:2 133:5         granted 28:16
  104:11,12,17,18      fourth 80:6             90:13 92:20         144:22                78:19
  105:4,6,11,22        frame 86:4              101:17 102:4      going 16:13,15 18:4   Grassley 27:20
   Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 224 of 241 PageID #:
                                        9670
                                                                                              Page 10

  28:12 61:16 62:7     109:7 113:11,18     handle 23:5 42:16    helping 50:22          154:4,8,11,18
  207:11               114:4 115:16         51:8,17 108:20      helps 132:3            162:4 193:5
great 37:20 170:17     117:17 119:5,6       155:16 164:8        hereof 211:11       ICE's 152:4
greatly 54:10          120:6 125:22         165:5,14,22         hereunto 214:14     idea 69:18 96:5
ground 12:3 48:19      127:10 133:3,14      169:19 170:14,22    high 50:13 128:3       97:9 126:21
  88:21 97:5 119:21    137:10,15,19,21      171:8,18 173:6      highlight 93:17     identification 40:6
  120:14 121:1         138:4,19 139:4,20    174:22 185:5          94:2,11 124:16       65:14 83:16 86:11
grounds 52:3 81:19     140:19 143:5         186:15 187:14         127:21 130:13        86:17 112:11
  95:11,18 98:19       144:17 147:21       handled 15:2,17      highlighted 105:12     121:13 131:13
  116:1 118:20         148:1,1,9 149:20     20:7 21:19 171:13     105:20               160:17 181:2
  140:14 142:12        151:9,14 152:14     handling 201:20      Hill 28:5 30:1 65:7    189:2,19 201:8
  163:3 164:19         152:20 154:21        203:12                207:10 208:7      identified 81:3
  169:1 185:20         156:7,17 158:14     Hang 75:4            history 13:18       ii 42:15 169:20
  195:22 199:9,16      164:7,11 165:12     happen 55:22         home 11:4           iii 42:19
  200:9 204:8          165:17,17 166:9      90:16 110:4         Homeland 7:8        illegal 144:12
group 19:21,22         168:7 173:19        happened 95:8          22:10 24:1 26:16  imagine 153:19
  20:3,7 21:7 24:7     174:11 180:7         96:5 100:17 136:8     58:16,18,19          171:10 177:14
  26:3,6 28:4 30:5     187:17 189:9         139:13 140:18         119:17 157:13     imagining 170:15
  33:4 53:11 62:1,1    191:3 193:6          141:5 158:21          176:16 193:12     immediate 33:8
  64:20 71:15,16       197:12 198:21        195:13 196:2,2      homes 119:9            73:21 151:10
  73:6 74:4 92:8       201:16,20 203:7     happening 89:3       horrific 170:20        184:20
  141:10 162:19        203:11 205:22       happens 116:4        House 141:16        immediately 151:7
  190:16 193:7         206:3               happy 185:15           142:1,3,7         immigrant 18:9,11
groups 26:4 73:9      Haitian 18:15         200:15,16           houses 171:2           18:14,16 21:20
  82:19 205:22         137:9 148:10        Harrisburg 14:19     housing 119:7          23:10
  206:15               152:4 159:20        head 12:4 19:21        126:1 148:16      immigration 4:14
guess 21:9 33:11       166:22 184:18        50:9 66:14,19,21    hundred 52:9           10:12 18:11 21:6
  55:15 100:2         Haitians 117:7        66:22 72:1 90:1,3     152:16 153:4         21:13,15,16,19
  105:21 109:12        124:1,19 148:14      92:7 95:2 135:22    hundreds 82:18         22:3,16 23:10
  122:21 139:15        150:11 151:21        168:3 190:13          187:12               24:6 25:2,5 26:6
  145:9 152:9          152:8 186:12        headquarter 90:22    hurricane 119:8        26:15 28:4 29:7
  156:16 169:16        193:9               headquarters 24:8      126:2 156:7,8,9      30:5 62:1 64:20
  181:8 186:5         Haiti's 5:18 120:8    61:12,15 64:14        158:20 196:2         67:9,9 92:1 94:6
  202:18 204:2,16      156:22 158:8,15      65:9 72:3 90:14     hurricanes 156:3       163:21 168:1
guidance 37:12         166:17               92:20 99:5 107:16     156:11 195:12        176:10 177:9
guidelines 56:12,18   half 15:13,19 18:3    143:12                204:22 205:13        205:21
guy 95:2               21:10 22:7 31:11    heads 73:9           hypothetical 56:6   immigration-rela...
                      Hamilton 5:14 6:6    hear 32:16 137:6       59:10 76:5 77:3      23:6 29:3 45:22
         H             66:4,5 69:7 71:17   heard 89:4             167:14            impact 77:9 156:2
H 5:7 212:1 213:1      73:14 80:19 83:8    hearings 190:20                             156:11,11 171:17
Haiti 7:21 8:10        88:8 92:2 93:5      held 2:1 24:4,5               I             177:11,15
 17:10 18:5 60:8       100:20 102:10        134:15              Ian 181:22          impacted 119:9
 60:10 61:1 62:19     Hamilton's 71:22     help 45:10 55:18     ICE 25:4 46:1          126:3
 62:21 64:4 69:2      hand 169:13           81:14 200:17          143:14,15,20      impactful 158:21
 69:10,11 88:20        214:15              helped 91:20           144:5,12 151:8,21 impacts 156:7
 95:16 106:22         handful 52:12        helpful 33:16          152:7 153:21      implemented
   Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 225 of 241 PageID #:
                                        9671
                                                                                                 Page 11

  135:11                169:11              intending 185:2        intervening 59:19    Johnson 15:9
implying 102:10,16    information 34:12     interactions 141:12      200:1              joined 21:2
  102:19                34:15 69:19,22      interage 134:15        interview 19:11      Joseph 3:14 4:4
important 142:20        71:10 74:5 75:13    interest 22:22           51:12,17             10:5,8
impossible 120:3        80:4,21 81:1,14       43:13 75:11,16       inter-agency 202:2   joseph.dugan@u...
inability 174:1         82:10 83:1 99:15      76:1,13,20 77:11     intra 111:13           4:10
inaccurate 195:7        117:10 130:1          78:22 80:10 83:11    introduce 9:21       joseph.marutollo...
inclination 180:18      137:7 148:7           90:15 144:6,14       invite 163:8           3:21
include 59:6 149:21     183:18 191:3,7        176:19,22 177:13     invited 163:12,14    Judiciary 28:14
  174:1 177:10,15       192:6,10 196:8,12     178:15 179:12          163:18               207:12
  179:9                 201:22 203:18         214:12               involved 25:2 34:9   July 64:5,21,22
included 48:13          205:16              interesting 19:9         39:3 62:16 85:5      65:3 214:17
  69:17 72:6,7        informative 136:21    internal 37:19         involvement 34:1     Justice 3:15 4:5
  89:11 149:5,12      informed 45:1,5,18      45:12 70:8 74:10       77:21 84:11,19       10:9
  199:17                129:10,10             77:1 78:1,15 80:1    in-person 146:21
includes 47:14        infrastructure          80:13 84:15 85:11    Irma 156:8                    K
  129:15 151:3          170:18 205:1          85:21 95:13 97:2     irrelevant 195:18    K 2:8 3:7 9:14
  162:10 178:13       inherently 145:20       97:20 99:21            196:13             Kaitlin 32:12 36:9
including 20:4 33:6   initial 48:17 57:18     108:10 111:15        island 70:6 80:8       190:4
  38:13 46:20 59:17     59:7 64:1 169:9       113:21 115:10        issue 62:17 70:14    Kathy 7:17 35:9
  128:2 146:12          177:22                116:2 117:13           88:19 89:19 90:6     67:18,20 161:12
  156:2,7 191:19      initially 47:6          120:19 124:22          95:15,16 136:10      163:13 207:2
  194:20 202:1        initiated 37:15         126:8,17 127:18        168:2              Kaufman 21:4
inconsistencies       initiative 37:15,16     128:14 129:5         issued 136:2 201:5   keep 72:13 188:13
  95:7 105:19         initiatives 23:13       131:1 134:7 137:4    issues 28:17 29:3    Kelly 84:9 85:3
inconsistency           33:22 34:2 37:7       138:15 139:7,22        53:17 61:17,21       101:15
  192:22 196:19       input 55:10,17          140:12 141:18          62:2,9 97:4        Kelly's 5:17 183:19
  197:2,14,17,21        84:13 87:18           142:12 144:2           167:22 187:3       kept 73:5 187:3,17
inconsistent 96:4,4     115:18 192:1          148:21 164:17          202:21             key 103:4 182:18
increase 81:14          194:21                168:17,19,20         issuing 154:17         184:15
increasing 117:8      inquiry 81:11 82:8      169:4 174:4 183:3    items 81:5 205:14    kids 70:2 76:16,18
  124:2               inside 24:7 30:5        185:21 192:6,16                             77:14
INDEX 5:1 6:1 7:1     insight 34:17         internally 96:2,4,10           J            kind 15:1,15 21:16
  8:1                 instances 39:14       international 14:8     J 6:20                 53:1 70:4 78:11
indicate 72:16        instantaneously         15:18 46:21 47:18    James 6:11 66:8,9      80:5 143:16
indicated 211:10        154:11                49:12,22 52:8          88:7 89:21,21        170:19 207:1
indicates 94:3        Institute 14:1          53:9 67:2 197:18     January 60:10        Kirkpatrick 14:18
individual 25:12      institutions 120:9    interpret 170:13         62:19 199:5,7,14     15:5
individuals 22:2,6      127:11              interpretation         Jared 7:12           knew 207:7,17
  33:5 71:15 94:4     instruct 56:5 98:18     165:21 202:10        job 1:19 14:15,16    know 12:13 19:7,7
  162:19                100:1 191:10        interpreted 166:5,7      15:6,20 20:21        23:5 27:2 29:5
ineligible 79:15        192:12                168:10,13              22:8,9,11,13,18      36:22 38:16 40:15
influx 152:13         instructed 99:13      interrogatories 7:6      28:2 30:3,12         47:12,19,22 49:3
inform 101:20         instruction 191:14      131:18 163:11          65:10 90:19          49:19,20 50:1,17
  119:1               instructs 12:20       interrogatory            143:12,13 172:15     50:19 53:4,21
informal 165:10       instruments 37:13       132:12,14,16         jobs 164:9             55:6 56:19 57:4
   Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 226 of 241 PageID #:
                                        9672
                                                                                                  Page 12

 68:1,3 69:17          16:21 19:10 93:14       176:6 177:4 179:2     171:2               main 193:5
 70:17,18 71:21        105:20 123:18           187:5,22 203:2      lives 11:8            major 14:2
 72:10 78:4,9 79:8     124:6,11,16,17       legislation 29:5       living 42:14 193:9    majors 14:3
 80:2,3,16 81:9        125:11,16,21         legislative 23:12      LLP 2:7               making 45:1,5,18
 87:21 89:8,16         126:5,14 127:14         190:13              locally 20:4           74:1 82:8 95:22
 90:1 97:11 99:20    large 76:9 117:6       letter 38:7 39:5       Lockhart 14:18         97:11 107:7
 101:5,16 102:1        123:22 124:18           82:16,20              15:6                 119:14 122:11
 106:11 107:2          148:14 154:14        letters 82:18          long 14:20 15:11       148:12 158:14
 108:13,16 115:2       180:8,11,12,12       letting 179:12           16:4,16 18:1 21:8    159:15 186:17
 115:13,14 116:4,5   lasted 28:6            let's 40:3 57:5          23:15 25:6,18        199:10
 125:2,16 126:22     late 22:12 25:15,17       65:12 76:17 83:13     27:15 109:10        manage 91:20
 129:9,11 133:6        107:9                   86:6,7 100:3          119:4 150:17        managed 20:3
 134:10 135:20       law 14:9,9,12,14,16       112:8 123:10          151:11 156:5        management 33:13
 143:13,14,15          14:17 15:7,15,18        206:5 208:8           168:2 180:15        manages 33:21
 146:4 150:19          21:3,3,5,6,7,13,15   level 16:14 34:5,6       199:2               manifested 196:13
 154:9 157:21          21:16 74:16 168:1       48:19 78:18 91:8    longer 46:16 150:7    manner 37:13 39:9
 161:2 162:11,17       206:16,17,20            92:20 152:13          156:19 202:5         130:6 147:7
 165:10 166:3,4      lawfully 153:20           156:12 159:2          203:16 204:9        March 17:14
 167:15 169:6,9,12     175:6                   196:3               look 43:21 90:12      Marcus 3:5 10:3
 171:1 173:10        lawyer 169:7           levels 128:1 148:17      101:18 110:21       mark 40:3,10 65:12
 175:16 180:3        lawyers 147:1          Liberties 93:1           112:1,6 123:15       83:13 86:6 160:14
 182:2,22 183:5,10   lead 84:22             life 13:18               125:7 132:2,12      marked 40:5 65:13
 186:13 188:6        leadership 191:22      lifted 184:11            169:7 176:1 179:7    83:15 86:10,16
 190:17 195:12         194:19 197:13        limit 73:9               188:4,20 208:9       112:10 121:12
 196:1 198:15        leaked 191:18          limited 5:18 59:6      looked 88:10           131:12 132:9
 205:8 206:16          192:17                  72:14 74:3 88:20      123:12 146:18        160:16 181:1
 207:3,15 209:21     leaking 72:19             120:11 127:13         149:14 156:9         189:1,18 201:1,7
knowledge 49:15      learn 19:10               151:22 175:8          169:10 205:2        marry 150:17
 54:5 56:11,17       leave 19:6 149:18      line 18:10 110:6       looking 70:16         Marutollo 3:14
 63:11 70:15 136:1     153:15,16,18,20         212:6 213:5           93:12 113:18         10:5,5 11:6 19:2
known 147:6          leaving 38:9 56:20     lines 107:16,20          129:15 140:17        20:13 24:12 26:19
knows 124:11           204:16                  110:16,22 111:3,5     156:5,6 171:5        28:20 30:21 31:3
Kovarik 7:17 35:9    Lee 1:14 2:1 10:17     list 132:1 162:6         173:7                31:5,14 32:20
 67:17,18 161:9,12     11:3 211:19             163:8               loop 90:5              35:13,22 39:22
 163:14 181:11,18    left 25:13 27:13       listed 69:22 74:6      Lora 32:7              42:6 43:2,17 44:9
 207:2                 30:3,13 32:1            132:21              lose 79:15             44:16 45:11 47:8
K-A-I-T-L-I-N          101:15 144:9         lists 152:9            lot 23:12 32:17        48:5,22 49:7
 32:13                 147:5 193:8          litigation 15:3          167:21 193:3,15      50:15 51:4 53:2
                     legal 1:21 9:18,19        88:19 89:19 92:14     194:11 196:22        53:18 54:3 55:1
        L              23:6 24:14 49:1         95:16,17 191:13     loved 19:4             56:3,15 57:2,7
L 6:15                 60:1 63:1,8 79:6     little 17:16 18:2      lunch 100:6            58:12 59:9,22
lack 109:12 114:15     83:4 119:16             35:12 38:3 41:10    L-O-R-A 32:8           60:12,19 61:2,9
  120:9 127:11         120:21 126:19           75:20 110:11                               61:18 62:22 63:7
  171:17 172:13        129:7,17 136:16         138:21 139:15              M               63:18 64:9 69:5
laid 178:18            146:17,17 152:18        145:10              Magna 1:21 9:18        69:12,14 70:7
language 16:9,20       153:7 170:12         live 11:10 18:18        9:19                  71:4,6,19 72:22
 Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 227 of 241 PageID #:
                                      9673
                                                                                            Page 13

73:11 74:9 75:4      202:11,22 205:4     meant 72:21 174:8     116:5,12,13,14       36:20 49:11 58:7
76:2,22 77:16        206:1 207:5 208:1    194:16               117:4,20 118:15      67:19 70:22
78:14 79:5,20        208:4,10 209:1,10   media 54:13 191:18    129:13,14 130:2,3    143:20 149:16
80:11 81:4,17        210:3                192:4 197:9 198:5    130:8,8,21 133:11    151:6
82:11 83:3,18,22    Maryland 11:10       medication 13:10      136:14 137:14,16    mentions 68:16,17
84:14 85:10,20      Massachusetts 14:1   meet 59:1             137:20 138:11,21     183:18
87:6,19 88:15       master's 14:7        meeting 68:19,20      139:1,5,18 145:12   Mercy 206:7
89:13 92:11 95:9    material 201:2        133:12,13 134:5      146:11,16,20        met 58:6 93:21
97:1,19 98:6,13      202:20               134:12,15 135:1,1    148:7 149:6,16,18    94:10 178:10
99:8 101:12,22      materials 136:4,9     135:3,15 136:7,11    151:16,20 155:22     179:6 207:7 209:5
102:13 104:7,19      145:2 168:21         136:13 137:7         156:1,1,14,16       Michael 67:6,7
105:15 106:2,10     matter 9:7,7 29:2     140:20,21 146:21     158:12 166:8,12     Michele 1:18 9:19
106:19 107:10        31:13 38:15 47:14    162:9,12,15,17       166:15 167:11,19     214:3,21
108:8 109:4,22       47:17 49:21 53:6     163:7,13,18,20       168:19 174:11       Microsoft 103:21
111:14 113:5,20      63:14 102:5          168:6 181:12,14      181:15,22 182:3,6   middle 128:7
114:8,22 115:9,20    107:13 111:18        182:4,6,8,11         182:10,21 183:1     million 152:21
117:12 118:12        124:12 144:5,13      188:8,17,22 189:9    183:10,16 184:2,3   mind 80:20 132:2
119:15 120:16,18     211:8                205:20 206:6,11      184:6,12 185:8,10    177:17 191:14
122:14 123:2        matters 15:17 20:7   meetings 37:18,19     186:9,10,18 193:2   minds 170:12
124:8,21 125:13      23:7,11 25:2 29:6    85:18 86:3 131:4     193:15,19,20,21     mine 170:12
125:18 126:7,16      163:21 207:16        131:7 132:1,4,21     194:1,2 195:11,19   minister 133:14,22
127:17 128:9,13     Matthew 119:8         133:2,10 137:13      196:15,19,21         134:2,9,14,17
129:4 130:14,22      126:2 156:7          138:4,5 140:8,17     197:3,20 199:16      138:8 140:20
132:8,11,16 133:4   Mayer 2:7 3:6 9:16    141:8 143:4 162:7    202:21 203:22       ministers 141:8
134:6 135:18         10:1,4               207:22 208:3         205:3,10 209:15     minutes 101:19
136:5,15 137:3,17   McCament 6:11        meets 121:7,7         209:16              mischaracterizat...
138:1,14 139:6,21    66:8,10 104:12      member 38:8 39:5     memorable 19:13       197:8
140:11 141:17       McCament's 87:12      39:17               memoranda 37:10      mischaracterizes
142:11 143:6        mchristian@may...    members 82:18         90:8,10,20           110:1 124:9 160:1
144:1,21 145:13      3:11                memo 38:7 46:22      memorandum 6:10       172:5 200:5
147:13 148:2,20     mean 29:15 31:8       47:4,5,7,10 48:8     6:14,19 7:20 39:6   misdemeanors
150:2 152:17         35:12,15,15 38:3     48:11,12 49:18       46:9,10,17 90:8      79:12
153:5 155:2 157:6    58:11 76:3 82:13     50:6 55:11 56:1      90:12,21 116:17     missed 60:21
157:16 159:22        83:7 92:16 103:15    86:14 87:1 92:9      151:7               missing 95:4
160:9 162:21         110:12 111:7         92:16 93:2,16       memory 81:21 82:2     124:16
164:16 166:11        118:14 130:4         94:19 95:4,7 96:1    132:4 133:1,7       mission 52:19
167:17 168:16        135:19,21 143:10     96:13,20 97:17      memos 38:2 49:6      misstates 47:9
170:5 172:4,17       145:14 153:14        98:5 99:5 101:17     51:1 52:22 53:6      80:12 87:20
174:3,14 175:13      164:6 166:1 174:7    101:19,21 102:2      55:20 57:1 87:2     misunderstanding
176:4 177:1          176:22 193:17        102:11 103:17        92:17 115:16         153:11
178:22 179:22        194:13 203:19        105:7,22 106:5,7    mental 13:5          module 16:11,16
183:2,13 184:5       205:14               106:8,13 107:14     mention 103:7        moment 206:15
185:11,17 186:21    meaning 38:22         107:17 108:2,3,7     172:11 186:14       Monday 68:17
191:9 192:8         means 39:8,15         108:16 111:11        195:20               181:13
194:14 197:5         59:12 103:12         112:4 113:4,8,17    mentioned 29:8       month 16:16
198:20 200:3,20      164:10 165:21        114:19 115:7,19      32:10 35:10,17,19   months 16:6,19
  Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 228 of 241 PageID #:
                                       9674
                                                                                           Page 14

 25:21 58:21 117:8 Nealon 88:7,9 89:8   normally 61:13       45:11 88:21 95:14      127:17 129:4
 124:2 206:11       89:10,21,21 90:6      62:5 64:15         95:17 97:21 108:9      130:14,22 133:4
morning 9:5 10:21   91:8,19             Northwest 2:8 3:7    116:1 126:7            134:6 135:18
 10:22 83:21       nearing 180:22         9:15               128:13 133:6           136:5,15 137:3,17
motion 99:12       nearly 149:21        notable 134:2        134:10 138:15          138:1 139:6
mouth 26:11        necessarily 25:1     notarial 214:15      139:22 141:17          140:11 143:6
move 87:2 108:4     130:4 150:21        NOTARY 214:21        142:11 144:1           144:21 148:2,20
 112:8 159:14       153:10 154:12       note 32:21 88:16     145:15 185:20          150:2 152:17
 207:18             163:19 165:13         94:1 95:10 129:13  192:9 200:6,9,20       153:5 155:2 157:6
moves 38:5 48:15    174:21                149:17 151:6       209:10                 157:16,19 159:22
moving 38:6 64:3   necessary 39:12        162:21 189:12     objection 11:6 19:2     160:9 162:21
multiple 34:3,11   need 39:7 72:15,15     208:10             20:13 24:12 26:19      164:16,18 166:11
 114:2,4 177:8      103:2,3,5,21        noted 99:19          28:20 30:21 31:5       167:17 168:16,22
musings 167:9       104:5 106:17        notice 2:19 11:13    31:14 32:20 35:13      170:5 172:4,17
 168:9 169:9        131:19 144:12         63:13 199:6,13,15  35:22 36:1 39:22       174:3,14 175:13
                    185:4 188:12          200:10             42:6 43:2,17 44:9      176:4 177:1,3
          N         192:20 197:16       noting 127:1         47:8 48:5,22 49:7      178:22 179:22
N 3:1 9:1          needed 97:13 188:1     128:19             50:15 51:4 53:2        183:2,13 184:5
name 11:2 14:19     195:1               November 23:19       53:18 54:3 55:1        185:11 186:21
 32:8 89:9 102:7   needs 38:10 100:22     101:9 131:6        56:3,15 57:2           191:9 194:14
nation 173:10       102:11 104:11         132:22 133:11,12   58:12 59:9,22          197:5 198:20
national 43:13      105:5 154:7           133:13 161:11      60:19 61:9,18          200:3 202:11,22
 75:10,16 76:1,13 negative 129:1          162:9 167:10       62:22 63:7,18,19       205:4 206:1 207:5
 76:20 77:11 78:22  198:7                 175:1 181:9,10,13  64:9 69:5,12,14        208:1 209:1
 80:10 83:11       neither 214:10         183:16 184:3,12    70:7 71:4,19         objections 7:4
 176:19,21 177:11 never 187:10            193:20 209:16      72:22 73:11 74:9       109:8 131:17
 177:12 178:15     Nevertheless 64:16   Nuebel 7:17 35:9     76:2 77:1,16         obviously 98:20
 179:11            new 1:2 3:17,19        67:17,18,20 161:9  78:15 79:5,20          128:19 185:7
Nationality 94:7    9:10 10:7 22:18       161:12 163:13      80:11 81:4,17,18     occurred 95:8
nationals 18:15     27:12 137:7           181:18 207:2       81:22 82:11 83:3       191:13
 20:5,6 41:22       183:20 195:22       number 31:7 34:8     84:14 85:10,20       October 22:13
 42:18 43:9 75:1    196:3 203:20          77:14 78:6 84:1    87:6,19 88:15          23:18,19 29:20
 118:4 137:9       newly 118:19           118:15 132:12,14   89:13,16 92:11         65:6,8 158:20
 148:10 152:4      news 71:11 191:21      132:16 134:13      95:9,10 97:1,5,19    offer 211:12
 165:7 166:1        192:15 194:17         152:14,22 153:19   98:6 101:12,22       offered 29:1
 168:15 169:22     Nielsen 101:5        numbered 158:13      102:13 104:7,19      offering 84:22
 171:22 174:2      nominated 29:17      numbers 117:6        105:15 106:2,10      offers 108:19
 175:5 176:1        30:7,10 65:1,4        123:22 124:19      106:19 107:10,11     office 3:16 10:6
 184:21 201:21     nonability 137:9       148:14             108:8 109:4,22         22:14 24:7,21
 203:13            nonextension 144:6   nuns 141:10          111:14 113:5,20        26:1,15 27:6 28:3
natural 72:10      nonimmigrant                              114:8,22 115:9,20      31:19,21 32:11,17
naturally 72:5      19:17 20:1,8,12              O           117:12 118:12          32:18 33:4,6 34:1
nature 16:12 19:9   21:20 23:10         O 9:1 52:7           119:15 120:16,18       34:6 35:6,8,16
 24:20 46:10 51:20 nonprofit 205:22     oath 11:16,16        122:14 123:2           36:3,7,15 38:11
 52:3 54:19 93:2   normal 39:3 65:10      211:13             124:9,21 125:13        38:12,17,22 39:1
 145:6 182:8        143:13 207:14       object 12:19 44:16   125:18 126:16          45:21,21 46:7,18
  Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 229 of 241 PageID #:
                                       9675
                                                                                            Page 15

  46:20 47:1,13,18   70:22 71:15 72:12     177:17                139:4,19 140:5,6   151:19,19 152:6
  47:19 50:7 55:8    75:18 78:10,10      one-pager 192:20        140:6,7,9 141:1,2  156:15 158:13
  66:15,21 67:12     79:17 82:7,21       ongoing 41:19 94:7      141:7,13           201:14
  72:7 82:9 88:3     83:13,22 85:7,17    operates 81:16 83:2   Overall 19:11       part 18:11 42:1
  90:3,12,13 91:16   86:5,5,20,22 88:4   Operation 58:17       overlap 171:15,19    49:18 51:14 57:20
  91:17,21,21 92:7   88:4 89:7,7 91:22   operational 39:4      overlaying 146:11    58:2 66:22 75:12
  92:20,22,22 93:18  93:3,10 97:15         135:8               overseas 16:3,12     76:19 103:6
  96:12,15 103:12    98:4 100:10,13      operations 46:22        17:7 52:6,11,16    104:18 105:22
  103:21 107:18,22   101:8,17 102:8,8      47:19 49:12 50:1      52:18 54:11 67:1   108:22 116:13,14
  108:7,15 109:1,3   102:17,20 104:4       51:8 52:8 53:9,10   oversight 29:4       147:20 160:5
  110:4,5,19 111:2   104:17 105:10,10      54:11 197:18          62:14              166:6 168:18
  112:1,5 114:11,12  105:20 107:6        opinion 98:8 137:8    owner 109:12         177:9 178:2,6
  114:14 115:3       108:6 109:18        opinions 99:11        ownership 109:20     188:9 202:1
  146:22 161:13,20   110:10 111:9          145:4,19 147:5,6      114:6             particular 24:16
  206:21 207:11,17   112:8,8,16,18,19    opposed 109:2                              71:18 122:9
officers 16:14,16    113:13 114:5,17       118:10 139:20                 P          129:22 145:18
  51:16,21           116:10,20 119:3       187:7,8 200:1       P 3:1,1 9:1          177:8 180:8
offices 37:19,21     120:5 121:9,10      opposes 95:1          pace 117:8 124:2    particularly 155:4
  46:19 47:21 52:11  122:4,8,17 125:10   OPS 47:3 92:2           154:5             parties 2:20 214:11
  52:13 55:10 90:11  125:21 130:7        option 102:6 204:2    package 93:17       partner 21:18
  91:1 116:6         131:10 132:6,19     options 102:3           129:14,15         parts 41:9 56:19,20
official 66:17 72:9  132:20 133:15,18    OP&S 50:7 88:2        packages 88:10,17    56:21 105:21
  91:15 99:7 200:18  137:21 138:10,20      115:3               packed 193:7         106:5,6 115:17
officially 42:19     148:12 154:19       order 45:14 103:22    packet 146:9,9       123:18 147:4
officials 92:2       156:15 159:12         138:17 144:4          147:2,9 149:5     pass 40:10
  134:14 138:13      160:13 162:6          145:22 154:2          159:17 160:6      pasted 183:20
  190:17             163:22 167:12       orders 152:1 154:9      184:9 194:8       Patrick 1:4 9:7
ogc 184:16           175:22 179:13       organization 24:2       205:10             211:3 212:2 213:2
Oh 185:11            181:5,6,21 182:12     206:7               page 5:2,9 6:3 7:3  pause 61:14
okay 13:16 15:10     183:10,17,17        origin 154:5            8:3 41:12,14      PDF 104:1,14
  15:19 16:21 17:1   184:13,13 188:5     original 107:18         43:22 57:15 74:17 PDFs 103:1
  17:6 18:13 19:14   189:8,11,22 190:1     118:11,17 127:22      93:16 94:1,15     penalty 211:5,6
  20:21 22:5,7       190:9,15,19 192:4     201:18 203:9          104:11,13,13,17   pending 12:17
  23:20 25:6,11,17   192:4,19,19 194:8   originals 103:3         105:5,6 116:20     141:22
  26:10 27:18 28:9   194:10 196:18       originated 96:17        119:4 120:6,6     Pennsylvania 14:19
  30:6,14 32:3       198:17 199:8,8,18   originating 59:19       128:5,6,9,11      people 19:11 20:4
  33:15,16 36:18,18  201:11,13 202:17      91:3 107:22 108:7     131:22 132:17,22   30:20,22 31:1,7
  40:17 44:12 47:3   204:16 206:16         109:3,11,14 110:9     151:20 156:15      33:6,8,11 35:18
  53:15,22 55:18     207:20 208:20         110:19 111:2          158:5,12 166:16    36:15 49:14 50:8
  56:8 59:17 60:8    209:6 210:2,4         157:4 199:21          166:19 177:19      51:10,15,17 52:9
  61:6 62:6,18,18   omitted 185:13       outbreak 63:6           182:7 212:6 213:5  52:9 53:5,13,15
  63:4 64:3,21      once 116:5 130:17    outcome 214:13        pages 131:21 182:7   61:22 72:10,18
  65:11,18,20,21     149:22 184:19       outlet 197:10         paper 38:6 93:13     74:2 76:12 77:10
  66:2,8,11 67:3,6   187:12 207:12       outreach 54:12          195:6,10           79:10 93:5 96:20
  67:13,17 68:7,12 ones 46:4 63:14       outside 82:19 98:20   paragraph 117:3      97:10 105:3 118:7
  68:13,21 69:9,21   110:8 154:17          115:5,14 138:12       119:4,6 128:8      120:3 121:5 140:6
   Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 230 of 241 PageID #:
                                        9676
                                                                                                    Page 16

 140:8 141:2,7,9      persons 119:10          180:11 184:16          176:13 186:19         prepared 113:9,10
 144:8 150:6,11,12      126:4                 187:5,5,6,14,17       portions 123:15         114:7 196:8
 150:20 151:4,4,9     pertain 106:22          187:21 188:1          Port-au-Prince         prepares 47:5
 151:14 152:14,14     Petyo 6:5 88:8          192:11 198:17          17:11 18:18           preparing 73:8
 152:22 153:2,11        91:12,13 102:21       201:13 205:19         pose 42:1              present 2:19 4:12
 153:19 154:8           108:19 109:16        pointed 151:16         position 16:1 24:3,5    59:20 85:17,18
 155:8 156:12         phone 138:11,19        pointing 105:18         24:10,15,17 27:3       159:10
 161:3 162:20         phrased 95:12          points 118:16           27:9 29:13,14,17      presented 47:1
 163:6 166:4            98:10,22 99:22        143:15,20 149:11       29:19 30:4,8           55:13 71:13 130:5
 170:22 171:6,9         145:7                 184:1,10,11 185:9      31:18 32:10 34:20      146:10 147:8
 173:6 174:19         physical 13:5           186:4,8,11,16          36:8 91:14 99:7        148:7 149:4
 187:7,12 190:18      physically 170:21       193:5                  161:5,9 170:11         156:13 205:9
 193:6 197:12           172:1                policies 56:12,18       190:8 199:19          presently 13:4
 198:13 206:7         physics 14:3           policy 24:6,7,21,22     200:18 202:9,16       President 1:8 9:8
percentage 76:10      piece 194:7             26:6,15,15 27:5,6      204:5 206:19          presidential 120:7
 180:8,11,13 193:8    pieces 103:4            28:3 30:5,5 31:21      207:4,8                141:20
perfectly 118:8       pitched 135:9           35:7 37:7,14 39:6     positions 111:13       press 200:15,21
 119:12               place 51:19 56:12       45:21 46:7,18         possibility 159:10      201:4,11
perform 44:13           59:15 60:6 96:6       47:13,15 50:7          204:2                 presume 181:12
 49:13 51:3             164:7,11 168:14       55:8 66:15,17,22      possible 73:6          pretty 54:17
performing 33:6         184:17                67:1,10,12 71:16      possibly 101:11        prevent 43:8 75:1
 96:11                places 52:12 53:14      72:7,9 88:3 90:4       187:11                 118:3,7 169:21
period 57:18,19         177:8                 90:12 91:16,17,21     postdates 167:19        172:16 178:14
 58:22 144:8          plaintiff 10:4          92:22 93:5 96:12      posted 16:3            prevented 148:9
 177:22 178:1         plaintiffs 1:6 3:3      96:15 103:12,21       potential 117:18        201:20 203:11
 207:13                 7:5 10:2,19 99:16     108:15 110:4,5         118:16 128:3          preventing 156:12
periodic 43:22 44:4   Plaintiff's 99:12,19    114:11 115:4           165:12 177:11         previous 130:4
 57:16 177:20         play 135:2 155:17       146:22 153:12          195:21 204:17          196:17 207:8
 178:17 179:3           167:13                161:13 187:5          potentially 75:12      pre-earthquake
perjury 211:5,6       played 122:9            206:21                 93:8 141:20            193:7
permanent 17:21       Plaza 3:18             political 14:4 50:17    144:11 153:2          pre-TPS 185:6
permit 142:5          PLCY 103:1,11,12        90:1,2 206:22          155:7 158:22           186:15
permitting 43:11        182:17               population 75:14        159:7                 prime 96:14
 75:9 145:1 176:17    please 9:21 10:15       76:9,10 77:8 78:5     power 154:16           principal 32:2 47:5
persecution 52:2,3      11:1 12:3,5,10        78:7,19 120:12        practice 15:16 21:5     177:17
persist 94:13           57:15 72:13,16        127:13 152:20          21:12,13 73:7         principally 15:2,17
person 26:2 27:6      plus 163:14             153:13 154:14          109:1                  16:8 23:8
 36:11 48:1 79:15     point 25:22 26:5        155:7 159:21          practiced 21:14        principles 52:2
 91:9 94:20 97:10       27:19 71:1 77:5       180:9,9,12,13         preceding 156:3        prior 29:21 47:9
 107:3 141:1            81:11 82:4 94:18     populations 154:4      precision 68:1          85:8 97:15 113:19
personal 42:2 54:5      95:22 96:7 97:11      180:5                 preferable 34:4         123:17 124:9
 98:7 99:6,11           108:3 116:22         portfolio 23:7         prep 72:13              138:20 139:5,11
 100:15 170:9           121:17 131:21         24:16,18,19 25:1      preparation 73:4        139:17 143:8,8,9
 175:16,20              151:2,17 155:19       51:6                  prepare 49:6 51:1       145:19 160:1
personally 34:17        158:3 165:14         portion 120:11          114:21 198:13         priorities 152:5
 85:4                   166:1 169:6           127:13 164:14          208:21 209:4          priority 153:21
   Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 231 of 241 PageID #:
                                        9677
                                                                                              Page 17

private 70:1 75:21    prompted 59:7          185:18              123:11 135:7,8,12     164:10 178:20
 76:11                 167:13              p.m 88:6 93:12        145:1 176:13          179:7 181:5
privilege 64:11       prong 45:9 74:19       100:20,21 102:20    201:5                 185:15 187:1
 98:9 141:21 163:1     117:21,22 155:12      210:10            quick 147:11            189:22 195:2,3
 191:12                164:22 165:2,4,13   P.O 4:7             quickly 54:17           201:14 208:12
privileges 95:11       165:16 166:2,5,6                          103:10 121:19         211:6,8
probably 21:10         167:6 168:7                  Q            161:5 188:17        reading 95:21
 25:9 103:3 104:5      169:14 170:15       qualifier 176:15    quite 36:1              181:20
 208:9                 171:3 172:21,22     qualify 11:21       quiz 123:14 124:15    reads 94:20 203:6
problem 204:15         173:19 187:13,15     173:18,21          quote 93:14           ready 40:16 96:14
problems 205:1        prongs 59:3 173:4    question 12:9,12,17 quoted 192:16         Reagan 134:16
proceeding 210:9      pronounced 66:12      12:21 30:22 43:15                        real 169:7
proceedings 153:8     pronouncing 89:8      45:15 46:11 47:11           R            reality 164:1
 154:1                proper 198:15         55:3,14 56:7       R 3:1 9:1 212:1,1     realize 99:9
process 22:3 45:8     propose 110:7         58:20 59:5,10,11     213:1,1             really 54:18 70:18
 46:6 48:4,10,17      proposed 37:11,17     60:3 70:10 72:4    raging 173:9            99:6 126:19
 48:19 49:5,10,19      48:8 111:3,20        73:15 74:14 76:5 RAIO 49:11,15,17          129:11 138:9
 51:1,17 52:4,6,15    prospective 51:12     76:6 77:3,4,8 78:3   49:20 50:1,2,8,11     146:8 154:16
 54:22 55:17,18,22    protected 5:11,20     78:11,17 80:15,17    50:18 51:2,3,6,14     155:10 161:4
 65:3 87:2,5,22        8:10 40:22           81:8 82:1 84:17      52:7,21 53:5,7        166:1 168:8
 90:7 91:5 95:11      protection 52:1       85:13 86:1,15        56:13 87:17 88:1      169:15 173:16
 98:9,19 100:17       protracted 154:12     89:1 95:5,12,19      129:19 146:15         174:7 187:4,20
 106:7,12 107:6       provide 11:7 13:11    97:6 98:10,14,16     149:10 156:1          188:17
 108:2,13 109:2,10     79:9 84:12 87:17     98:22 99:22          191:20 192:22       Realtime 214:4
 110:18 111:4,6        115:18 120:10        103:18 105:1         194:7               reason 12:22 64:18
 113:2 116:13,15       127:12 158:2         107:1 109:9        RAIO's 52:18            69:20 126:13
 128:20,21 136:3      provided 116:17       111:17 120:13      raise 188:7             128:22 171:10,11
 139:1 145:2           118:22               129:14 134:11      raised 103:19           173:17 187:9
 154:12 178:17        provides 117:22       140:2 142:9,14     raising 188:13          188:14 212:6
 198:16 202:2          158:1                144:3,22 145:6,14 ranging 21:20            213:5
prodding 72:18        provision 58:11       145:15,16 146:2,3    54:14               reasonable 76:14
produced 198:1         81:1 179:3           149:2 157:20       rankling 168:3          77:12 78:21
product 48:8 87:14    provisions 169:17     158:4 159:13       rate 54:15 154:5      reasons 20:10
 88:2                  170:4                160:3 163:4          193:7               reassert 104:21
Professional 214:3    public 37:17 70:1     167:18,20 169:1    reabsorb 174:2,12     rec 103:8
proffer 167:9          75:21 76:10          170:8,17 172:6       187:11              recall 16:5 17:12
program 81:16          177:13 214:21        175:1 176:7 177:5 reach 52:20              22:12,13 25:20
 83:2                 pull 72:16            177:18 179:1,14    reaches 108:3           26:4,9 27:8 28:5
Programs 10:10        purpose 24:21         185:22 186:2,5,16 reaching 146:4           29:18 61:4,20
progress 156:18       purposes 69:20        191:15 192:13      react 111:4             62:10,16 63:12
project 34:8          pursuant 2:19         205:6 208:20       reacting 187:19         64:7 65:4 66:9
projects 33:22 34:2    11:13 167:5         questioning 12:8      191:17 192:2          67:15 68:18,20
 34:8                 pushed 95:2          questions 12:6        194:18 198:5          69:21 70:11 71:5
promoting 27:1        put 26:11 28:9,11     13:14 56:6 62:13 read 39:9 41:8            81:16 82:3,5,7,8
 37:7                  88:3 118:19          66:2 84:7 91:2       63:12 69:7 77:5       82:16 84:8,10,21
promotion 26:17        129:13 153:22        100:11,15 105:10     78:13 161:1 164:6     85:14,17 86:3
   Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 232 of 241 PageID #:
                                        9678
                                                                                                  Page 18

  88:13 89:2,20         157:5 158:9 159:8   reference 69:3        regulations 37:11      remain 43:11 46:14
  90:16 98:4 113:13     159:16              referenced 165:16       37:11,12 39:21         46:15 75:9,15
  113:15,18 114:1,3   recommendation        references 69:9       reinforce 183:18         76:12 77:11 128:3
  122:8,11,16,17,20     46:12 48:12,13        114:18              reintegrated             150:15 153:17
  125:12,15 130:17      87:8 94:17,22       referred 68:11          184:19                 168:13 176:18
  131:4,7 133:9         97:17 98:5,15,17      192:16              reintegration            179:12
  135:6,15 136:7        116:18 129:21       referring 69:8          184:21 186:11        remained 23:18
  138:22 139:3,10       130:12 136:20         109:16 151:18       relate 33:13 75:22     remains 22:21 94:4
  140:15,16,16,22       137:1 142:21          152:11,12 157:7       76:19 78:12 80:9       164:11
  141:2,13 142:6,15     146:13 148:4          162:8,14,18           109:6 137:19         remark 104:4
  142:21 143:4,9,17     149:3,7 174:17        175:10,15 182:2,9     140:18,19 188:10     remarks 104:3
  143:21 146:14,19      193:1 196:20          182:22 183:11,15      203:15               remember 14:11
  147:2 149:9,11        197:4,19 203:17       191:6 192:15        related 23:9 26:4        27:11 65:22 66:15
  151:11 159:17       recommendations         193:19,22 197:3       69:2,10 73:13          82:12,20,22 85:7
  160:4,7,12,21         46:2 88:12 99:20    refers 68:7 164:20      77:18 88:16 89:17      89:3,6 101:14
  162:7 163:9           99:21 202:1         refinalize 108:1        95:14 137:14,15        122:22 123:4,6,8
  166:14 173:11       recommended           reflect 12:11           138:11 142:1           133:12,16,17
  181:17,19 191:5       159:4               reflected 130:2         159:19 163:1           134:1,4 135:3
  191:16,21 193:5     recommending          reflection 163:12       195:14 205:12          137:13 138:3,7,7
  194:17 199:1,6,12     96:14                 168:11                214:11                 138:8,10,18 139:9
  199:12,15 205:19    recommends 93:21      reflections 170:10    relates 67:1             139:14,17 140:21
  206:6,11 207:20       158:8               reform 175:3          relating 15:18           143:1 162:11
  208:5               reconcile 191:2       reformed 175:17         16:11 20:7 29:4        181:19 188:7,16
receive 52:16         reconsider 158:16     refresh 131:11          55:12 62:14 69:18      188:21 189:9
  154:14 155:6        record 11:2,4 12:11     132:3 133:1           74:16 135:13           197:9
received 82:17          12:20 40:11 57:9      209:12                198:3                remembering
  180:6 202:1           57:12 100:5,8       refreshes 133:7       relation 69:11           187:2
receiving 154:6,7       121:21 122:2          162:13                92:13                remind 64:22
recess 57:10 100:6      127:9 147:15,18     refugee 46:21         relations 67:1,2       remittances 70:6
  121:22 147:16         185:18 208:11,15      47:18 49:11 51:12     207:9                  80:8
  208:16                208:18 210:6          51:21 52:5,14       relatively 152:15      remote 53:14
recipients 71:18        214:7                 53:8 54:14 197:17     154:14               removable 144:11
  150:13,16 154:15    recovering 156:18     refugee-related       release 200:15,21      removal 126:11
  162:10              red 107:16,20           51:8                  201:4,12               151:21 152:1
recitation 185:13       110:6,16,22 111:3   Reg 199:6,15          released 5:20 191:3      153:8,21 154:1,2
recognize 65:21         111:5               regard 33:9             191:7 192:5          removals 151:13
  112:20 122:6        redesignate 118:18    regarding 46:13       relevant 72:2 74:7       152:3
recollection 15:13      158:13 204:17         135:9 151:16          123:15 186:17        remove 154:3,4
  25:9 49:9 52:10     redesignating           198:7               reliance 54:19         removed 79:4
  71:8,13 84:19         158:17 166:9        regardless 176:10     relied 147:8             86:20 124:19
  85:5 131:5,11       redesignation           185:1               relief 70:2 75:21        125:11,17 126:5
  133:21 138:5          63:16 156:22        Register 63:12          76:11                  126:14 127:14
  141:6 162:13          195:22                199:13              relies 54:1,22 55:16     128:18 129:2
  192:14 209:12       reduced 214:9         Registered 200:10       103:7                  150:15 151:5,14
recommend 117:11      refer 103:11 177:10     214:3               relieved 100:14          152:7,15 153:13
  144:17 147:21         196:14              regularly 115:18      religious 206:7          154:16
   Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 233 of 241 PageID #:
                                        9679
                                                                                                 Page 19

removing 151:8          201:21              rest 105:7              209:6,8               55:19 60:18 68:6
  193:6               requirement 60:5      resulting 42:12       reviewed 40:19          85:1 88:2 91:18
Renaud 32:5             78:13 121:7 167:1   resume 152:3            65:20 84:6 86:20      122:8 135:2
render 79:14          requirements 94:5     resumed 151:13,21       90:11 91:10 99:12     140:10 142:20
renewed 64:1            165:3               return 41:21 42:17      112:18 121:16         190:5,7
repeat 186:5          requires 157:14         75:2 94:4 120:3       123:4,8,20 125:22   roles 36:16
repeated 177:7        requiring 41:21         121:5 137:9 148:1     132:19 145:11       Ronald 134:16
rephrase 135:21       reread 89:5             149:20,22 150:5       159:18 160:20       roughly 20:3 28:5,7
replied 134:20        research 27:18          151:3 154:20          189:5,7 201:11      routinely 39:3
report 30:20 31:1,3     47:6 48:19 49:13      155:16 164:8          202:20 209:14       rules 12:3
  31:8,22 35:18,21      53:7,16 54:9          165:6,22 169:19     reviewing 39:19       ruling 99:9,10
  36:4,5 105:19         56:14,22 87:17        170:14,22 171:7,8     55:20 99:5 113:13   runs 27:6
  129:19 146:15         146:15 149:10         171:12,13,19          122:17,22 123:6     R-I-E-S 32:8
  191:20 193:1          194:7 195:10          172:1,16 173:6        136:3,9 205:2
  196:9 197:18        researching 50:5        174:20,22 178:14    revision 109:2                  S
  198:1                 70:17                 180:16 185:2          113:10 128:20,21    S 3:1 5:7 9:1 212:1
Reported 1:18         resettlement 51:13      201:21 203:12         138:22                213:1
reporter 9:19 10:15     52:5                  212:5 213:4         revisions 108:20      sad 19:6
  75:5 84:4 214:1,4   resources 117:5       returned 21:1 30:1      111:7 130:18,18     safe 121:5 147:22
  214:4,5               120:10 123:21         30:2,4 155:9        re-sign 104:12,15       149:20 171:6,9,12
reports 31:19 32:2      124:18 127:12       returning 22:22         105:6                 172:16 178:14
  36:11 71:11           148:18                43:9 75:7 118:4,7   re-signed 103:4       safely 172:2
reposes 53:11         respect 46:5 50:8       148:10,15 151:4       104:5 112:4         safety 42:2 43:10
represent 9:22          74:5 75:19 97:2       153:2 156:13        Richmond 21:3           75:2,8 118:5,8
  131:16                105:12 111:10         164:2 170:1         Ries 32:7               120:4 137:10
representation          113:17 157:15         172:14              right 17:15 24:11       148:11 151:16
  125:4,9 126:12        191:1,6 195:21      returns 117:7           26:9 32:4 35:3,7      154:21 155:9,19
  164:14                198:3 200:19,21       123:22 124:19         65:11 66:12 89:9      156:13 170:1
represented 198:2     respective 2:20         185:5 186:15          92:6 96:9,18          171:17 172:14
Representing 22:1     respond 111:1         reveal 191:11           116:19 130:10,16      173:8 174:1,20
Republic 117:8          184:13 186:10       revealing 209:2         142:4 160:20,21       177:13,15
  124:1 148:15          191:1               review 37:10 38:1       167:7 172:3         Saget 1:4 9:8 211:3
request 9:16 73:22    responded 81:11         39:13 40:11,18        173:14 179:19         212:2 213:2
  79:18 80:6 125:11     111:21                44:1,4 47:2 48:7      186:12 189:13,15    Salvador 140:21
  173:21              response 82:3,5         55:13 57:16 58:1      194:3,6 199:4         206:9
requested 28:13,15      103:19 129:10         58:19 59:4,13,16    Rights 93:1           Sarah 4:13 10:11
  37:15 42:20 74:6      132:13 188:4          59:21 60:6 65:19    Risch 67:13,14,20     save 211:9
  166:22              responses 7:5           84:5 86:19 91:1     rise 156:12 196:3     saving 124:12
requester 80:4          131:17                93:19 94:2 112:17   rises 159:2           saw 90:17 105:18
requesting 80:20      responsibilities        116:15 121:15       Robert 206:16,17        115:15 136:22
requests 34:10,12       19:16 30:16 33:19     127:2 131:19          206:20                207:16 208:6
  34:13                 37:3,4                132:7,18 160:19     role 19:20 23:16,17   saying 45:16
require 34:1,11       responsibility          177:20 178:5,17       25:7,8 27:15,16       100:21 103:17
  112:1,4 184:17        51:16                 178:20 179:3          27:17 34:2 36:21      105:2 188:5 195:1
required 58:19        responsible 26:22       181:4 189:4,21        44:13,22 45:20        195:17 196:5,11
  159:3 184:21          30:18                 201:10,16 203:8       46:20 48:4,7 50:5     197:15 204:6
   Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 234 of 241 PageID #:
                                        9680
                                                                                                  Page 20

says 68:21 70:18         113:11 116:8        selected 204:4        sets 74:7               122:18,20 130:9
  80:3 88:9 93:17        118:1 119:22        selections 119:2      settled 26:14           138:20 139:5,12
  94:2 98:12 120:6       120:14 121:5        Senate 28:14 29:19    seven 20:3              139:17 202:21
  128:1 165:1            124:4 130:6,9,13    Senator 27:20         several-page            205:3
  166:16,18 177:21       134:13,18,20          28:12,18 29:3         146:14              signs 87:14
  181:15,21 182:3        135:9,16 136:20       61:16 62:7,14       Shah 66:11,13         similar 51:22
  182:16 183:17,20       146:13 147:7          81:12 82:4,17         161:17,18 163:17    similarly 28:15
  183:21 201:14          148:5 155:13          207:11,15           shaking 12:4          single 184:18
scenario 167:14          156:14 157:13       send 17:5 39:12       share 168:4           Sisters 206:6
school 13:21,22          162:5 163:21          93:11 108:2         shared 134:9          sites 53:14
  14:5,6,9,12,14,17      174:17 176:16         109:15 167:21       SHEET 211:1,11        sitting 103:8
school-aged 70:2         179:4,7 182:5,5       195:4               short 19:12 79:13     situation 46:11
  76:16,18 77:14         182:10 183:8,9,19   sending 51:9 163:5      161:22 162:1,3        113:12 151:10
  78:6,6                 187:15 193:12       sends 87:14 102:21      163:17,18             170:16
science 14:4             195:2 196:6,15        181:11 182:14       shortage 119:7        situations 34:4
scope 74:12 79:7         197:16 198:2,11     senior 66:17            126:1                 171:14
screen 9:13              198:14,18 200:7     sense 37:8 96:11      shortages 148:16      six 16:6 17:12
scribe 48:1              202:3,9 203:17        136:19 147:10       SHORTHAND               18:19 19:6,8 20:3
scrupulously             204:3 206:12,13       169:8                 214:1               slow 75:4
  175:19                 206:14              senseless 95:3        shortly 184:14        small 73:5,9 74:4
seal 214:15            Secretary's 44:22     sent 17:9,19 51:11    show 131:11 164:7       152:16,22 193:8
second 41:12 73:13       73:5 81:15 106:9      66:6 96:8 100:18      200:16              Smith 181:22
  76:15 81:19 95:13      108:5                 100:19,20 107:15    showing 69:1          snuck 95:1
  112:2 119:4          section 19:18 21:5      107:18 110:8        shown 71:14           sole 85:1,1
  124:10 166:15          40:21 57:20 59:2      133:11 146:20         184:18 185:4        solicits 55:9,9
  172:7,21 176:13        74:16,17 94:7,8       162:16 175:2          200:12              soon 64:17
  181:7 201:14           94:22 117:21          196:15 199:17       sign 39:15 48:14      sorry 60:20 61:2
secretariate 38:5        164:21 178:2          203:6,22 205:9,15     100:22 101:20         75:6 83:20 84:1
  38:20 110:18         sections 41:10        sentence 127:21         102:6 106:7,17        128:6,9 162:2
Secretary 5:17 6:10    security 7:8 22:10      166:17                115:19 146:7          189:6 209:6
  6:15,19 8:8 26:3,7     24:1 26:16 58:16    sentences 185:12        208:12              sort 18:13 19:19
  27:4,12 37:9           58:18,19 119:17     separate 93:7         signature 104:14        20:17 28:17 34:1
  39:18 45:1,5,10        157:13 176:17         204:12,13,14          212:22 213:22         37:2 45:6,8 50:12
  45:18 46:3,9,13        177:11 193:12       separately 14:4       signed 102:11           51:1 56:12 71:16
  48:14 58:15,18       see 36:21 41:12,14    September 152:2         106:15 113:19         91:19 99:7 114:6
  59:13 60:2 66:7        59:12 66:1 71:2     serious 42:1 152:2      116:5 122:12          122:22 154:22
  67:8 68:8,11 69:4      86:7 91:6 92:21     servants 50:12,20       124:7,20 126:6        164:1 170:2 186:9
  69:8,19 73:8,19        92:21 124:6 132:3   service 15:22 16:2      127:5 129:3           186:12 197:3
  73:20,22 74:2,20       172:19 179:8          22:22                 130:17 137:14         205:1
  74:21 75:8 76:8        186:4 188:16,18     services 1:21 4:14      145:11 151:20       sorts 20:10,20 23:8
  80:20 84:9 85:3        188:21 189:8          9:18,20 10:13         166:9,15 184:3,4      26:17 81:13
  87:3,9,15 90:5,9     seeking 18:16           22:16 54:20           185:9 186:10          205:11
  90:10 91:4,7 92:1      52:17 99:17,20        120:10 127:12         193:20 204:3        sound 198:6
  92:3,17 93:18        seeks 55:17,17        session 147:12          209:15 211:16       sources 114:20
  96:8 101:5,6,10        80:13               set 7:6 59:1 64:5     significant 156:18    South 88:11,18,18
  101:20 102:4,5,12    seen 115:6,7            72:15 214:14        signing 48:11 113:4     89:18 92:13
   Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 235 of 241 PageID #:
                                        9681
                                                                                                  Page 21

speaks 58:13 69:15      67:15 91:8,9          57:17 72:13 75:10   stopped 151:8            178:7,9,12 179:6
  73:1 95:18 97:22      134:19 142:17         75:11,17 76:1,21    stories 191:21         subsequent 63:13
  104:20 157:8          143:14,15 182:18      79:4 80:10 116:12     194:17 195:2           63:13 169:3 200:1
  166:12 169:17,20      192:1 194:21          116:13,14 117:5     story 191:18             204:22
  176:5 184:6,7         195:5 196:8           118:15 151:5          192:15 195:3,7       Subsequently 14:8
  200:10                207:15 209:20         176:3,18,20         straight 95:21         substance 104:2
special 33:22         staffer 96:12           178:15              strain 124:18            209:22
specific 23:7 24:19   stage 107:9 109:2     State's 146:13        strained 117:5         substantial 38:10
  27:15 48:4 70:15      109:21              Station 4:6             123:21                 38:21 39:6 42:13
  70:16 71:12 72:15   stakeholders 37:18    stationed 17:7,8      strategy 31:21 35:7      127:3
  82:9,16 84:18         54:12                 19:15                 46:8,19 47:14        substantially 37:1
  85:4 120:1 121:3    stands 175:19,22      statistics 34:13        50:7 55:8 88:3       substantive 143:17
  130:11 131:4        start 36:19 45:9,16     54:13 71:14           108:15 114:11          170:3
  132:4 138:3,19        72:18,19 140:7        159:19                115:4 147:1          successfully 120:7
  141:6 142:15        started 206:22        status 5:11,20 8:10     161:13 181:12,14     Sudan 87:9 88:11
  143:9,17 162:20     starting 23:17          40:22 44:15 79:10     206:21                 88:11,17,18,18,18
  172:12 174:8          86:22                 79:16 144:10        Street 2:8 3:7 9:15      89:18,18 90:21
specifically 21:17    starts 166:18           150:6,7,9,14        stressing 184:15         92:13,13 93:13
  27:8 61:7 62:8,10   state 11:1 16:1,8       176:11              strictly 24:9 187:22     94:3,5,17,21
  77:15 78:5 82:20      19:22 23:2 41:20    statute 40:14,20      strike 34:21 123:9       95:15 98:17,21
  86:3 113:14,15        41:22,22 42:1,12      41:3,6,11 42:4      strong 22:21 51:11       105:14 106:1
  114:3 132:21          42:16,17,18,19        43:1,16 44:8        strongly 94:20         Sudan's 93:20,22
  139:20 141:1          43:8,9,10 57:20       45:10 58:8,11,13    struck 62:21             94:12
  147:3 149:16          58:1,2 75:1,2,2,7     60:4 76:19 79:9     structure 26:1         suffered 170:17
  151:22 160:4          116:12,16 118:3,4     81:2 117:22           31:22                suffering 13:4
  173:18                118:5 120:3           118:22 120:15       student 20:15          sufficient 120:10
specificity 49:19       129:21 142:10,17      157:14 158:1        studied 14:3 16:22       127:11
  131:8 139:11          142:19 143:1          164:15 170:13       study 16:21            suggested 107:16
speculation 53:19       148:10 149:7          175:10,16,17,19     stuff 183:20             110:16,22 111:7
  60:2 69:16 71:20      155:15,17 156:1       175:22 176:9        subcategories          suggesting 105:3
  73:2 76:3 77:3,17     165:5,6,7,8           178:18,19 184:16      41:15                suggestions 116:9
  78:16 79:21 81:5      169:18,21,22          186:19 201:22       subject 16:17 29:2     suggests 191:4,7
  89:14 92:12           170:1 178:2,5,6       202:6,10              31:13 38:15 45:20    suite 33:8
  115:12 116:3          178:21              statutes 39:21          47:14,17 49:21       summaries 190:20
  126:10 128:15       stated 81:13 97:16    statutory 78:13         53:6 64:19 68:13     summarizing
  129:6 135:19          99:16                 93:19 94:5 167:1      85:3 86:4 159:14       172:10
  150:3 153:6         statement 5:17        stay 150:20 164:7     submitted 93:18        summary 156:17
  157:17 183:3          119:3,12 123:20       184:17              subparagraph             158:6 182:19
  200:7 205:5           127:8 203:6         stenographically        42:20                  183:11 184:1
spelled 32:8          statements 117:1,1      214:8               subparts 44:4          summer 88:1
spring 70:12,22         129:1               step 181:17           subpoena 11:13         superior 25:13
  77:22 190:5         states 1:1,9 3:16     Steptoe 15:8,10,21    subsection 42:4,15     supervision 214:10
staff 31:17 32:6,7      9:9,9 10:12 15:22   Stockholm 17:22         43:1,16,21,22        support 33:12
  33:10 36:4,6,7,10     18:17 21:2 22:15    Stoddard 32:13          44:8,15 57:15          52:12 54:11,22
  36:12,12 37:16        41:18 42:9 43:12      33:17,20 36:9         58:3,5,8 81:3        supporting 93:20
  38:13,14,16 52:22     43:14 51:18 52:5      190:4                 176:14 177:20          94:12
   Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 236 of 241 PageID #:
                                        9682
                                                                                                 Page 22

supports 53:7       taken 9:14 11:16         171:4 173:22         testimony 47:9          145:20,22 146:19
  94:20               57:10 100:6            178:13 179:10          77:21 79:7 80:12      151:6,18 159:2
suppose 118:19        121:22 125:9           188:11 199:20          87:20 110:1           161:3 165:10
  171:2 188:3         129:12 130:3           201:19 202:4           124:10 157:2          166:11 168:1
supposed 163:6        147:16 163:15          203:11 204:20          160:1 172:5 214:7     169:2 170:15
supposition 180:21    199:19 202:9         ten 97:10                214:8                 172:2,4,20 173:8
sure 41:8 55:14       208:16 211:7         tens 154:10 187:11     text 103:22             180:20 182:9
  57:7 66:12 101:4    214:6,8              tension 202:18         thank 30:14 32:14       184:15 185:4
  101:9 102:9 103:5 talk 141:10 165:11       203:5 204:6,15         33:15 36:18 68:12     186:1 187:2,18
  112:15 127:7        188:13 196:14        tent 193:9               86:9 116:19 121:9     190:2 191:16,17
  147:4,13 151:18     205:22 206:3,8       term 32:16 83:11         159:12 179:13         192:1,2,20 197:7
  182:15 186:6        207:14                 109:12 114:15          210:3                 198:1,4 199:5,14
  200:14 205:15     talked 36:10 87:1        177:6,16             then-Assistant 27:4     202:22 203:4
  206:14 208:13       138:21 141:11        terminate 74:8         then-director           204:14 206:1,12
surely 78:20 112:6    149:12 163:22          94:17 118:18           106:15                206:14 207:12
surprise 83:21        173:3 188:1 193:2      148:5 158:8,15       thereof 57:20 178:2   thinks 46:14 121:6
surprising 127:4      193:15 194:1,11        159:5 174:18         thing 72:18 76:14     third 95:17 112:2
surround 33:5         195:11,19 196:21       187:10,16 188:14       77:12 90:15         thought 19:5 35:17
swear 10:15           205:11                 191:2 193:2            131:19 158:21         35:19 49:16 137:1
Sweden 17:22 18:1   talking 60:20 135:6      196:11,20 197:19       171:16 174:21         189:14 195:1,3
  19:15               141:6,13 151:3         198:19,21 201:16       188:6 201:15        thoughts 163:5
Swedish 16:22 17:1    153:12 165:1,9         203:7                things 23:8 39:4        167:22 168:4
sworn 10:18 65:9      166:2 181:13         terminated 137:10        54:16 70:16 72:19     169:2,6
Symons 35:5 67:21     186:9,18 194:4,17      144:7,20 150:1,8       105:18 118:8        thousands 154:10
  161:14,14,15        194:19 197:15          158:11 164:2           129:12 135:14         187:11,12
  163:16              207:19 208:5           180:17 191:4,8         155:21 156:5        threat 42:2
S-T-O-D-D-A-R-D     talks 170:13 171:3       195:17 202:7           172:21 173:1,2,2    three 44:3,4 67:21
  32:13             task 53:1                204:8                  173:3,4,7 191:20      83:18
S-Y-M-O-N-S 35:5    tasks 33:7             termination 44:5         193:3,15 194:11     Tillerson's 93:18
S1 68:8,10 192:21   technical 29:1           72:5 79:10 94:13       195:12,13,18          103:8
  193:11              135:7                  117:11 118:10          196:1,22 204:14     time 9:13 12:13,16
                    Technology 14:1          135:10,11 144:17       205:11,12             12:19,19 16:10
         T          tell 50:10 197:16        147:21 157:5         think 12:22 26:8        22:18 23:1,14
T 5:7 212:1,1 213:1   204:1                  159:16 187:7,8         31:10 36:1,16         27:7,9,10 28:19
  213:1             telling 91:7             199:11                 37:8 39:11 49:17      28:22 30:10 34:14
tacked 93:6         temporarily 42:16      Terminations 44:1        63:19 66:14 76:7      38:17 40:12,15
take 12:15 21:12      43:12 75:9 155:16    terms 107:6 113:3        76:13 77:5,12         59:16,21 60:6
  22:17 29:10 40:12   165:5 176:18           134:8 138:22           78:18 80:12 81:10     61:5,7,12,15
  40:15 43:21 57:5 temporary 5:11,19         145:1 169:18           82:22 86:6 90:17      62:12 64:13 65:6
  65:17 76:17 96:6    8:9 17:9,18 18:4,8     202:19                 98:13,13 99:1,8       65:17 66:5,9,13
  100:2,3,21 109:1    20:2,9,11,16         test 81:21 82:3          99:21 101:6,7,9       67:7,14,22 68:2,6
  109:20 121:17       40:22 42:13 43:7     tested 117:6 123:22      102:15 104:9          70:11 71:9 72:8
  123:14 125:10       74:18,22 94:9        testified 10:18 36:2     107:13 109:22         82:13 85:16 86:4
  134:21 147:10       117:20 118:2         testify 11:12            122:4 126:13,18       87:13 89:2,5,20
  188:20 197:21       148:9 156:21         testifying 11:17         128:22 135:12         90:18 91:14,17
  198:6 208:8         165:19 166:20          115:22                 138:21 145:13,14      96:14,22 98:4
   Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 237 of 241 PageID #:
                                        9683
                                                                                               Page 23

  99:4 101:6 107:14     68:14,17,22 69:11     86:18 112:12          156:3 169:17,17    197:17 198:1,10
  108:12 109:7          69:18,20 70:13        121:14 131:14         170:4 171:20      understand 11:11
  112:2,3,7 123:14      72:4 74:8,19          160:18 181:3          181:8 182:18       11:15 12:9 28:12
  124:12 135:16         78:19 79:3,10,15      189:3,20 201:9        185:12 204:13      31:21 46:6 47:13
  136:1,8 142:8         79:16 81:7,15         208:12 211:7        two-year 207:13      50:4 55:15 58:10
  143:11 144:18         83:2 87:9,11          214:6               type 53:17 54:1      58:15 60:4 81:10
  146:20 153:3          88:10,17 93:20,22   transmits 34:10,14      92:9 115:19        87:22 95:6 101:2
  156:5 161:6,11,19     94:6,12,17,21       transmitting 48:12      117:10 119:14      103:11,15 105:2
  164:9 168:3 172:7     111:10 113:12         91:11               types 34:4 39:4      106:12 129:11
  175:7 176:3           115:16 117:11,17    travel 37:20 70:5       48:18 52:15 79:14  157:1 186:2
  180:15 186:12         118:17 133:3,12       80:7 154:8,10,18      128:22            understanding
  190:12 204:10         134:18 137:10,21    trick 55:14           typewriting 214:9    45:3 53:5 54:8,9
  206:13                138:4 139:4,19      trickle 154:22        typical 37:22 68:10  63:10 69:4,13
times 52:14 63:17       140:9,15,19 141:3     186:13                73:7 108:22        72:20 73:3 79:2
  64:2 112:3 206:12     141:6,11,14 142:7   true 119:11 158:5,9     109:18             79:13,17 80:9
  206:13 207:8          143:5,16,21 144:7     180:4 194:22        typically 21:21      81:15 83:5 89:12
  208:6                 144:7,17,19           195:8 203:14          23:9,11 36:11      100:17 115:3
title 26:10,14 27:3     147:21 148:1          211:9 214:7           92:16 107:17       176:8 180:5
  66:16,20 67:10        149:20 150:6,8,11   truly 86:2 133:20       183:7              200:22 211:12
  68:6                  150:12,13,14,16       138:18 147:8                            understands
titled 40:21            150:22 153:1,12     Trump 1:8 9:8                  U           198:14
titles 68:2             153:13 154:15,20      211:3 212:2 213:2   Uh-hmm 161:8        understood 12:12
today 9:12,17 11:12     156:22 157:5        truthful 13:1           164:4 190:21       82:2 91:18 109:10
  13:2,7,12 37:5        158:8,14,15,17,18   truthfully 13:6         194:9             undoubtedly 12:18
  113:3 202:19          159:1,20 164:2,6    trying 22:2 55:15     ultimately 159:9    unequivocally
  208:22 209:21         164:11 165:3          104:10 122:21         201:4              197:11
today's 209:4           166:17 167:1          165:11 195:9        umbrella 24:2       unit 129:19
told 16:6 134:21        168:13 173:13         198:12 205:17       UN 193:7            United 1:1,9 3:16
tomorrow 101:1          174:12 175:3,4      TSP 164:8             unable 42:16         9:9,9 10:12 15:22
  102:11                180:6,13,17,19      Tuesday 88:5 93:11      155:15 164:12      18:17 21:1 22:15
top 6:4 7:10,15         181:11 184:17,22    turn 50:13 57:14        165:5 168:14       43:12,13 51:18
  50:9 120:6 197:20     184:22 187:4,7,9      72:17                 169:18             75:10,11,16,22
topic 81:12             187:10 189:9        turning 44:12         unclear 109:16       76:21 79:4 80:10
total 152:7             191:2 197:11          55:19 60:8 88:4     uncommon 73:20       151:5 176:2,18,20
totality 59:14          198:22 201:16         116:20 166:19       undated 113:9        178:15
  129:12                202:6 203:7 204:7   turnover 50:13          123:17            universe 59:15
totally 166:2           204:11 205:22       twice 206:11          undergoes 127:3      72:10 74:2 79:18
touch 25:2 62:8         206:3,4,5,8           207:13              undergrad 13:20     University 14:7,9
  99:10                 207:21 208:2,5      two 14:3,22 15:6,13   undergraduate       unlawfully 153:17
touched 29:7 99:11    Tracy 32:5 162:3        15:13,19,19 16:16     13:22              176:2 179:17,20
TPS 7:21 44:15,21       163:17,18             18:2 21:10 22:7     underlying 50:6      180:10,14
  49:14 53:6 54:22    trade 15:18 67:10       25:10,11,12 28:6      144:10 150:14     unnecessary 88:21
  55:12,21 59:3,7     training 16:2,4,5,9     28:7 29:8 30:3        155:22 180:9      unreasonable 76:8
  60:8,10 61:8,12       16:10,20              58:21 79:12 86:7      191:20 192:22      180:21
  61:17,20 62:2,8     transcript 5:8 40:7     96:20 129:22          193:2,15,19 194:4 unrelated 92:14
  62:10,19 64:4,15      65:15 83:17 86:12     137:13 151:13         196:9,19,21       unrest 128:4
   Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 238 of 241 PageID #:
                                        9684
                                                                                              Page 24

unsafe 94:4             60:1 61:18 62:22      179:21 202:18      108:12 130:5        White 141:15 142:1
unsigned 113:8,9        63:7,21 71:6,8        204:19             149:15 167:12        142:3,7
updates 37:12           77:17 83:3 87:6     views 99:20 100:15   187:4               wide 21:19 23:6
USCIS 23:4,18           92:12 104:7           144:19 145:4,18   water 112:13          29:2 51:6 150:19
 25:3 30:16 41:6        107:11 118:12         164:1 165:20      way 68:10 73:19      widely 37:5
 44:13,22 45:4,8        119:15 120:18         166:4 168:12       77:15 95:3 98:22    willingly 180:16
 45:17,19 46:4,7        123:3 131:3 133:4   violence 128:2,2     103:18 112:5        wind-down 144:8
 46:13 49:4 56:20       136:15 143:6          148:17             186:5 188:2         wish 197:9
 56:21 66:10 67:16      150:3 152:17        Virginia 21:3       ways 33:21 150:20    withdraw 172:9
 67:22 68:4 69:21       155:2 160:9 179:1   visa 18:9,11,14     Webb 3:4 5:3 10:1    witness 10:15 11:7
 70:13 72:5 84:22       197:5 198:20          19:18 20:1,2,8,9   10:1,20 11:9 31:1    32:21,22 33:1
 87:2,9 103:13          202:12 203:2          20:11,16,17,19     31:4 40:3,8 56:8     44:17,17,19 45:14
 106:14 107:9         vaguely 122:20        visas 18:16 20:20    56:10 57:5,13        54:4,4,6 55:2,2
 108:12 111:20        vagueness 81:19       visit 20:19          60:22 65:12,16       56:4,4 73:12,13
 114:5 115:5            140:13 164:19       Voigtsberger 4:15    83:13,20 84:3        74:12 76:4 77:20
 116:15 129:19          168:22                9:18               86:6,13 98:11        77:20 79:7 83:6
 135:5 138:12         valid 118:8           voluntarily 151:4    99:3 100:2,9         89:16 97:6 98:8
 139:4,19 156:17      variety 21:19 23:6    vs 1:7 211:3         112:9 122:3          98:18 99:2 100:1
 158:6,7 159:1          29:2 33:21 150:20   Vuong 4:13 10:11     124:13,14 128:11     106:21 109:5,5
 161:16 168:19        various 34:16           10:11              131:15 132:10,15     115:21,21,22
 174:19 182:19          35:18 54:2 59:3                          145:9 147:10,19      132:11 145:3,7
 183:7,22 190:10        206:9                       W            160:14 172:9         146:1,3 170:6,7
 190:14,16,18         vary 37:1,4           W 6:11               185:15 189:16        177:2,3 191:10
 193:1 194:20         verbally 60:13        wager 180:2          200:14 208:8,13      200:13 208:12
 197:13,19 205:20     version 113:19        waiting 164:10       208:19 210:2,4       214:14
 206:21                 121:11 122:9,12     walk 45:7           week 68:22           witnesses 99:13
USCIS's 142:21          127:4,6 129:3,16    want 22:17 31:11    weekend 148:16       Wolf 195:5
 182:20 183:12          203:5                40:12 41:9 72:17 weeks 17:12 18:19      wondering 179:21
USCIS/McCame...       versus 9:8 48:20       100:16 102:6        19:6,8               200:17
 88:10                  52:5 186:13          116:22 123:10      welfare 159:20       Word 103:21
useful 75:13          video 9:6,13           132:20 145:9       went 14:8 16:1        108:21
usual 110:17          videographer 4:15      161:4 176:12        17:20 135:1 163:8   words 26:11 118:20
U.S 3:15 4:5,14 7:7     9:5,17 10:14 57:8    185:18 188:21       198:10               158:18 171:22
 10:6,9 17:10,22        57:11 100:4,7       wanted 22:19 29:4 weren't 156:4          work 15:1 16:12,17
 40:20 145:18           121:20 122:1         69:19 72:2 73:3    We'll 140:7           18:9,13 19:9 22:2
 150:17 175:7           147:14,17 208:14     123:16 166:4       we're 41:9 57:8,11    28:17 30:22 34:16
 177:7,9 179:17         208:17 210:5         168:4               98:20 100:7 122:1    41:6 50:20 51:20
 184:19,22            Videotaped 1:14       wantedly 194:20      147:12,14,17         52:10,13,14 53:5
U.S.C 40:21             2:1                 wants 37:9 80:4      180:22 181:10,12     53:14 54:10 61:17
U.S.C.A 5:10          view 74:7 75:22       warranted 94:14      190:3 205:17         62:7,8
                        78:12 80:22 117:9   Washington 1:15      208:14,17 210:6     worked 20:1 21:18
         V              119:19 120:17        2:9 3:8 4:8 9:2,15 we've 87:1 113:3      23:12 62:1,5
V 212:2 213:2           136:12,13 154:21     15:8 17:20 22:20    161:2 186:12        working 15:5,21
vague 24:12 31:14       157:14,22 164:14     53:12 134:15        190:2                23:13 26:7 27:19
  48:22 49:7 50:16      170:2 175:8         wasn't 24:9 55:14   WHEREOF               52:22 61:7,20
  51:4 53:20 57:2       176:21 178:11,16     65:5 101:5 105:17   214:14               62:7 64:13 69:21
  Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 239 of 241 PageID #:
                                       9685
                                                                                              Page 25

 70:13 72:4 91:16   10 5:3 152:21        17 132:22             161:11 162:9          106:21 109:5
 143:12             10th 167:10 181:10   175,000 119:10        207:1                 115:21 170:7
works 206:20        10:03 9:13             126:4             2018 1:16 9:3,12        177:2
world 51:12 52:12   100 51:10            18-cv-01599-WF...     190:3,4 198:21      300 52:9
worldwide 52:19     102 5:10 40:4,5        1:7                 199:7,14 214:16     310 152:10
worth 126:22          57:15 74:18        18-month 93:21      202 3:9 4:9           382 152:9
wouldn't 132:2,2    103 5:13 65:12,13    181 7:15            2022 214:17
 150:21             104 5:17 83:14,15    190 7:20 8:4        22nd 152:3                     4
write 94:15 164:5     84:3,4             1995 14:13          236,000 119:9         4 57:15 120:6
wrong 27:19 98:15   105 6:4 86:10        1999 2:8 3:7 9:14     126:3                 177:19
 196:7              106 6:9 86:16,22                         244(b)(1) 59:2        4-27-18 8:4
wrote 94:21 175:11    100:12                       2         244(b)(1)(A) 94:7     4-7-17 5:13
www.MagnaLS.c...    107 6:14 112:9,10    2 42:15 52:9 132:12 244(b)(1)(B)          4:07 208:18
 1:22               108 6:18 121:12        132:14,17 156:15    155:13              4:08 210:7,10
                      122:5 129:16         166:19            244(b)(1)(B)(ii)      40 5:10
         X            166:15 167:19      2:22 147:15           164:21 166:10       40,000 150:21
X 5:7 187:10,11,11    183:16 209:15      2:29 147:18           168:2,12 169:10       153:14
                    109 7:4 131:12       20 1:16 9:3 182:7     175:9               433 152:9
         Y            132:9,10 163:11      211:16            244(b)(1)(C) 74:17    450087 1:19 211:2
yeah 101:4          11-12-17 7:11,16     20th 9:12 214:15      94:9 117:21         478 6:12
year 14:12 17:17    11-3-17 6:18         2000 17:13,18         165:18
  151:12,12 152:16 11:04 57:9            20006 3:8           244(b)(2)(B)                    5
  153:4 156:3 161:4 11:12 57:12          20044 4:8             168:10              5 51:15 94:16
  190:5 196:16,17   11:30 7:21           2005 22:12 23:18    250,000 153:15          158:12
years 14:22 15:6,14 110 7:10 160:15,16   2006 23:19          254-6288 3:20         5-22-17 5:21
  15:20 18:3 21:10 111 7:15 181:1        2008 25:16,17       263-3188 3:9          5:05 88:6
  22:8 25:10,11,12    185:19             2009 26:1           27 190:4              514-3259 4:9
  25:21 28:6,7 29:8 112 6:14 7:20        201 8:8             271 3:18              56,000 179:16
  30:3 61:21 62:5     188:19 189:1       2010 26:8 27:14     28 6:9                  180:2
  73:18 152:8 180:6 11201 3:19             60:11,22 61:5     29 93:11              58,000 164:8
yesterday 99:9,10   113 8:4 189:18         62:19,21 156:19   29th 88:6 100:18        179:17 180:3
yesterday's 145:22 114 8:8 201:7           158:11 202:5        102:21
York 1:2 3:17,19                           204:21                                             6
                    12th 175:2 181:10
  9:11 10:7                              2011 63:5,12,17              3            6th 65:8
                    12:15 100:5
                                           151:21            3 41:14 42:18 43:22   6:50 93:11 100:20
         Z          121 6:18
                                         2014 152:8,9,15       57:16 74:17 94:2    60 57:17 177:21
                    1254 40:21
zero 133:20                              2015 28:5 29:9        116:20 128:6,11     60,000 149:21
                    1254a 5:10
                                           152:10              151:20 158:13         150:22 153:15
         1          13th 133:13 162:9
                                         2016 152:3,8,10,15    183:16              600 51:15
1 93:16 156:15        181:13
                                           158:20 196:2      3rd 131:6 132:22      65 5:13
  166:16 182:19     131 7:4
                                         2017 6:9 28:8 29:10   133:11 184:3,12     679 6:7
1,100 152:8         139 7:13
                    14 214:17              29:18,20 30:2       209:16                         7
1-18-18 7:21
                    15 131:22              64:3,5,22 66:6    3:58 208:15
1:05 100:8                                                                         7th 65:8
                    15th 133:12            70:12 71:1 78:1   30(b)(6) 32:22
1:43 121:21                                                                        718 3:20
                    150 51:10              84:9 88:1 93:11     44:17 54:4 55:2
1:47 122:2                                                                         759 6:16
                    160 7:10               120:8 132:22        73:12 77:19
   Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 240 of 241 PageID #:
                                        9686
                                                                              Page 26

         8
8 40:21 132:17
8-29-17 6:5
83 5:17
86 6:4,9
866-624-6221 1:21
883 4:7
         9
9:35 100:20
9:49 102:20
911 6:21
946 7:18
Case 1:18-cv-01599-WFK-ST Document 150-4 Filed 03/01/19 Page 241 of 241 PageID #:
                                     9687



                    Errata Sheet for USCIS Director L. Francis Cissna
  Page          Line       Correction
  19            11         "to to" should be "to"
  20            19         "exchange visit or visa" should be "exchange visitor visa"
  22            15         "in the United States Citizenship and" should be "in United States
                           Citizenship and"
  28            14         "of Senate Judiciary committee" should be "other Senate Judiciary
                           committee"
  38            5          "executive secretariate" should be "executive secretariat"
                           (throughout the document)
  47            21         "other directorates in offices" should be "other directorates and
                           offices"
  50            5          "researching" should be "research"
  58            17-18      "by the Operation Homeland Security Act" should be "by operation
                           of the Homeland Security Act"
  74            21         "there exists" should be "there exist"
  80            18         "in apposite" should be "inapposite"
  93            5          Strike "with" and insert "who"
  109           11         Strike "components" and insert "component"
  134           15         Strike "interage" and insert "entourage"
  154           14         Strike "relatively a" and insert "a relatively"
  168           5          Strike "that I would actually come up" and insert "that it would
                           actually come up"
  170           11-12      Strike "I defer to their better legal minds than mine" and insert "I
                           defer to better legal minds than mine".
  187           4          Strike "all these TPS decision" and insert "all these TPS decisions"
  194           20         Strike "wantedly" and insert "wantonly"
  196            13        Strike "manifested" and insert "manifestly"


  Signed byd:::�

  Dated   /�('>1 { I 'b
